9/15/2021Case    3:17-cv-00073-BJD-PDB Document 101-1
                                             CM/ECF - U.S.Filed
                                                           District 09/15/21
                                                                    Court:flnd                 EXHIBIT
                                                                               Page 1 of 62 PageID 666
                                             U.S. District Court                                                          A
                                   Northern District of Florida (Tallahassee)
                             CIVIL DOCKET FOR CASE #: 4:17-cv-00214-MW-CAS


 HOFFER et al v. INCH                                                                   Date Filed: 05/11/2017
 Assigned to: CHIEF JUDGE MARK E WALKER                                                 Date Terminated: 04/18/2019
 Referred to: MAGISTRATE JUDGE CHARLES A STAMPELOS                                      Jury Demand: None
 Case in other court: USCA, 18-12292-A                                                  Nature of Suit: 555 Prison Condition
                     USCA, 18-12571-A                                                   Jurisdiction: Federal Question
                     USCA Atlanta GA, 18-14652-C
 Cause: 42:1983 Prisoner Civil Rights
 Plaintiff
 CARL HOFFER                                                              represented by RANDALL CHALLEN BERG
 INDIVIDUALLY AND ON BEHALF OF A                                                         FLORIDA JUSTICE INSTITUTE INC -
 CLASS OF PERSONS SIMILARLY                                                              MIAMI FL
 SITUATED                                                                                3750 BANK OF AMERICA TOWER
                                                                                         100 SE SECOND ST
                                                                                         MIAMI, FL 33131
                                                                                         305-358-2081
                                                                                         Fax: 305-358-0910
                                                                                         Email: rberg@floridajusticeinstitute.org
                                                                                         TERMINATED: 02/05/2019
                                                                                         LEAD ATTORNEY

                                                                                         DANTE PASQUALE TREVISANI
                                                                                         FLORIDA JUSTICE INSTITUTE INC-
                                                                                         MIAMI FL
                                                                                         100 SE 2ND ST
                                                                                         3750 BANK OF AMERICA TWR
                                                                                         MIAMI, FL 33131
                                                                                         305-358-2081
                                                                                         Fax: 305-358-0910
                                                                                         Email: dtrevisani@floridajusticeinstitute.org
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         ERICA SELIG
                                                                                         3750 MIAMI TOWER
                                                                                         100 SE SECOND STREET
                                                                                         MIAMI, FL 33131
                                                                                         786-342-6918
                                                                                         Email: eselig@floridajusticeinstitute.org
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         RAY TASEFF
                                                                                         FLORIDA JUSTICE INSTITUTE - MIAMI
                                                                                         FL
                                                                                         3750 MIAMI TOWER
                                                                                         100 SE SECOND STREET
                                                                                         MIAMI, FL 33131
                                                                                         305-358-2081

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                              1/62
9/15/2021Case    3:17-cv-00073-BJD-PDB Document 101-1
                                             CM/ECF - U.S.Filed
                                                           District 09/15/21
                                                                    Court:flnd  Page 2 of 62 PageID 667
                                                                     Email: rtaseff@floridajusticeinstitute.org
                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 RONALD MCPHERSON                                                         represented by RANDALL CHALLEN BERG
 INDIVIDUALLY AND ON BEHALF OF A                                                         (See above for address)
 CLASS OF PERSONS SIMILARLY                                                              TERMINATED: 02/05/2019
 SITUATED                                                                                LEAD ATTORNEY

                                                                                        RAY TASEFF
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        DANTE PASQUALE TREVISANI
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        ERICA SELIG
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED
 Plaintiff
 ROLAND MOLINA                                                            represented by RANDALL CHALLEN BERG
 INDIVIDUALLY AND ON BEHALF OF A                                                         (See above for address)
 CLASS OF PERSONS SIMILARLY                                                              TERMINATED: 02/05/2019
 SITUATED                                                                                LEAD ATTORNEY

                                                                                        RAY TASEFF
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        DANTE PASQUALE TREVISANI
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        ERICA SELIG
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 JULIE L JONES                                                            represented by STEPHANIE ALLISON DANIEL
 IN HER OFFICIAL CAPACITY AS                                                             4506 BARCLAY LANE
 SECRETARY OF FLORIDA DEPARTMENT                                                         TALLAHASSEE, FL 32309
 OF CORRECTIONS                                                                          850-509-3329
 TERMINATED: 01/15/2019                                                                  Email:
                                                                                         Stephanie.Daniel@myfloridalegal.com
                                                                                         TERMINATED: 01/08/2018
                                                                                         LEAD ATTORNEY

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                        2/62
9/15/2021Case    3:17-cv-00073-BJD-PDB Document 101-1
                                             CM/ECF - U.S.Filed
                                                           District 09/15/21
                                                                    Court:flnd Page 3 of 62 PageID 668
                                                                     ALBERT BOWDEN
                                                                     BOWDEN LAW FIRM LLC -
                                                                     TALLAHASSEE FL
                                                                     STATE OF FLORIDA
                                                                     3452 WELWYN WAY
                                                                     TALLAHASSEE, FL 32309
                                                                     850-591-1130
                                                                     Email: albowdenlaw@gmail.com
                                                                     ATTORNEY TO BE NOTICED

                                                                                      KAREN ANN BRODEEN
                                                                                      OFFICE OF THE ATTORNEY GENERAL
                                                                                      - TALLAHASSEE FL
                                                                                      THE CAPITOL STE PL-01
                                                                                      400 S MONROE ST
                                                                                      TALLAHASSEE, FL 32399
                                                                                      850-414-3665
                                                                                      Fax: 850-488-4872
                                                                                      Email: karen.brodeen@myfloridalegal.com
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      LANCE ERIC NEFF
                                                                                      ATTORNEY GENERAL - 107 W GAINES
                                                                                      - TALLAHASSEE FL
                                                                                      107 WEST GAINES ST
                                                                                      TALLAHASSEE, FL 32301
                                                                                      850-414-3633
                                                                                      Fax: 850-488-4872
                                                                                      Email: lance.neff@fdc.myflorida.com
                                                                                      TERMINATED: 01/04/2018

 Defendant
 MARK S INCH                                                              represented by ALBERT BOWDEN
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                      KAREN ANN BRODEEN
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      BILAL AHMED FARUQUI
                                                                                      OFFICE OF THE ATTORNEY GENERAL
                                                                                      PL-01 THE CAPITOL
                                                                                      TALLAHASSEE, FL 32399-1050
                                                                                      850-414-3757
                                                                                      Email: Bilal.Faruqui@myfloridalegal.com
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      ERIN ELIZABETH OLIVER
                                                                                      OFFICE OF THE ATTORNEY GENERAL
                                                                                      - TALLAHASSEE FL
                                                                                      THE CAPITOL PL-01
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                    3/62
9/15/2021Case    3:17-cv-00073-BJD-PDB Document 101-1
                                             CM/ECF - U.S.Filed
                                                           District 09/15/21
                                                                    Court:flnd  Page 4 of 62 PageID 669
                                                                     TALLAHASSEE, FL 32399-1050
                                                                     850-414-3670
                                                                     Email: erin.oliver@myfloridalegal.com
                                                                     TERMINATED: 06/11/2021


  Date Filed              #     Docket Text
  05/11/2017               1 COMPLAINT for Declaratory and Injunctive Relief against Julie L Jones ( Filing fee $
                             400 receipt number AFLNDC-3874880.), filed by Carl Hoffer, Roland Molina, Ronald
                             McPherson. (Attachments: # 1 Civil Cover Sheet Civil Cover Sheet) (BERG,
                             RANDALL) (Entered: 05/11/2017)
  05/11/2017               2 NOTICE of Filing Proposed Summons by Carl Hoffer, Ronald McPherson, Roland
                             Molina (BERG, RANDALL) (Entered: 05/11/2017)
  05/12/2017               3 CIVIL COVER SHEET. (tdl) (Entered: 05/12/2017)
  05/12/2017               4 Summons Issued as to Julie L Jones. (tdl) (Entered: 05/12/2017)
  05/12/2017               5 DOCKET ANNOTATION BY COURT TO ATTORNEY RANDALL BERG re 1
                             Complaint. A reminder that party names (including aliases) are to be added using ALL
                             CAPS and NO Punctuation. (See "Style Guide for Electronic Case Filing," available on
                             Clerk's website.) Counsel is also advised by this entry, that a Civil Cover Sheet should be
                             filed as a separate entry using the event selection "Civil Cover Sheet" which is found
                             under "Other Filings" under "Other Documents" The party names and civil cover sheet
                             will be corrected by the clerk. (tdl) (Entered: 05/12/2017)
  05/15/2017               6 NOTICE of Appearance by DANTE PASQUALE TREVISANI on behalf of Carl Hoffer,
                             Ronald McPherson, Roland Molina (TREVISANI, DANTE) (Entered: 05/15/2017)
  05/15/2017               7 NOTICE of Appearance by ERICA SELIG on behalf of Carl Hoffer, Ronald McPherson,
                             Roland Molina (SELIG, ERICA) (Entered: 05/15/2017)
  05/19/2017               8 SUMMONS Returned Executed JULIE L JONES served on 5/18/2017, answer due
                             6/8/2017. (tdl) (Entered: 05/19/2017)
  05/23/2017               9 NOTICE of Appearance by LANCE ERIC NEFF on behalf of JULIE L JONES (NEFF,
                             LANCE) (Entered: 05/23/2017)
  05/23/2017             10 MOTION to Certify Class by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (Internal deadline for referral to judge if response not filed earlier: 6/6/2017).
                            (Attachments: # 1 Exhibit Koziel Declaration, # 2 Exhibit CDC Hepatitis C Overview, #
                            3 Exhibit CDC Florida State Profile, # 4 Exhibit FDC Inmate Mortality, # 5 Exhibit HCV
                            Guidance, # 6 Exhibit HSB 15.01.09, # 7 Exhibit Beard E-Mail, # 8 Exhibit Hoffer
                            Grievance Denial) (BERG, RANDALL) (Entered: 05/23/2017)
  05/23/2017             11 MOTION for Preliminary Injunction by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (Attachments: # 1 Exhibit AHCA Letter re Hep C Medicaid
                            Coverage) (BERG, RANDALL) (Entered: 05/23/2017)
  05/23/2017                    Set Deadline re 11 MOTION: Internal deadline for referral to judge if response not filed
                                earlier: 6/6/2017 . (tdl) (Entered: 05/24/2017)
  05/24/2017             12 ORDER SETTING SCHEDULING CONFERENCE - the Clerk must set a telephonic
                            scheduling conference for Monday, June 5, 2017, at 2:00 PM. Signed by JUDGE MARK
                            E WALKER on 5/24/2017. (tdl) (Entered: 05/24/2017)
  05/24/2017             13 NOTICE OF HEARING : Telephonic Scheduling Conference set for 6/5/2017 02:00 PM

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                    4/62
9/15/2021Case    3:17-cv-00073-BJD-PDB Document         101-1
                                                      CM/ECF - U.S.Filed
                                                                    District 09/15/21
                                                                             Court:flnd Page 5 of 62 PageID 670
                           in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 1:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 05/24/2017)
  05/25/2017             14 Corporate Disclosure Statement/Certificate of Interested Persons by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (BERG, RANDALL) (Entered:
                            05/25/2017)
  05/26/2017             15 Consent MOTION for Extension of Time to File Response/Reply as to 10 MOTION to
                            Certify Class , 11 MOTION for Preliminary Injunction by JULIE L JONES. (NEFF,
                            LANCE) (Entered: 05/26/2017)
  05/26/2017             16 INITIAL SCHEDULING ORDER: Rule 26 Meeting Report due by 7/10/2017.
                            Discovery due by 9/25/2017. Signed by JUDGE MARK E WALKER on 5/26/2017. (tdl)
                            (Entered: 05/26/2017)
  05/26/2017             17 ORDER GRANTING EXTENSION TO RESPOND TO PENDING MOTIONS re ECF
                            No. 15 . (Response to 10 & 11 Motions due by by 7/7/2017.) Signed by JUDGE MARK
                            E WALKER on 5/26/2017. (tdl) (Entered: 05/26/2017)
  05/30/2017             18 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by JULIE L JONES.
                            (NEFF, LANCE) (Entered: 05/30/2017)
  05/30/2017                    Set Deadline re 18 Motion: Internal deadline for referral to judge if response not filed
                                earlier: 6/13/2017 . (tdl) (Entered: 05/31/2017)
  06/05/2017             19 Minute Entry for proceedings held before JUDGE MARK E WALKER: Scheduling
                            Conference held on 6/5/2017. Court GRANTS Ore Tenus Motion to file Reply and Sur-
                            Reply. Response to 10 Motion to Certify Class and 11 Motion for Preliminary Injunction
                            due on July 7, 2017. Reply of not more than 10 pages due on July 12, 2017. Sur-Reply of
                            not more than 10 pages due on July 19, 2017. Counsel shall confer and file a Notice by
                            July 12, 2017 re: (1) whether parties request an evidentiary hearing, (2) how long they
                            will need for such a hearing, (3) the time frame in which counsel need to be prepared and
                            whether they request the hearing to be in person or telephonically. Witnesses may appear
                            via video-conference. (Internal deadline for referral to judge if response not filed earlier:
                            7/7/2017)., Reply due by 7/12/2017., Sur-Reply due by 7/19/2017.) ( Notice due by
                            7/12/2017.). (Court Reporter Judy Gagnon.) (pll) (Entered: 06/05/2017)
  06/12/2017             20 RESPONSE to Motion re 18 MOTION TO DISMISS FOR FAILURE TO STATE A
                            CLAIM filed by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (BERG, RANDALL) (Entered: 06/12/2017)
  06/16/2017             21 MOTION Entry of HIPAA Qualified Protective Order and attached proposed HIPAA
                            Order by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (Attachments: # 1 Text of Proposed Order Exh. A -- Proposed HIPAA Order in Hoffer v.
                            Jones, # 2 Exhibit Exh. B -- HIPAA Order in DRF v. Jones, # 3 Exhibit Exh. C -- HIPAA
                            Order in Copeland v. Jones) (BERG, RANDALL) (Entered: 06/16/2017)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                    5/62
9/15/2021Case    3:17-cv-00073-BJD-PDB Document 101-1
                                             CM/ECF - U.S.Filed
                                                           District 09/15/21
                                                                    Court:flnd Page 6 of 62 PageID 671
  06/21/2017             22 STATUS REPORT JOINT by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (BERG, RANDALL) (Entered: 06/21/2017)
  06/22/2017             23 REPORT of Rule 26(f) Planning Meeting. (BERG, RANDALL) (Entered: 06/22/2017)
  06/23/2017             24 RESPONSE to Motion re 21 MOTION Entry of HIPAA Qualified Protective Order and
                            attached proposed HIPAA Order filed by JULIE L JONES. (NEFF, LANCE) (Entered:
                            06/23/2017)
  06/23/2017                    ACTION REQUIRED BY DISTRICT JUDGE: Chambers of JUDGE MARK E
                                WALKER notified that action is needed Re: 23 Report of Rule 26(f) Planning Meeting
                                (tdl) (Entered: 06/23/2017)
  06/26/2017             25 NOTICE of Telephonic Hearing on 21 MOTION Entry of HIPAA Qualified Protective
                            Order and attached proposed HIPAA Order :Telephonic Motion Hearing set for
                            6/27/2017 02:00 PM in U.S. Courthouse Tallahassee before JUDGE MARK E
                            WALKER.

                                You may dial into the conference call as early as 1:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call (pll)
                                (Entered: 06/26/2017)
  06/27/2017             26 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 6/27/2017 re 21 MOTION Entry of HIPAA Qualified Protective Order and
                            attached proposed HIPAA Order. Court GRANTS 21 Motion for Entry of Protective
                            Order. Counsel to email clerk a copy of the proposed order. (Court Reporter Megan
                            Hague.) (pll) (Entered: 06/27/2017)
  06/27/2017             27 HIPAA QUALIFIED PROTECTIVE ORDER. Signed by JUDGE MARK E WALKER
                            on 6/27/17. (pll) (Entered: 06/27/2017)
  06/30/2017             28 Endorsed MOTION to Extend Time to respond to discover requests by JULIE L JONES.
                            (NEFF, LANCE) (Entered: 06/30/2017)
  07/03/2017             29 ORDER GRANTING 28 EXTENSION TO RESPOND TO DISCOVERY REQUEST.
                            Defendant shall respond to Plaintiffs discovery requests on or before August 7, 2017, and
                            provide any objections to discovery requests on or before July 21, 2017. Signed by
                            JUDGE MARK E WALKER on 7/3/17. (pll) (Entered: 07/03/2017)
  07/03/2017             30 SCHEDULING AND MEDIATION ORDER :( Discovery due by 12/1/2017.,
                            Dispositive Motions to be filed by 1/25/2018., Bench Trial set for 5/21/2018 08:15 AM
                            in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER., Mediation Report
                            due by 1/12/2018.), Case referred to mediation. Signed by JUDGE MARK E WALKER
                            on 7/3/2017. (erl) (Entered: 07/03/2017)
  07/07/2017             31 RESPONSE in Opposition re 11 MOTION for Preliminary Injunction filed by JULIE L
                            JONES. (Attachments: # 1 Exhibit A: Whalen Declaration) (NEFF, LANCE) (Entered:
                            07/07/2017)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                  6/62
9/15/2021Case
            3:17-cv-00073-BJD-PDB Document         101-1
                                                 CM/ECF - U.S.Filed
                                                               District 09/15/21
                                                                        Court:flnd Page 7 of 62 PageID 672
  07/07/2017     32 RESPONSE in Opposition re 10 MOTION to Certify Class filed by JULIE L JONES.
                      (Attachments: # 1 Exhibit A: Whalen Declaration) (NEFF, LANCE) (Entered:
                      07/07/2017)
  07/12/2017             33 MOTION for Extension of Time to File Response/Reply to Defendants Motions
                            Unopposed by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (BERG, RANDALL) (Entered: 07/12/2017)
  07/12/2017             34 ORDER GRANTING EXTENSION TO FILE REPLIES TO RESPONSES re ECF No.
                            33 . The motion is GRANTED. (Plaintiffs Replies due by 7/14/2017.) Signed by JUDGE
                            MARK E WALKER on 7/12/2017. (tdl) (Entered: 07/12/2017)
  07/14/2017             35 REPLY to Response to Motion re 10 MOTION to Certify Class filed by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit
                            Exh 1 - Email on In-Custody HCV Deaths, # 2 Exhibit Exh 2- VA News Release, # 3
                            Exhibit Exh 3 - Email on DAAs, # 4 Exhibit Exh 4 - WHO Article) (BERG, RANDALL)
                            (Entered: 07/14/2017)
  07/14/2017             36 REPLY to Response to Motion re 11 MOTION for Preliminary Injunction filed by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 -
                            Gonzales vs. Corizon Health Care Providers, # 2 Exhibit 2 - Scott vs. Batista, # 3 Exhibit
                            3 - Dulak vs. Corizon) (BERG, RANDALL) (Entered: 07/14/2017)
  07/14/2017             37 NOTICE regarding evidentiary hearing by JULIE L JONES (NEFF, LANCE) (Entered:
                            07/14/2017)
  07/14/2017             38 NOTICE of Plaintiffs' Regarding Evidentiary Hearing by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA re 19 Scheduling Conference,,,, Set Motion and
                            R&R Deadlines/Hearings,,,, Set Deadlines/Hearings,,, (BERG, RANDALL) (Entered:
                            07/14/2017)
  07/17/2017             39 Endorsed MOTION for Extension of Time to File Response/Reply as to 36 Reply to
                            Response to Motion, 35 Reply to Response to Motion, by JULIE L JONES. (NEFF,
                            LANCE) (Entered: 07/17/2017)
  07/17/2017             40 ORDER GRANTING EXTENSION of TIME IN WHICH TO FILE SURREPLIES re
                            ECF No. 39 . (Motion to Certify & Motion for Preliminary Injunction due by 7/24/2017.)
                            Signed by JUDGE MARK E WALKER on 7/17/2017. (tdl) (Entered: 07/17/2017)
  07/19/2017             41 MOTION for Extension of Time to File Response/Reply to Defendant's Discovery
                            Request by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (BERG,
                            RANDALL) (Entered: 07/19/2017)
  07/19/2017             44 ORDER GRANTING ENLARGEMENT OF TIME TO RESPOND re ECF No. 41 . The
                            motion is GRANTED. Signed by JUDGE MARK E WALKER on 7/19/2017. (tdl)
                            (Entered: 07/20/2017)
  07/20/2017             42 NOTICE of Plaintiffs Supplemental Notice Regarding Evidentiary Hearing by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA re 38 Notice (Other), 19
                            Scheduling Conference,,,, Set Motion and R&R Deadlines/Hearings,,,, Set
                            Deadlines/Hearings,,, (BERG, RANDALL) (Entered: 07/20/2017)
  07/20/2017             43 Endorsed MOTION to Extend Time to file objections in discovery by JULIE L JONES.
                            (NEFF, LANCE) (Entered: 07/20/2017)
  07/20/2017             45 ORDER GRANTING SECOND 43 MOTION FOR EXTENSION OF TIME TO SERVE
                            OBJECTIONS. Signed by JUDGE MARK E WALKER on 7/20/2017. (tdl) (Entered:
                            07/21/2017)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                             7/62
9/15/2021Case
            3:17-cv-00073-BJD-PDB Document        101-1
                                                CM/ECF - U.S.Filed
                                                              District 09/15/21
                                                                       Court:flnd Page 8 of 62 PageID 673
  07/24/2017     46 REPLY to Response to Motion re 11 MOTION for Preliminary Injunction (Surreply)
                      filed by JULIE L JONES. (Attachments: # 1 Exhibit A: Whalen Declaration) (NEFF,
                      LANCE) (Entered: 07/24/2017)
  07/24/2017             47 REPLY to Response to Motion re 10 MOTION to Certify Class (Surreply) filed by
                            JULIE L JONES. (Attachments: # 1 Exhibit A: Whalen Declaration) (NEFF, LANCE)
                            (Entered: 07/24/2017)
  07/24/2017             48 MOTION for Mediation by JULIE L JONES. (Internal deadline for referral to judge if
                            response not filed earlier: 8/7/2017). (NEFF, LANCE) (Entered: 07/24/2017)
  07/24/2017             49 RESPONSE to Motion re 48 MOTION for Mediation filed by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (BERG, RANDALL) (Entered:
                            07/24/2017)
  07/25/2017             50 STATUS REPORT Joint by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (BERG, RANDALL) (Entered: 07/25/2017)
  07/25/2017             51 ORDER ON MOTION FOR IMMEDIATE MEDIATION - This Court, without hearing,
                            DENIES Defendant's motion for immediate mediation. ECF No. 48 . Signed by JUDGE
                            MARK E WALKER on 7/25/2017. (tdl) (Entered: 07/25/2017)
  07/27/2017             52 NOTICE of Supplemental Authority by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA (Attachments: # 1 Exhibit Postawko vs. Missouri Order) (BERG,
                            RANDALL) (Entered: 07/27/2017)
  08/02/2017             53 ORDER SETTING HEARING - The Clerk shall set Plaintiffs' motions, ECF No. 10 and
                            ECF No. 11, for a four-day hearing in Tallahassee commencing on Tuesday, August 29,
                            2017, at 8:30 AM. (Motion Hearing set for 8/29/2017 08:30 AM in U.S. Courthouse
                            Tallahassee before JUDGE MARK E WALKER). Signed by JUDGE MARK E
                            WALKER on 8/2/2017. (tdl) (Entered: 08/02/2017)
  08/02/2017             54 NOTICE of Hearing on 10 MOTION for Class Certification and 11 MOTION for
                            Preliminary Injunction: four-day Motion Hearing commencing on 8/29/2017 at 08:30
                            AM in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER. 111 North
                            Adams St., Tallahassee, Florida 32301.

                                NOTE: If you or any party, witness, or attorney in this matter has a disability that
                                requires special accommodation, such as a hearing impairment that requires a sign
                                language interpreter or a wheelchair restriction that requires ramp access, please
                                contact Pam Lourcey at 850-521-3501 in the Clerk's Office at least one week prior to the
                                hearing (or as soon as possible) so arrangements can be made.

                                s/ Kimberly Westphal
                                Deputy Clerk (kjw) (Entered: 08/02/2017)
  08/04/2017             55 PETITION for Writ of Habeas Corpus AD TESTIFICANDUM ( Filing fee $ 5 receipt
                            number AFLNDC-3943721.), filed by CARL HOFFER, ROLAND MOLINA, RONALD
                            MCPHERSON. (Attachments: # 1 Text of Proposed Order WRIT OF HABEAS
                            CORPUS AD TESTIFICANDUM) (BERG, RANDALL) (Entered: 08/04/2017)
  08/04/2017             56 PETITION for Writ of Habeas Corpus AD TESTIFICANDUM ( Filing fee $ 5 receipt
                            number AFLNDC-3943722.), filed by CARL HOFFER, ROLAND MOLINA, RONALD
                            MCPHERSON. (Attachments: # 1 Text of Proposed Order WRIT OF HABEAS
                            CORPUS AD TESTIFICANDUM) (BERG, RANDALL) (Entered: 08/04/2017)
  08/04/2017             57 PETITION for Writ of Habeas Corpus AD TESTIFICANDUM ( Filing fee $ 5 receipt
                            number AFLNDC-3943723.), filed by CARL HOFFER, ROLAND MOLINA, RONALD

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                8/62
9/15/2021Case    3:17-cv-00073-BJD-PDB Document    101-1
                                                CM/ECF  - U.S.Filed
                                                               District 09/15/21
                                                                        Court:flnd Page 9 of 62 PageID 674
                           MCPHERSON. (Attachments: # 1 Text of Proposed Order WRIT OF HABEAS
                           CORPUS AD TESTIFICANDUM) (BERG, RANDALL) (Entered: 08/04/2017)
  08/08/2017             58 MOTION Case Management Conference by JULIE L JONES. (NEFF, LANCE)
                            (Entered: 08/08/2017)
  08/08/2017             59 MOTION to Continue August 29, 2017 Hearing by JULIE L JONES. (NEFF, LANCE)
                            (Entered: 08/08/2017)
  08/08/2017             60 NOTICE OF TELEPHONIC Hearing ON 59 MOTION to Continue August 29, 2017
                            Hearing : Telephonic Motion Hearing set for 8/9/2017 02:00 PM in U.S. Courthouse
                            Tallahassee before JUDGE MARK E WALKER.

                                The Court is in a Jury Trial and this hearing is set to accommodate that schedule. There
                                will be no rescheduling or continuances.

                                You may dial into the conference call as early as 1:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 08/08/2017)
  08/08/2017             61 NOTICE of Appearance by ALBERT BOWDEN on behalf of All Defendants
                            (BOWDEN, ALBERT) (Entered: 08/08/2017)
  08/08/2017             62 RESPONSE in Opposition re 59 MOTION to Continue August 29, 2017 Hearing filed by
                            CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1
                            Exhibit Hoffer: Extension of Time Email) (SELIG, ERICA) (Entered: 08/08/2017)
  08/09/2017             63 NOTICE of Filing Supplemental Declaration by JULIE L JONES re 59 MOTION to
                            Continue August 29, 2017 Hearing (Attachments: # 1 Exhibit A: Ladele Declaration)
                            (NEFF, LANCE) (Entered: 08/09/2017)
  08/09/2017             64 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 8/9/2017. Court hears 59 Motion to Continue. Court GRANTS 58 Motion for
                            Case Management Conference; the Clerk is instructed to terminate the motion. Court
                            GRANTS 59 Motion to Continue. The Preliminary Injunction hearing is reset for
                            September 14th, 15th, 18th and 19th, 2017. Counsel shall confer and set a date for
                            deposition of doctor by 1:00 p.m. on August 11, 2017. Depositions for review by the
                            Court shall be filed by September 10, 2017 at midnight. Counsel for Defendant shall file
                            the Opinion of their Expert by September 8, 2017. ( Defendant's Opinion of Expert due
                            by 9/8/2017., Motion Hearing set for 9/14/2017 08:30 AM in U.S. Courthouse
                            Tallahassee before JUDGE MARK E WALKER.). (Court Reporter Megan Hague.) (pll)
                            (Entered: 08/09/2017)
  08/09/2017             65 NOTICE of Hearing on Motion 11 MOTION for Preliminary Injunction , 10 MOTION to
                            Certify Class : Motion Hearing set for 9/14/2017 08:30 AM in U.S. Courthouse
                            Tallahassee before JUDGE MARK E WALKER. United States Courthouse, 111 North
                            Adams St., Tallahassee, Florida 32301.


https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                    9/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                                   District09/15/21
                                                                            Court:flnd Page 10 of 62 PageID 675
                          NOTE: If you or any party, witness or attorney in this matter has a disability that
                          requires special accommodation, such as, a hearing impairment that requires a sign
                          language interpreter or a wheelchair restriction that requires ramp access, please
                          contact Pam Lourcey at 850-521-3501 in the Clerk's Office at least one week prior to the
                          hearing (or as soon as possible) so arrangements can be made.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk (pll) (Entered: 08/09/2017)
  08/14/2017             66 ORDER DIRECTING CLERK TO RETURN WITHOUT DOCKETING NOTICE OF
                            PARALLEL LITIGATION BY A NON-PARTY PERSON. Signed by JUDGE MARK E
                            WALKER on 8/14/2017. (tdl)**Pleading Returned as Instructed** (Entered: 08/14/2017)
  08/16/2017             67 Writ of Habeas Corpus ad Testificandum Issued as to CARL T. HOFFER, 111369 for
                            Thursday, September 14, 2017, at 8:30 a.m. and Friday, September 15, 2017, at 8:30 a.m.
                            (tdl) (Entered: 08/16/2017)
  08/16/2017             68 Writ of Habeas Corpus ad Testificandum Issued as to RONALD MCPHERSON, 111745
                            for Thursday, September 14, 2017, at 8:30 a.m. and Friday, September 15, 2017, at 8:30
                            a.m.. (tdl) (Entered: 08/16/2017)
  08/16/2017             69 Writ of Habeas Corpus ad Testificandum Issued as to ROLAND P. MOLINA, 500942 for
                            Thursday, September 14, 2017, at 8:30 a.m. and Friday, September 15, 2017, at 8:30 a.m..
                            (tdl) (Entered: 08/16/2017)
  08/18/2017             70 MOTION to Compel and Request for Status Conference by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 - Plaintiffs' First
                            Request for Production to Defendant, # 2 Exhibit 2 - Defendant's Responses and
                            Objections to Plaintiffs' First Request for Production, # 3 Exhibit 3 - Defendant's
                            Supplement to Response to Plaintiff's Request for Production, # 4 Exhibit 4 - Emails on
                            Pending Requests for Production, # 5 Exhibit 5 - Corizon Spreadsheet Excerpt, # 6
                            Exhibit 6 - Centurion Contract Excerpt, # 7 Exhibit 7 - Email on Hearing Disputes)
                            (TREVISANI, DANTE) (Entered: 08/18/2017)
  08/21/2017             71 ORDER DIRECTING EXPEDITED RESPONSE - The Clerk shall set the motion for
                            hearing after the response date but on an expedited basis. (Response to 70 Motion due by
                            by 8/25/2017.) Signed by JUDGE MARK E WALKER on 8/21/2017. (tdl) (Entered:
                            08/21/2017)
  08/21/2017             72 NOTICE of Hearing on 70 MOTION to Compel and Request for Status Conference :
                            Telephonic Motion Hearing set for 8/29/2017 01:00 PM in U.S. Courthouse Tallahassee
                            before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 12:55 PM EST. Call in number: 888-
                                684-8852. When prompted for an access code, enter: 3853136#. If you are asked to join
                                as the host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 08/21/2017)
  08/21/2017             73 MOTION for Protective Order For The Deposition of Albert Maier Noticed For
                            September 1, 2017 by JULIE L JONES. (Attachments: # 1 Exhibit, # 2 Exhibit)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   10/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                                101-1- U.S.Filed
                                                            District09/15/21
                                                                     Court:flnd Page 11 of 62 PageID 676
                          (BOWDEN, ALBERT) (Entered: 08/21/2017)
  08/22/2017             74 ORDER DIRECTING EXPEDITED RESPONSE re 73 MOTION for Protective Order -
                            Response to motion due by by 8/25/2017. Signed by JUDGE MARK E WALKER on
                            8/22/2017. (ckm) (Entered: 08/22/2017)
  08/22/2017             75 NOTICE of Hearing on 73 MOTION for Protective Order For The Deposition of Albert
                            Maier Noticed For September 1, 2017 : Motion Hearing set for 8/29/2017 01:00 PM in
                            U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 12:55 PM EST. Call in number: 888-
                                684-8852. When prompted for an access code, enter: 3853136#. If you are asked to join
                                as the host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 08/22/2017)
  08/22/2017             76 MOTION for Protective Order as to the Depositions of Thomas Reimers and Timothy
                            Whalen by JULIE L JONES. (BOWDEN, ALBERT) (Entered: 08/22/2017)
  08/22/2017             77 ORDER DIRECTING EXPEDITED RESPONSE - The Clerk shall set the motion for
                            hearing after the response date but on an expedited basis. ( Response to 76 Motion due by
                            by 8/25/2017.) Signed by JUDGE MARK E WALKER on 8/22/2017. (tdl) (Entered:
                            08/22/2017)
  08/22/2017             78 NOTICE of Hearing on 76 MOTION for Protective Order as to the Depositions of
                            Thomas Reimers and Timothy Whalen : Telephonic Motion Hearing set for 8/29/2017
                            01:00 PM in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 12:55 PM EST. Call in number: 888-
                                684-8852. When prompted for an access code, enter: 3853136#. If you are asked to join
                                as the host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 08/22/2017)
  08/23/2017             79 RESPONSE in Opposition re 73 MOTION for Protective Order For The Deposition of
                            Albert Maier Noticed For September 1, 2017 filed by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 - Defendant's Initial
                            Disclosures, # 2 Exhibit 2 - Emails Between Counsel, # 3 Exhibit 3 - Tax Record, # 4
                            Exhibit 4 - Maier Declaration in Melendez Case, # 5 Exhibit 5 - Maier Declaration in
                            Hartley Case) (TREVISANI, DANTE) (Entered: 08/23/2017)
  08/25/2017             80 NOTICE of Withdrawal of Defendant's Motion for Protective Order for the Deposition of
                            Albert Maier Noticed for September 1, 2017 by JULIE L JONES (BOWDEN, ALBERT)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   11/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                                101-1- U.S.Filed
                                                            District09/15/21
                                                                     Court:flnd Page 12 of 62 PageID 677
                          (Entered: 08/25/2017)
  08/25/2017             81 NOTICE of Withdrawal of Defendant's Motion for a Protective Order as to the
                            Depositions of Thomas Reimers and Timothy Whalen by JULIE L JONES (BOWDEN,
                            ALBERT) (Entered: 08/25/2017)
  08/25/2017             82 ORDER DENYING AS MOOT 73 , 76 MOTIONS FOR PROTECTIVE ORDER - The
                            Clerk shall cancel the hearing now scheduled for Tuesday, August 29, 2017, as it relates
                            to those motions. Signed by JUDGE MARK E WALKER on 8/25/2017. (tdl) (Entered:
                            08/25/2017)
  08/25/2017             83 RESPONSE to Motion re 70 MOTION to Compel and Request for Status Conference
                            filed by JULIE L JONES. (BOWDEN, ALBERT) (Entered: 08/25/2017)
  08/28/2017             84 NOTICE OF CANCELLATION OF HEARING AS TO 73 AND 76 MOTIONS ONLY
                            re 82 Order on Motion for Protective Order. The hearing on 70 Motion to Compel will go
                            forward as scheduled. (pll) (Entered: 08/28/2017)
  08/28/2017             85 STATUS REPORT JOINT by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (BERG, RANDALL) (Entered: 08/28/2017)
  08/28/2017                    Set/Reset Deadline: Status Report due by 9/27/2017. (ckm) (Entered: 09/08/2017)
  08/29/2017             86 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 8/29/2017 re 70 MOTION to Compel. Court GRANTS IN PART AND DENIES
                            IN PART 70 Motion to Compel. Counsel to file Witness List by September 7, 2017.
                            Counsel to file a Status Report of Email Search Results and Declarations by September 8,
                            2017. Counsel shall file Final Expert Report by October 9, 2017. ( Status Report of Email
                            Search Results and Declarations by 9/8/2017. Witness List due by 9/7/2017.). (Court
                            Reporter Megan Hague.) (pll) (Entered: 08/29/2017)
  09/05/2017             87 MOTION Case Management Conference by JULIE L JONES. (NEFF, LANCE)
                            (Entered: 09/05/2017)
  09/06/2017             88 ORAL ORDER GRANTING 87 MOTION Case Management Conference. The Clerk is
                            instructed to set this for a Telephonic Status Conference. Signed by JUDGE MARK E
                            WALKER on 9/6/17. (pll) (Entered: 09/06/2017)
  09/06/2017             89 NOTICE OF HEARING : Telephonic Status Conference set for 9/6/2017 12:00 PM in
                            U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 11:55 AM EST. Call in number: 888-
                                684-8852. When prompted for an access code, enter: 3853136#. If you are asked to join
                                as the host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 09/06/2017)
  09/06/2017             90 Minute Entry for proceedings held before JUDGE MARK E WALKER: Status
                            Conference held on 9/6/2017. Court instructs Clerk to reset Preliminary Injunction
                            Hearing for September 18th and September 19th, 2017. Clerk to re-issue writs for
                            witnesses. Clerk instructed to set a Telephonic Status Conference for 12:00 PM EST on
                            September 13, 2017. ( Preliminary Injunction Hearing set for 9/18/2017 08:30 AM in
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   12/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                                   District09/15/21
                                                                            Court:flnd Page 13 of 62 PageID 678
                          U.S. Courthouse Tallahassee before JUDGE MARK E WALKER., Telephonic Status
                          Conference set for 9/13/2017 12:00 PM in U.S. Courthouse Tallahassee before JUDGE
                          MARK E WALKER.). (Court Reporter Megan Hague.) (pll) (Entered: 09/06/2017)
  09/06/2017             91 NOTICE OF HEARING: Telephonic Status Conference set for 9/13/2017 12:00 PM
                            EST in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 11:55 AM EST. Call in number: 888-
                                684-8852. When prompted for an access code, enter: 3853136#. If you are asked to join
                                as the host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 09/06/2017)
  09/06/2017             92 Writ of Habeas Corpus ad Testificandum Issued as to CARL T. HOFFER, 111369 for
                            Monday, September 18, 2017, at 8:30 a.m. and Tuesday, September 19, 2017, at 8:30
                            a.m.. (tdl)**Writs emailed to DOC Contact** Modified to correct dates on 9/6/2017 (tdl).
                            (Entered: 09/06/2017)
  09/06/2017             93 Writ of Habeas Corpus ad Testificandum Issued as to ROLAND P. MOLINA, 500942 for
                            Monday, September 18, 2017, at 8:30 a.m. and Tuesday, September 19, 2017, at 8:30
                            a.m.. (tdl)**Writ emailed to DOC contact** Modified to correct dates on 9/6/2017 (tdl).
                            (Entered: 09/06/2017)
  09/06/2017             94 Writ of Habeas Corpus ad Testificandum Issued as to RONALD MCPHERSON, 111745
                            for Monday, September 18, 2017, at 8:30 a.m. and Tuesday, September 19, 2017, at 8:30
                            a.m.. (tdl)**Writ emailed to DOC contact** (Entered: 09/06/2017)
  09/07/2017             95 NOTICE of Filing Declarations for Hearing by JULIE L JONES (Attachments: # 1
                            Affidavit Dr. Cruz, # 2 Affidavit Officer Davis) (NEFF, LANCE) (Entered: 09/07/2017)
  09/07/2017             96 Joint STATUS REPORT OF EMAIL SEARCH RESULTS by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA. (SELIG, ERICA) Modified on 9/8/2017 to reflect
                            Joint report (ckm). (Entered: 09/07/2017)
  09/07/2017             97 NOTICE of Defendant's Witness List for Evidentiary Hearing by JULIE L JONES
                            (BOWDEN, ALBERT) (Entered: 09/07/2017)
  09/07/2017             98 Witness List by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (TREVISANI, DANTE) (Entered: 09/07/2017)
  09/07/2017             99 Exhibit List by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA..
                            (TREVISANI, DANTE) (Entered: 09/07/2017)
  09/07/2017            100 NOTICE of Filing Deposition Transcripts by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA (Attachments: # 1 Exhibit 1 - Koziel Deposition, #
                            2 Exhibit 2 - Maier Deposition) (TREVISANI, DANTE) (Entered: 09/07/2017)
  09/08/2017            101 AMENDED NOTICE OF HEARING: **The hearing date and time has been moved up
                            to allow counsel as much time as possible to ascertain travel plans in light of Hurricane
                            Irma.** Status Conference set for 9/12/2017 03:30 PM in U.S. Courthouse Tallahassee
                            before JUDGE MARK E WALKER.

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   13/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF     101-1- U.S.Filed
                                                                     District09/15/21
                                                                              Court:flnd Page 14 of 62 PageID 679
                          You may dial into the conference call as early as 3:25 PM EST. Call in number: 888-684-
                          8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                          host, just ignore and wait until you are asked for a security code. When asked for a
                          security code, enter: 4565#. Say your name, when prompted. You are now in the
                          conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 09/08/2017)
  09/10/2017            102 AMENDED NOTICE OF HEARING.

                                **This hearing is reset due to Hurricane Irma. Only one attorney from each side
                                need appear and that further rescheduling may become necessary.**

                                Telephonic Status Conference reset for 9/13/2017 10:00 AM in U.S. Courthouse
                                Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 9:55 AM EST. Call in number: 888-
                                684-8852. When prompted for an access code, enter: 3853136#. If you are asked to
                                join as the host, just ignore and wait until you are asked for a security code. When
                                asked for a security code, enter: 4565#. Say your name, when prompted. You are
                                now in the conference call. Remember to mute your phone when you are not
                                speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call.
                                (pll) (Entered: 09/10/2017)
  09/13/2017            103 NOTICE OF *CANCELLATION* of HEARING: The Preliminary Injunction Hearing
                            set for 9/18/2017 08:30 AM in U.S. Courthouse Tallahassee before JUDGE MARK E
                            WALKER has been cancelled. (kjw) (Entered: 09/13/2017)
  09/13/2017            104 Minute Entry for proceedings held before JUDGE MARK E WALKER: Telephonic
                            Status Conference held on 9/13/2017. The Preliminary Injunction Hearing scheduled for
                            September 18 and September 19 has been cancelled. A Telephonic Scheduling
                            Conference is scheduled for 9/26/2017 at 9:00 am EST. At this hearing the proposed
                            dates for the availability of the experts is to be addressed. The three writs for the DOC do
                            not need to be reissued at this time (per attorney Berg, he will contact), but if a court
                            order or writs are needed then the attorney is to contact the Clerks office. (Court Reporter
                            Megan Hague.) (kjw) (Entered: 09/13/2017)
  09/13/2017            105 NOTICE OF HEARING: Telephonic Status Conference set for 9/26/2017 09:00 AM
                            EST in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 8:55 AM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   14/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                               101-1- U.S.Filed
                                                           District09/15/21
                                                                    Court:flnd Page 15 of 62 PageID 680
                          s/ Kimberly Westphal
                          Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call.

                                (kjw) Modified on 9/13/2017 to correct call in time. (kjw) (Entered: 09/13/2017)
  09/15/2017                    Set/Reset Deadline: Final Expert Report due by 10/9/2017 pursuant to 86 Minute Entry.
                                (ckm) (Entered: 09/15/2017)
  09/22/2017            106 Amended Witness List by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. Amendment to 98 Witness List (Amended Witness List). (SELIG, ERICA)
                            Modified on 9/25/2017 to reflect document title (ckm). (Entered: 09/22/2017)
  09/22/2017            107 Amended Exhibit List by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. Amendment to 99 Exhibit List (Amended Exhibit List). (SELIG, ERICA)
                            Modified on 9/25/2017 to reflect document title (ckm). (Entered: 09/22/2017)
  09/22/2017            108 NOTICE of Filing Declaration by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA (Attachments: # 1 Exhibit A - Declaration of Carlieny Gutierrez)
                            (TREVISANI, DANTE) (Entered: 09/22/2017)
  09/26/2017            109 Minute Entry for proceedings held before JUDGE MARK E WALKER: Status
                            Conference held on 9/26/2017. Preliminary Injunction hearing reset for October 19, 2017
                            - October 20, 2017. Counsel shall alert Clerk by close of business tomorrow schedule for
                            Expert Witnesses and for Writs for Witnesses in custody. Set Deadlines/Hearing as to 11
                            MOTION for Preliminary Injunction , 10 MOTION to Certify Class :( Motion Hearing
                            set for 10/19/2017 08:00 AM in U.S. Courthouse Tallahassee before JUDGE MARK E
                            WALKER.). (Court Reporter Megan Hague.) (pll) (Entered: 09/26/2017)
  09/27/2017            110 Exhibit List Amended by JULIE L JONES.. (NEFF, LANCE) (Entered: 09/27/2017)
  09/27/2017            111 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 09/27/2017)
  09/28/2017                    Set/Reset Deadlines: Status Report due by 10/27/2017. (ckm) (Entered: 09/28/2017)
  10/02/2017            112 NOTICE of Filing Amended Status Report by JULIE L JONES re 111 Status Report
                            (NEFF, LANCE) (Entered: 10/02/2017)
  10/03/2017            113 MOTION for Discovery for Enlargement of Number of Depositions by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (BERG, RANDALL) (Entered:
                            10/03/2017)
  10/03/2017            114 Writ of Habeas Corpus ad Testificandum Issued as to RONALD MCPHERSON, 111745
                            for Thursday, October 19, 2017, at 8:00 a.m. and Friday, October 20, 2017, at 8:00 a.m.
                            (tdl) (Entered: 10/03/2017)
  10/03/2017            115 Writ of Habeas Corpus ad Testificandum Issued as to CARL T. HOFFER, 111369 for
                            Thursday, October 19, 2017, at 8:00 a.m. and Friday, October 20, 2017, at 8:00 a.m. (tdl)
                            (Entered: 10/03/2017)
  10/03/2017            116 Writ of Habeas Corpus ad Testificandum Issued as to ROLAND P. MOLINA, 500942 for
                            Thursday, October 19, 2017, at 8:00 a.m. and Friday, October 20, 2017, at 8:00 a.m. (tdl)
                            (Entered: 10/03/2017)
  10/03/2017            117 ORDER GRANTING MOTION FOR ENLARGEMENT OF NUMBER OF
                            DEPOSITIONS - The 113 motion is GRANTED WITH QUALIFICATION. The parties

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                             15/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF      101-1- U.S.Filed
                                                                      District09/15/21
                                                                               Court:flnd Page 16 of 62 PageID 681
                          are permitted to take up to fifteen (15) depositions per side. Signed by JUDGE MARK E
                          WALKER on 10/3/17. (ckm) (Entered: 10/03/2017)
  10/10/2017                    ACTION REQUIRED BY DISTRICT JUDGE: Chambers of JUDGE MARK E
                                WALKER notified that action is needed Re: 86 Motion Hearing. Final Expert Report has
                                not been filed. (ckm) (Entered: 10/10/2017)
  10/10/2017            118 NOTICE of Filing Declaration by JULIE L JONES (Attachments: # 1 Affidavit Thad E.
                            Smith) (NEFF, LANCE) (Entered: 10/10/2017)
  10/10/2017            119 NOTICE Defendant's Notice of Filing Expert Witness Report by JULIE L JONES
                            (BOWDEN, ALBERT) (Entered: 10/10/2017)
  10/12/2017            120 Joint MOTION to Enlarge Pretrial Deadlines by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) Modified on 10/12/2017
                            to reflect document title (ckm). (Entered: 10/12/2017)
  10/12/2017            121 Unopposed MOTION to Extend Time To Respond to Plaintiffs' Discovery Requests by
                            JULIE L JONES. (BOWDEN, ALBERT) Modified on 10/12/2017 to reflect unopposed
                            (ckm). (Entered: 10/12/2017)
  10/12/2017            122 MOTION in Limine by JULIE L JONES. (Attachments: # 1 Exhibit A: Excerpts from
                            Maier Depo) (NEFF, LANCE) (Entered: 10/12/2017)
  10/12/2017                    Set Deadline as to 122 MOTION in Limine. (Internal deadline for referral to judge if
                                response not filed earlier: 10/26/2017). (ckm) (Entered: 10/12/2017)
  10/12/2017            123 ORDER GRANTING IN PART 120 JOINT MOTION TO ENLARGE PRETRIAL
                            DEADLINES AND RESETTING TRIAL DATE - The discovery deadline is extended to
                            2/1/2018 and the deadline for the filing of dispositive motions shall be 2/26/2018. The
                            bench trial now scheduled for May 21, 2018, is rescheduled for Monday, 6/18/2018 08:15
                            AM in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER. Signed by
                            JUDGE MARK E WALKER on 10/12/17. (ckm) (Entered: 10/12/2017)
  10/12/2017            124 ORDER GRANTING 121 EXTENSION OF TIME TO RESPOND TO DISCOVERY
                            REQUESTS - Defendant shall respond to Plaintiffs' discovery requests on or before
                            November 3, 2017. Signed by JUDGE MARK E WALKER on 10/12/17. (ckm) (Entered:
                            10/12/2017)
  10/12/2017            125 ORDER DENYING 122 MOTION IN LIMINE. Signed by JUDGE MARK E WALKER
                            on 10/12/17. (ckm) (Entered: 10/12/2017)
  10/13/2017            126 Exhibit List (Second Amended) by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA.. (TREVISANI, DANTE) (Entered: 10/13/2017)
  10/13/2017            127 NOTICE of Filing Deposition Designations and Transcript Excerpts From the
                            Deposition of Long Do, M.D. by JULIE L JONES (BOWDEN, ALBERT) (Entered:
                            10/13/2017)
  10/16/2017            128 Unopposed MOTION for Case Management Conference by JULIE L JONES.
                            (Attachments: # 1 Exhibit A: FDC Letter to Centurion) (NEFF, LANCE) Modified on
                            10/16/2017 to reflect unopposed (ckm). (Entered: 10/16/2017)
  10/16/2017            129 NOTICE OF TELEPHONIC HEARING: Telephonic Scheduling Conference set for
                            10/16/2017 06:00 PM in U.S. Courthouse Tallahassee before JUDGE MARK E
                            WALKER.

                                You may dial into the conference call as early as 5:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                16/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 17 of 62 PageID 682
                          security code, enter: 4565#. Say your name, when prompted. You are now in the
                          conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 10/16/2017)
  10/16/2017            131 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 10/16/2017 re 128 MOTION Case Management Conference. Court GRANTS
                            128 Motion; case management conference held. (Court Reporter Megan Hague.) (pll)
                            Modified on 10/17/2017 (pll). (Main Document 131 replaced on 10/17/2017) (pll).
                            (Entered: 10/17/2017)
  10/17/2017            130 Exhibit List Second Amended by JULIE L JONES.. (NEFF, LANCE) (Entered:
                            10/17/2017)
  10/17/2017            132 Exhibit List (Third Amended) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA.. (TREVISANI, DANTE) (Entered: 10/17/2017)
  10/17/2017            133 NOTICE of Supplemental Authority by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA (Attachments: # 1 Exhibit 1 - Warden v. Mitchell) (TREVISANI,
                            DANTE) (Entered: 10/17/2017)
  10/19/2017            134 Minute Entry for proceedings held before JUDGE MARK E WALKER: Day 1 Motion
                            Hearing held on 10/19/2017 re 10 MOTION to Certify Class , 11 MOTION for
                            Preliminary Injunction . (Court Reporter Judy Gagnon.) (pll) (Entered: 10/23/2017)
  10/20/2017            135 Minute Entry for proceedings held before JUDGE MARK E WALKER:Day 2 Motion
                            Hearing held on 10/20/2017 re 10 MOTION to Certify Class , 11 MOTION for
                            Preliminary Injunction . (Court Reporter Megan Hague.) (pll) (Entered: 10/23/2017)
  10/23/2017            136 NOTICE OF HEARING : Hearing In Aid of Judgment set for 11/1/2017 01:30 PM in
                            U.S. Courthouse Tallahassee before JUDGE MARK E WALKER. United States
                            Courthouse, 111 North Adams St., Tallahassee, Florida 32301.

                                NOTE: If you or any party, witness or attorney in this matter has a disability that
                                requires special accommodation, such as, a hearing impairment that requires a sign
                                language interpreter or a wheelchair restriction that requires ramp access, please
                                contact Pam Lourcey at 850-521-3501 in the Clerk's Office at least one week prior to the
                                hearing (or as soon as possible) so arrangements can be made.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk (pll) (Entered: 10/23/2017)
  10/23/2017            137 Minute Entry for proceedings held before JUDGE MARK E WALKER:Day 3 Motion
                            Hearing held on 10/23/2017 re 10 MOTION to Certify Class , 11 MOTION for
                            Preliminary Injunction . (Court Reporter Megan Hague and Judy Gagnon.) (pll) (Entered:
                            10/23/2017)
  10/23/2017            138 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Excerpt of Preliminary
                            Injunction Hearing (Testimony of Dr. Margaret Koziel) held on 10/19/2017, before Judge
                            MARK WALKER. Court Reporter/Transcriber Judy A. Gagnon, Telephone number 850-
                            561-6822.


https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   17/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 18 of 62 PageID 683
                               Transcript may be viewed at the court public terminal or purchased through
                               the Court Reporter/Transcriber before the deadline for Release of Transcript
                               Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 10/30/2017. Release of Transcript Restriction set for 1/29/2018.
                                (jg) (Entered: 10/23/2017)
  10/23/2017            139 NOTICE of Filing Deposition Transcript of Olugbenga Ogunsanwo, M.D. by JULIE L
                            JONES (Attachments: # 1 Deposition Of Dr. O) (BOWDEN, ALBERT) (Entered:
                            10/23/2017)
  10/23/2017            140 NOTICE of Filing Deposition Transcript of Stephen Whitfield by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA (Attachments: # 1 Exhibit Deposition of
                            Stephen Whitfield) (TREVISANI, DANTE) Modified on 10/24/2017 to add deponent
                            name (ckm). (Entered: 10/23/2017)
  10/24/2017            141 Minute Entry for proceedings held before JUDGE MARK E WALKER: Day 4 Motion
                            Hearing held on 10/24/2017 re 10 MOTION to Certify Class , 11 MOTION for
                            Preliminary Injunction . (Court Reporter Megan Hague.) (pll) (Entered: 10/24/2017)
  10/25/2017            142 Minute Entry for proceedings held before JUDGE MARK E WALKER: Evidentiary
                            Hearing held on 10/19/17, 10/20/17, 10/23/17, 10/24/17, 10/25/17. Closing arguments to
                            be heard on November 1, 2017 at 1:30 p.m. (Court Reporter Megan Hague and Judy
                            Gagnon.) (Attachments: # 1 Exhibit List) (pll) (Entered: 10/25/2017)
  10/30/2017            143 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (SELIG, ERICA) (Entered: 10/30/2017)
  10/30/2017                    Set/Reset Deadlines: Status Report due by 1/31/2018. (ckm) (Entered: 10/31/2017)
  10/31/2017            144 NOTICE of Legal Authorities on Mootness by JULIE L JONES (BOWDEN, ALBERT)
                            Modified on 11/1/2017 to clean up document title (ckm). (Entered: 10/31/2017)
  11/01/2017            145 NOTICE of Other Legal Authorities by JULIE L JONES re 31 Response in Opposition to
                            Motion, 32 Response in Opposition to Motion (NEFF, LANCE) Modified on 11/1/2017
                            to reflect document title (ckm). (Entered: 11/01/2017)
  11/01/2017            146 Minute Entry for proceedings held before JUDGE MARK E WALKER: Closing
                            arguments held on 11/1/2017. An Order will be issued by the Court. (Court Reporter
                            Megan Hague.) (kjw) (Entered: 11/03/2017)
  11/07/2017            147 Unopposed MOTION for Case Management Conference by JULIE L JONES.
                            (BOWDEN, ALBERT) Modified on 11/8/2017 to reflect unopposed (ckm). (Entered:
                            11/07/2017)
  11/08/2017            148 ORDER DENYING 147 MOTION FOR CASE MANAGEMENT CONFERENCE.
                            Signed by JUDGE MARK E WALKER on 11/8/17. (ckm) (Entered: 11/08/2017)
  11/13/2017            149 NOTICE OF FILING OF OFFICIAL TRANSCRIPT *EXCERPT* of Proceedings held
                            on 11/1/2017, before Judge Mark E. Walker. Court Reporter/Transcriber Megan Hague,
                            Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 11/20/2017. Release of Transcript Restriction set for 2/20/2018.
                                (mah) (Entered: 11/13/2017)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                  18/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                           101-1- U.S.Filed
                                                       District09/15/21
                                                                Court:flnd Page 19 of 62 PageID 684
  11/13/2017    150 MOTION to Compel by CARL HOFFER, RONALD MCPHERSON, ROLAND
                     MOLINA. (TREVISANI, DANTE) (Entered: 11/13/2017)
  11/13/2017                    Set Response Deadline as to 150 MOTION to Compel. (Internal deadline for referral to
                                judge if response not filed earlier: 11/27/2017). (ckm) (Entered: 11/14/2017)
  11/14/2017            151 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of *EXCREPT* of Proceedings
                            held on 10/20/2017, before Judge Mark E. Walker. Court Reporter/Transcriber Megan A.
                            Hague, Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 11/21/2017. Release of Transcript Restriction set for 2/20/2018.
                                (mah) (Entered: 11/14/2017)
  11/17/2017            152 ORDER GRANTING 10 MOTION FOR CLASS CERTIFICATION. Signed by JUDGE
                            MARK E WALKER on 11/17/2017. (tdl) (Entered: 11/17/2017)
  11/17/2017            153 ORDER GRANTING 11 MOTION FOR A PRELIMINARY INJUNCTION - No later
                            than 12/1/2017 Defendant shall file a plan consistent with the directions this Court listed
                            above. Signed by JUDGE MARK E WALKER on 11/17/17. (ckm) (Entered: 11/17/2017)
  11/17/2017            154 ORDER DENYING 18 MOTION TO DISMISS. Signed by JUDGE MARK E WALKER
                            on 11/17/17. (ckm) (Entered: 11/17/2017)
  11/21/2017            155 Unopposed MOTION for Extension of Time to File Answer re 1 Complaint, by JULIE L
                            JONES. (NEFF, LANCE) Modified on 11/22/2017 to reflect unopposed (ckm). (Entered:
                            11/21/2017)
  11/21/2017            156 ORDER GRANTING EXTENSION OF TIME TO ANSWER COMPLAINT - re: 155
                            MOTION for Extension of Time to File Answer - re: 1 Complaint. The motion is
                            GRANTED. Defendant may file her answer on or before 12/11/2017. Signed by JUDGE
                            MARK E WALKER on 11/21/2017. (cle) (Entered: 11/21/2017)
  11/22/2017            157 RESPONSE to Motion re 150 MOTION to Compel Motion for Protective Order, and
                            Motion for Enlargement of Time to Respond to Third Set of Interrogatories filed by
                            JULIE L JONES. (Attachments: # 1 Exhibit Plaintiffs' 1st Request for Production, # 2
                            Exhibit Plaintiffs' 2nd Request for Production, # 3 Exhibit Response and Objections to
                            Plaintiffs' 2nd Request for Production, # 4 Exhibit Plaintiffs' 3rd Request for Production,
                            # 5 Exhibit Defendant's Objections to Plaintiffs' 3rd Request for Production, # 6 Exhibit
                            Plaintiff Hoffer's 1st Set of Interrogatories, # 7 Exhibit Plaintiff McPherson's 1st Set of
                            Interrogatories, # 8 Exhibit Defendant's Answers and Objections to Ronald McPherson's
                            1st Set of Interrogatories, # 9 Exhibit Plaintiff McPherson's 3rd Set of Interrogatories, #
                            10 Exhibit Notice of Taking Deposition of Julie Jones, # 11 Exhibit Notice of Taking
                            Deposition of Centurion) (BOWDEN, ALBERT) (Entered: 11/22/2017)
  11/27/2017            158 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings held on 10/25/2017,
                            before Judge Mark Walker. Court Reporter/Transcriber Megan Hague, Telephone number
                            850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 12/4/2017. Release of Transcript Restriction set for 3/5/2018.
                                (mah) (Main Document 158 replaced on 12/12/2017 and proceeding date corrected to
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                  19/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                                   District09/15/21
                                                                            Court:flnd Page 20 of 62 PageID 685
                          10/25/2017.) (kjw) (Entered: 11/27/2017)
  11/27/2017            159 NOTICE of Telephonic Hearing on 150 MOTION to Compel : Motion Hearing set for
                            11/28/2017 02:30 PM in U.S. Courthouse Tallahassee before JUDGE MARK E
                            WALKER.

                                You may dial into the conference call as early as 2:25 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 11/27/2017)
  11/27/2017            160 MOTION Enlarge Rule 30(b)(6) Deposition Duration by Three Hours by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit
                            First Amended Notice of 30(b)(6) Notice of FDC) (BERG, RANDALL) (Entered:
                            11/27/2017)
  11/27/2017            161 JOINT STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (TREVISANI, DANTE) Modified on 11/28/2017 to reflect joint
                            (ckm). (Entered: 11/27/2017)
  11/27/2017            162 Consent MOTION to Continue of Hearing on Plaintiffs' Motion to Compel by JULIE L
                            JONES. (DANIEL, STEPHANIE) (Entered: 11/27/2017)
  11/27/2017                    Set Response Deadline as to 160 MOTION Enlarge Rule 30(b)(6) Deposition Duration
                                by Three Hours. (Internal deadline for referral to judge if response not filed earlier:
                                12/11/2017). (ckm) (Entered: 11/28/2017)
  11/27/2017                    Reset Deadline: Status Report due by 12/27/2017. (ckm) (Entered: 11/28/2017)
  11/28/2017            163 NOTICE OF CANCELLATION OF HEARING ON 11/28/17 re 159 Notice of Hearing
                            on Motion. (pll) (Entered: 11/28/2017)
  11/28/2017            164 DOCKET ANNOTATION BY COURT TO ATTORNEY DANIEL Re: 162 Consent
                            Motion to Continue Hearing: Counsel should be advised by this entry that the CM/ECF
                            address is different from the address listed on the pleading. Please update in CM/ECF.
                            (ckm) (Entered: 11/28/2017)
  11/28/2017            165 ORDER GRANTING CONTINUANCE - This Court GRANTS Defendant's motion for a
                            continuance of the November 28, 2017 hearing on Plaintiffs' motion to compel. ECF No.
                            162 . The clerk shall reschedule the hearing during the week of December 4th, 2017.
                            Signed by JUDGE MARK E WALKER on 11/28/2017. (cle) (Entered: 11/28/2017)
  11/28/2017            166 ORDER SETTING HEARING - re: 160 MOTION Enlarge Rule 30(b)(6) Deposition
                            Duration by Three Hours. The Clerk shall set this matter for a hearing at the same time as
                            the hearing on Plaintiffs' motion to compel. See ECF No. 164 . Signed by JUDGE
                            MARK E WALKER on 11/28/2017. (cle) (Entered: 11/28/2017)
  11/28/2017            167 NOTICE of Hearing on 150 MOTION to Compel , 160 MOTION Enlarge Rule 30(b)(6)
                            Deposition Duration by Three Hours :Telephonic Motion Hearing set for 12/6/2017
                            10:00 AM in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 9:55 AM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   20/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 21 of 62 PageID 686
                          security code, enter: 4565#. Say your name, when prompted. You are now in the
                          conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 11/28/2017)
  11/29/2017            168 MOTION to Extend TimeTo File Plan by JULIE L JONES. (BOWDEN, ALBERT)
                            (Entered: 11/29/2017)
  11/29/2017            169 ORDER GRANTING 168 MOTION FOR THREE-DAY EXTENSION.(Defendant's
                            Plan due on 12/6/2017.) Signed by JUDGE MARK E WALKER on 11/29/2017. (tdl)
                            (Entered: 11/29/2017)
  12/01/2017            170 MOTION to Compel Regarding Second and Third Requests for Production by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 -
                            RFP Email) (SELIG, ERICA) (Entered: 12/01/2017)
  12/01/2017                    Set Response Deadline as to 170 MOTION to Compel Regarding Second and Third
                                Requests for Production. (Internal deadline for referral to judge if response not filed
                                earlier: 12/15/2017.) (ckm) (Entered: 12/04/2017)
  12/02/2017            171 NOTICE of Telephonic Hearing on 170 MOTION to Compel Regarding Second and
                            Third Requests for Production : Telephonic Motion Hearing set for 12/6/2017 10:00 AM
                            in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 9:55 AM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                (pll) (Entered: 12/02/2017)
  12/04/2017            172 NOTICE of Filing Plaintiffs' Consolidated Response to Defendant's Motion for
                            Protective Order [DE 157] and Extension of Time to Respond to Plaintiffs' Third Set of
                            Interrogatories by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA re
                            157 Response to Motion,,,, (BERG, RANDALL) (Entered: 12/04/2017)
  12/06/2017            173 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 12/6/2017. Court DENIES as moot 150 Motion to Compel. Court GRANTS IN
                            PART AND DENIES IN PART 160 Motion to Enlarge Time. Court GRANTS IN PART
                            AND DENIES IN PART 170 Motion to Compel. Partial/Specific Discovery deadline due
                            by February 3, 2018. Depositions shall be set the week of February 20, 2018 and the
                            week of February 27, 2018. Dispositive motions extended by 60 days. Trial extended 60
                            days. Court orders parties will split the cost and authorizes court reporter to begin
                            transcript. Attorney notice regarding remaining discovery issues due by December 15,
                            2017. Order to follow. (Attorney Notice due by 12/15/2017). (Court Reporter Megan
                            Hague) (vkm) (Entered: 12/06/2017)
  12/06/2017            174 ORDER RESOLVING DISCOVERY DISPUTES AND EXTENDING DEADLINES -
                            Plaintiffs' motion to compel, ECF No. 150 , is GRANTED IN PART and DENIED IN
                            PART. Defendant's motion for a protective order, ECF No. 157 , is GRANTED IN PART
                            and DENIED IN PART. Plaintiffs' motion to extend the length of its Rule 30(b)(6)
                            deposition of FDC, ECF No. 160 , is DENIED. Plaintiffs' motion to compel, ECF No.
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   21/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF      101-1- U.S.Filed
                                                                      District09/15/21
                                                                               Court:flnd Page 22 of 62 PageID 687
                          170 , is GRANTED IN PART, DENIED IN PART, and TAKEN UNDER ADVISEMENT
                          IN PART. The discovery deadline is extended to 4/2/2018. The deadline for the filing of
                          dispositive motions is extended to 4/27/2018. The bench trial now scheduled for May 21,
                          2018, is rescheduled to take place in July, 2018, but no earlier than July 20, 2018. The
                          Clerk shall schedule the trial accordingly. Signed by JUDGE MARK E WALKER on
                          12/6/17. (ckm) (Entered: 12/06/2017)
  12/06/2017            175 NOTICE of Filing Plan of Treatment by JULIE L JONES (Attachments: # 1 Exhibit Plan
                            of Treatment, # 2 Exhibit Exhibit A to Plan of Treatment, # 3 Exhibit Composite Exhibit
                            B to Plan of Treatment) (BOWDEN, ALBERT) Modified on 12/7/2017 to reflect more
                            complete document title (ckm). (Entered: 12/06/2017)
  12/07/2017            176 NOTICE OF HEARING : Bench Trial set for 8/6/2018 08:15 AM in U.S. Courthouse
                            Tallahassee before JUDGE MARK E WALKER. United States Courthouse, 111 North
                            Adams St., Tallahassee, Florida 32301.

                                NOTE: If you or any party, witness or attorney in this matter has a disability that
                                requires special accommodation, such as, a hearing impairment that requires a sign
                                language interpreter or a wheelchair restriction that requires ramp access, please
                                contact Pam Lourcey at 850-521-3501 in the Clerk's Office at least one week prior to the
                                hearing (or as soon as possible) so arrangements can be made.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk (pll) (Entered: 12/07/2017)
  12/07/2017            177 MOTION Plaintiff's Motion for Leave to Comment on Defendant's Plan of Treatment by
                            CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (SELIG, ERICA)
                            (Entered: 12/07/2017)
  12/07/2017                    Set Response Deadline as to 177 Motion for Leave to Comment on Defendant's Plan of
                                Treatment. (Internal deadline for referral to judge if response not filed earlier:
                                12/21/2017). (ckm) (Entered: 12/08/2017)
  12/08/2017            178 ORDER REQUIRING THE PARTIES TO RESPOND - Plaintiffs' motion for leave to
                            comment on Defendant's plan of treatment, ECF No. 177 , is GRANTED. Both parties
                            shall file comments to the plan, in light of this order, no later than noon on 12/11/2017.
                            Signed by JUDGE MARK E WALKER on 12/8/2017. (vkm) (Entered: 12/08/2017)
  12/08/2017            179 NOTICE OF FILING OF OFFICIAL TRANSCRIPT *EXCERPT* of Proceedings (Dr.
                            Maier's Testimony) held on 10/20/2017, before Judge Mark Walker. Court
                            Reporter/Transcriber Megan Hague, Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 12/15/2017. Release of Transcript Restriction set for 3/15/2018.
                                (mah) (Entered: 12/08/2017)
  12/11/2017            180 NOTICE of Filing Plaintiffs' Comments and Objections to Defendant's Plan of Treatment
                            for Chronic Hepatitis C by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA (TREVISANI, DANTE) (Entered: 12/11/2017)
  12/11/2017            181 NOTICE of Filing Comments to Defendant's Plan of Treatment for Chronic Hepatitis C
                            by JULIE L JONES (Attachments: # 1 Comments, # 2 Exhibit A, # 3 Exhibit B)
                            (BOWDEN, ALBERT) (Entered: 12/11/2017)
  12/11/2017            182 MOTION to Extend TimeTo File Answer and Defenses to Complaint (Unopposed) by
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                  22/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                                101-1- U.S.Filed
                                                            District09/15/21
                                                                     Court:flnd Page 23 of 62 PageID 688
                          JULIE L JONES. (BOWDEN, ALBERT) (Entered: 12/11/2017)
  12/11/2017            183 ORDER GRANTING 182 EXTENSION OF TIME TO FILE ANSWER AND
                            DEFENSES (Answer due by 12/14/2017). Signed by JUDGE MARK E WALKER on
                            12/11/17. (ckm) (Entered: 12/11/2017)
  12/11/2017            184 NOTICE OF FILING OF OFFICIAL TRANSCRIPT *EXCERPT* of Proceedings
                            (testimony of Mr. Reimers) held on 10/24/2017, before Judge Mark Walker. Court
                            Reporter/Transcriber Megan A. Hague, Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 12/18/2017. Release of Transcript Restriction set for 3/19/2018.
                                (mah) (Entered: 12/11/2017)
  12/13/2017            185 **Dissolved pursuant to 465 ORDER ON CROSS-MOTIONS FOR SUMMARY
                            JUDGMENT** ***RENEWED PURSUANT TO 380 ORDER*** ORDER ENTERING
                            A PRELIMINARY INJUNCTION (re 175 NOTICE of Filing Plan of Treatment) -
                            Beginning on 1/1/2018 and on the first day of each month thereafter, Defendant shall file
                            with this Court a status report reflecting FDC's progress in complying with this Court's
                            injunction. The bond provisions of Rule 65(c) of the Federal Rules of Civil Procedure are
                            waived, and this preliminary injunction shall issue immediately. Signed by JUDGE
                            MARK E WALKER on 12/13/17. (ckm) Modified on 3/12/2018 to reflect modifications
                            (ckm). Modified on 3/30/2018 to reflect modification (ckm). Modified on 9/5/2018 to
                            reflect renewed (ckm). Modified on 4/18/2019 (kjw). (Entered: 12/13/2017)
  12/13/2017            186 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Excerpt of Third Day of
                            Preliminary Injunction Hearing (Testimony of Thomas Reimers and Timothy Whalen)
                            held on 10-23-2017, before Judge MARK E. WALKER. Court Reporter/Transcriber Judy
                            A. Gagnon, Telephone number 850-561-6822.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 12/20/2017. Release of Transcript Restriction set for 3/20/2018.
                                (jg) (Entered: 12/13/2017)
  12/14/2017            187 ANSWER to 1 Complaint, by JULIE L JONES. (BOWDEN, ALBERT) (Entered:
                            12/14/2017)
  12/15/2017            188 RESPONSE in Opposition re 170 MOTION to Compel Regarding Second and Third
                            Requests for Production filed by JULIE L JONES. (BOWDEN, ALBERT) (Entered:
                            12/15/2017)
  12/18/2017            189 MOTION for Leave to File Reply by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (TREVISANI, DANTE) (Entered: 12/18/2017)
  12/18/2017            190 ORDER GRANTING LEAVE TO FILE REPLY - This Court has considered, without
                            hearing, Plaintiffs' Motion for Leave to Reply to Defendant's Response to Motion to
                            Compel Regarding Second and Third Requests for Production. ECF No. 189 . The
                            unopposed motion is GRANTED. Plaintiffs may file their reply, not to exceed 5 pages, on
                            or before 12/22/2017. Signed by JUDGE MARK E WALKER on 12/18/2017. (vkm)
                            (Entered: 12/18/2017)
  12/18/2017            191 REPLY to Response to Motion re 170 MOTION to Compel Regarding Second and Third
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                  23/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 24 of 62 PageID 689
                          Requests for Production filed by CARL HOFFER, RONALD MCPHERSON, ROLAND
                          MOLINA. (TREVISANI, DANTE) (Entered: 12/18/2017)
  12/20/2017            192 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings (*EXCERPT* - PM
                            session) held on 10/23/2017, before Judge Mark E. Walker. Court Reporter/Transcriber
                            Megan A. Hague, Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 12/27/2017. Release of Transcript Restriction set for 3/27/2018.
                                (mah) (Entered: 12/20/2017)
  12/20/2017            193 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings (*EXCERPT*) held
                            on 10/24/2017, before Judge Mark E. Walker. Court Reporter/Transcriber Megan Hague,
                            Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 12/27/2017. Release of Transcript Restriction set for 3/27/2018.
                                (mah) (Entered: 12/20/2017)
  12/20/2017            194 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings (*EXCERPT*) held
                            on 10/20/2017, before Judge Mark E. Walker. Court Reporter/Transcriber Megan Hague,
                            Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 12/27/2017. Release of Transcript Restriction set for 3/27/2018.
                                (mah) (Entered: 12/20/2017)
  12/29/2017            195 NOTICE of Filing the January 2018 Status Report by JULIE L JONES re 185 Order,,,
                            Set Deadlines,, (Attachments: # 1 Defendant'sJanuary 2018 Status Report) (BOWDEN,
                            ALBERT) (Entered: 12/29/2017)
  01/04/2018            196 STATUS REPORT Joint for December by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (BERG, RANDALL) (Entered: 01/04/2018)
  01/04/2018                    Set Discovery Status Report Deadline. Status Report due by 2/5/2018. (cle) (Entered:
                                01/04/2018)
  01/04/2018            197 Unopposed MOTION for Withdrawal of Counsel by JULIE L JONES. (NEFF, LANCE)
                            Modified on 1/5/2018 to reflect complete document title (ckm). (Entered: 01/04/2018)
  01/04/2018            198 ORDER GRANTING MOTION FOR WITHDRAWAL OF COUNSEL - The Unopposed
                            Motion for Withdrawal of Counsel filed by Lance Eric Neff, counsel for Defendant, ECF
                            No. 197 , is GRANTED. Mr. Neff is permitted to withdraw as counsel for Defendant.
                            Defendant shall continue to be represented Stephanie Allison Daniel and Albert Bowden.
                            The Clerk shall disconnect the notice of electronic filing for withdrawing counsel.
                            Attorney LANCE ERIC NEFF terminated. Signed by JUDGE MARK E WALKER on
                            1/4/2018. (cle) (Entered: 01/05/2018)
  01/05/2018            199 MOTION for Liver Transplant Evaluation for Carl Hoffer and Request for Expedited
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                  24/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 25 of 62 PageID 690
                          Adjudication by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                          (Attachments: # 1 Exhibit 1 - Excerpted Deposition Transcript of Dr. Dewsnup, # 2
                          Exhibit 2 - Excerpted Hearing Transcript of Dr. Dewsnup) (SELIG, ERICA) (Entered:
                          01/05/2018)
  01/05/2018            200 Consent MOTION to Withdraw as Attorney , MOTION to Substitute Attorney by JULIE
                            L JONES. (BRODEEN, KAREN) Modified on 1/8/2018 to reflect consent (ckm).
                            (Entered: 01/05/2018)
  01/05/2018                    Set Deadline as to 199 MOTION for Liver Transplant Evaluation for Carl Hoffer and
                                Request for Expedited Adjudication. (Internal deadline for referral to judge if response
                                not filed earlier: 1/19/2018.) (ckm) (Entered: 01/08/2018)
  01/08/2018                    Reset Deadline re: 185 Order Entering a Preliminary Injunction - FDC Status Report due
                                by 2/1/2018. (ckm) (Entered: 01/08/2018)
  01/08/2018            201 NOTICE of Hearing on 199 MOTION for Liver Transplant Evaluation for Carl Hoffer
                            and Request for Expedited Adjudication :Telephonic Motion Hearing set for 1/16/2018
                            11:00 AM in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 10:55 AM EST. Call in number: 888-
                                684-8852. When prompted for an access code, enter: 3853136#. If you are asked to join
                                as the host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey (pll) (Entered: 01/08/2018)
  01/08/2018            202 ORDER GRANTING WITHDRAWAL AND SUBSTITUTION OF COUNSEL - This
                            Court has considered, without hearing, Defendant's Motion for Withdrawal and
                            Substitution of Counsel. ECF No. 200 . The motion is GRANTED. Attorney
                            STEPHANIE ALLISON DANIEL terminated. The Clerk shall disconnect Stephanie
                            Daniel from the notice of electronic filing. Signed by JUDGE MARK E WALKER on
                            1/8/2018. (vkm) (Entered: 01/09/2018)
  01/09/2018            203 ORDER ON MOTION TO COMPEL - re: 170 MOTION to Compel. This order serves to
                            clear up any confusion and make plain that Defendant must produce the medical
                            examiner reports and mortality reviews for all inmates listed on the document Bates
                            numbered 004502 to 004513, regardless of the listed cause of death. Signed by JUDGE
                            MARK E WALKER on 1/9/2018. (cle) (Entered: 01/09/2018)
  01/12/2018            204 RESPONSE to Motion re 199 MOTION for Liver Transplant Evaluation for Carl Hoffer
                            and Request for Expedited Adjudication filed by JULIE L JONES. (Attachments: # 1
                            Excerpts of Dr. Dewsnup 10/25/17 testimony, # 2 Dr. Daniel Cherry Declaration, # 3
                            Email) (BOWDEN, ALBERT) (Entered: 01/12/2018)
  01/12/2018            205 MOTION to Compel Centurion Emails by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (Attachments: # 1 Exhibit Email Exhibit 1, # 2 Exhibit Email
                            Exhibit 2, # 3 Exhibit Centurion Contract Excerpts) (TREVISANI, DANTE) (Entered:
                            01/12/2018)
  01/15/2018            206 ORDER REQUIRING EXPEDITED RESPONSE - Defendant is directed to file an
                            expedited response to Plaintiffs' 205 motion, if any, on or beforere 1/23/2018. Signed by
                            JUDGE MARK E WALKER on 1/15/18. (ckm) (Entered: 01/16/2018)
  01/16/2018            207 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 1/16/2018 re 199 MOTION for Liver Transplant Evaluation for Carl Hoffer and
                            Request for Expedited Adjudication. Court DENIES AS MOOT 199 Motion for the
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                    25/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 26 of 62 PageID 691
                          reasons stated on the record. Clerk instructed to terminate motion. (Court Reporter
                          Megan Hague.) (pll) (Entered: 01/16/2018)
  01/18/2018                    ACTION REQUIRED BY DISTRICT JUDGE: Chambers of JUDGE MARK E
                                WALKER notified that action is needed Re: 30 Initial Scheduling Order. No mediation
                                report has been filed. (ckm) (Entered: 01/18/2018)
  01/18/2018            208 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings held on 12/6/2017,
                            before Judge Mark Walker. Court Reporter/Transcriber Megan A. Hague, Telephone
                            number 850-422-011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 1/25/2018. Release of Transcript Restriction set for 4/25/2018.
                                (mah) (Entered: 01/18/2018)
  01/23/2018            209 RESPONSE to Motion re 205 MOTION to Compel Centurion Emails filed by JULIE L
                            JONES. (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 01/23/2018)
  01/26/2018            210 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 01/26/2018)
  01/26/2018                    Reset Deadlines: Status Report due by 2/26/2018. (ckm) (Entered: 01/26/2018)
  01/31/2018            211 MOTION Modification of Preliminary Injunction re 185 Order,,, Set Deadlines,, by
                            JULIE L JONES. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                            D) (BOWDEN, ALBERT) (Entered: 01/31/2018)
  01/31/2018            212 NOTICE of Filing the February 2018 Status Report by JULIE L JONES (Attachments: #
                            1 Status Report) (BOWDEN, ALBERT) (Entered: 01/31/2018)
  01/31/2018            213 NOTICE OF TELEPHONIC HEARING: Status Conference set for 2/9/2018 02:00 PM
                            in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 1:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 01/31/2018)
  01/31/2018            214 ORDER MODIFYING PRELIMINARY INJUNCTION - Defendant's motion for
                            modification, ECF No. 211 , is GRANTED in part and DENIED in part. Signed by
                            JUDGE MARK E WALKER on 1/31/2018. (tdl) (Entered: 01/31/2018)
  01/31/2018            215 NOTICE of Filing February 2018 Amended Status Report by JULIE L JONES
                            (Attachments: # 1 Amended Status Report) (BOWDEN, ALBERT) (Entered:
                            01/31/2018)
  02/01/2018                    ***ENTERED IN ERROR*** Reset Deadline: Status Report due by 3/2/2018. (ckm)
                                Modified on 2/1/2018 to reflect error (ckm). (Entered: 02/01/2018)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   26/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                               101-1- U.S.Filed
                                                           District09/15/21
                                                                    Court:flnd Page 27 of 62 PageID 692
  02/01/2018                    Reset Deadlines: Joint Status Report due by 2/26/2018 per 16 Initial Scheduling Order.
                                FDC Status Report due by 3/1/2018 per 185 Order. (ckm) (Entered: 02/01/2018)
  02/05/2018            216 ORDER GRANTING 205 MOTION TO COMPEL. Signed by JUDGE MARK E
                            WALKER on 2/5/18. (ckm) (Entered: 02/05/2018)
  02/09/2018            217 Consent MOTION for Modification of Preliminary Injunction by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 - Dewsnup
                            Hearing Transcript, # 2 Exhibit 2 - Koziel Hearing Transcript, # 3 Exhibit 3 - Dewsnup
                            Deposition Transcript, # 4 Exhibit 4 - Defendant's Responses to McPherson's Second Set
                            of Interrogatories) (TREVISANI, DANTE) (Entered: 02/09/2018)
  02/09/2018            218 ORDER MODIFYING PRELIMINARY INJUNCTION - Plaintiff's motion for
                            modification, ECF No. 217 , is GRANTED. The Preliminary Injunction, ECF No. 185 , is
                            modified as follows: Paragraph 1(e) is added to read: "FDC must initiate treatment for all
                            prisoners with HCV who are co-infected with HIV - regardless of fibrosis score - by
                            December 31, 2018." Signed by JUDGE MARK E WALKER on 2/9/18. (ckm) (Entered:
                            02/09/2018)
  02/09/2018            219 Minute Entry for proceedings held before JUDGE MARK E WALKER: Status
                            Conference held on 2/9/2018. (Court Reporter Megan Hague.) (pll) (Entered:
                            02/10/2018)
  02/12/2018            220 Joint MOTION for Entry of Stipulated Confidentiality Order by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 - Stipulated
                            Confidentiality Order) (TREVISANI, DANTE) (Entered: 02/12/2018)
  02/12/2018            221 Joint MOTION for Extension of Time to Complete Discovery and for Filing Dispositive
                            Motions by JULIE L JONES. (BOWDEN, ALBERT) (Entered: 02/12/2018)
  02/13/2018            222 ORDER EXTENDING DISCOVERY DEADLINE AND DEADLINE FOR FILING
                            DISPOSITIVE MOTIONS - The parties jointly move this Court to extend the discovery
                            deadline and the deadline for filing dispositive motions by four weeks. ECF No. 221 .
                            Their motion is GRANTED. The new discovery deadline is 4/30/2018. The new deadline
                            for filing dispositive motions is 5/25/2018. Signed by JUDGE MARK E WALKER on
                            2/13/18. (ckm) (Entered: 02/13/2018)
  02/13/2018            223 STIPULATED CONFIDENTIALITY ORDER (re: 220 Joint Motion for Entry of
                            Stipulated Confidentiality Order). Signed by JUDGE MARK E WALKER on 2/13/18.
                            (ckm) (Entered: 02/13/2018)
  02/16/2018            224 MOTION for Issuance of a Second Preliminary Injunction by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) (Entered:
                            02/16/2018)
  02/16/2018            225 NOTICE of Appearance by RAY TASEFF on behalf of CARL HOFFER (TASEFF,
                            RAY) (Entered: 02/16/2018)
  02/16/2018                    Set Deadline as to 224 MOTION for Issuance of a Second Preliminary Injunction.
                                (Internal deadline for referral to judge if response not filed earlier: 3/2/2018) (ckm)
                                (Entered: 02/16/2018)
  02/21/2018            226 ORDER ENTERING SECOND PRELIMINARY INJUNCTION - Plaintiffs' motion for
                            issuance of a second preliminary injunction, ECF No. 224 , is GRANTED. The
                            Preliminary Injunction, ECF No. 185 , as subsequently modified (see ECF No. 214 ; ECF
                            No. 218 ), shall re-issue on March 14, 2018. Signed by JUDGE MARK E WALKER on
                            2/21/2018. (ckm) (Entered: 02/21/2018)
  02/21/2018            227 Joint MOTION for Entry of Stipulated Inadvertent Disclosure Order by CARL HOFFER,
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   27/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                                   District09/15/21
                                                                            Court:flnd Page 28 of 62 PageID 693
                          RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 - Stipulated
                          Inadvertent Disclosure Order) (TREVISANI, DANTE) (Entered: 02/21/2018)
  02/22/2018            228 ORDER GRANTING 227 JOINT MOTION FOR ENTRY OF STIPULATED
                            INADVERTENT DISCLOSURE ORDER. Signed by JUDGE MARK E WALKER on
                            2/22/2018. (ckm) (Entered: 02/22/2018)
  02/26/2018            229 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 02/26/2018)
  02/27/2018                    Reset Deadline re: 16 Initial Scheduling Order: Joint Status Report due by 3/28/2018.
                                (ckm) (Entered: 02/27/2018)
  02/28/2018            230 STATUS REPORT March 2018 by JULIE L JONES. (BRODEEN, KAREN) (Entered:
                            02/28/2018)
  02/28/2018                    Reset Deadline re: 185 Order: FDC Status Report due by 4/2/2018. (ckm) (Entered:
                                02/28/2018)
  02/28/2018            231 Second Consent MOTION for Modification of Preliminary Injunction re 185 Order by
                            JULIE L JONES. (Attachments: # 1 Exhibit A) (BOWDEN, ALBERT) Modified on
                            3/1/2018 to reflect consent (ckm). (Entered: 02/28/2018)
  03/05/2018            232 ORDER DIRECTING DEFENDANT TO PROVIDE PROPOSED ORDER (re 231
                            Second Consented Motion for Modification of Preliminary Injunction) - Proposed Order
                            due by 3/9/2018. Signed by JUDGE MARK E WALKER on 3/5/2018. (ckm) (Entered:
                            03/05/2018)
  03/08/2018            233 MOTION to Compel Deadline for Email Production, Consent MOTION for Extension of
                            Time to Complete Discovery by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 03/08/2018)
  03/08/2018                    Set Deadline re 233 Motion: Internal deadline for referral to judge if response not filed
                                earlier: 3/22/2018 . (tdl) (Entered: 03/09/2018)
  03/09/2018            234 NOTICE of Telephonic Hearing on 233 MOTION to Compel Deadline for Email
                            Production Consent MOTION for Extension of Time to Complete Discovery : Motion
                            Hearing set for 3/13/2018 04:00 PM in U.S. Courthouse Tallahassee before JUDGE
                            MARK E WALKER.

                                You may dial into the conference call as early as 3:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 03/09/2018)
  03/09/2018            235 NOTICE of Filing Proposed Order Modifying Preliminary Injunction by JULIE L
                            JONES (Attachments: # 1 Text of Proposed Order Proposed Order) (BOWDEN,
                            ALBERT) (Entered: 03/09/2018)
  03/12/2018            236 ORDER MODIFYING PRELIMINARY INJUNCTION - Defendant's motion for
                            modification of the Preliminary Injunction, ECF No. 231 , is GRANTED. Signed by
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                     28/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                               101-1- U.S.Filed
                                                           District09/15/21
                                                                    Court:flnd Page 29 of 62 PageID 694
                          JUDGE MARK E WALKER on 3/12/2018. (ckm) (Entered: 03/12/2018)
  03/13/2018            237 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 3/13/2018 re 233 MOTION to Compel Deadline for Email Production Consent
                            MOTION for Extension of Time to Complete Discovery . Court GRANTS IN PART
                            AND DENIES IN PART 233 Motion. Discovery deadline extended to July 6, 2018.
                            Order to follow on deadlines. ( Discovery due by 7/6/2018.). (Court Reporter Megan
                            Hague.) (pll) (Entered: 03/13/2018)
  03/13/2018            238 ORDER ON MOTION TO COMPEL - Plaintiffs' motion to compel, ECF No. 233 , is
                            GRANTED in part and DENIED in part. (Discovery extended to 7/6/2018.) Signed by
                            JUDGE MARK E WALKER on 3/13/2018. (ckm) (Entered: 03/14/2018)
  03/22/2018            239 SUGGESTION OF DEATH Upon the Record as to Carl Hoffer by JULIE L JONES.
                            (BOWDEN, ALBERT) (Entered: 03/22/2018)
  03/27/2018            240 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (SELIG, ERICA) (Entered: 03/27/2018)
  03/27/2018                    Reset Deadline re: 16 Initial Scheduling Order: Joint Status Report due by 4/26/2018.
                                (ckm) (Entered: 03/27/2018)
  03/29/2018            241 STATUS REPORT April 2018 by JULIE L JONES. (Attachments: # 1 Exhibit)
                            (BOWDEN, ALBERT) (Entered: 03/29/2018)
  03/29/2018            242 Third MOTION Modification of Preliminary Injunction re 185 Order,,, Set Deadlines,,
                            and Incorporated Memorandum of Law by JULIE L JONES. (Attachments: # 1 Exhibit
                            A- HSB, # 2 Exhibit B- Declaration of Dr. Daniel Cherry) (BRODEEN, KAREN)
                            (Entered: 03/29/2018)
  03/29/2018                    Set Response Deadline as to 242 Third Motion for Modification of Preliminary
                                Injunction. (Internal deadline for referral to judge if response not filed earlier: 4/12/2018.)
                                (ckm) (Entered: 03/30/2018)
  03/30/2018                    Reset Deadline re: 185 Order: FDC Status Report due by by 5/1/2018. (ckm) (Entered:
                                03/30/2018)
  03/30/2018            243 ORDER MODIFYING 185 PRELIMINARY INJUNCTION - Defendant's motion for
                            modification of the Preliminary Injunction, ECF No. 242 , is GRANTED. Signed by
                            JUDGE MARK E WALKER on 3/30/2018. (ckm) (Entered: 03/30/2018)
  04/03/2018            244 MOTION for Protective Order regarding Plaintiffs' Subpoena seeking personnel files by
                            Ana Centurion of Florida, LLC, DANIEL CHERRY. (Attachments: # 1 Exhibit A, # 2
                            Exhibit B, # 3 Exhibit C) (FRANCOLIN DOLNEY, ANA) (Entered: 04/03/2018)
  04/03/2018                    Set Response Deadline as to 244 MOTION for Protective Order regarding Plaintiffs'
                                Subpoena seeking personnel files. (Internal deadline for referral to judge if response not
                                filed earlier: 4/17/2018). (ckm) (Entered: 04/04/2018)
  04/04/2018            245 ORDER DIRECTING EXPEDITED RESPONSE re 244 Motion for Protective Order
                            (Internal deadline for referral to judge if response not filed earlier: 4/11/2018.) Signed by
                            JUDGE MARK E WALKER on 4/4/2018. (ckm) (Entered: 04/04/2018)
  04/09/2018            246 MOTION to Terminate Counsel and Appoint Substitute Counsel by STEVEN A.
                            MCLEOD. (ckm) (Entered: 04/10/2018)
  04/09/2018                    Set Response Deadline as to 246 MOTION to Disqualify Counsel. (Internal deadline for
                                referral to judge if response not filed earlier: 4/23/2018.) (ckm) (Entered: 04/10/2018)
  04/10/2018            247 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Excerpt of First Day of Hearing
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                     29/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                                   District09/15/21
                                                                            Court:flnd Page 30 of 62 PageID 695
                          (Defense Opening Statement) held on 10/19/2017, before Judge MARK WALKER. Court
                          Reporter/Transcriber Judy A. Gagnon, Telephone number 850-561-6822.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 4/17/2018. Release of Transcript Restriction set for 7/16/2018.
                                (jg) (Entered: 04/10/2018)
  04/11/2018            248 RESPONSE in Opposition re 244 MOTION for Protective Order regarding Plaintiffs'
                            Subpoena seeking personnel files filed by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (Attachments: # 1 Exhibit 1 - March 25th Email, # 2 Exhibit 2 -
                            November 17th Email, # 3 Exhibit 3 - December 21st Email, # 4 Exhibit 4 - Centurion
                            Objections to First Subpoena, # 5 Exhibit 5 - March 2nd Email, # 6 Exhibit 6 - Dewsnup
                            Hearing Transcript, # 7 Exhibit 7 - FDC Emails, # 8 Exhibit 8 - Whalen Hearing
                            Transcript, # 9 Exhibit 9 - Closing Argument Hearing Transcript, # 10 Exhibit 10 -
                            Prescription List, # 11 Exhibit 11 - Utilization Management Records, # 12 Exhibit 12 -
                            Maier Deposition, # 13 Exhibit 13 - Whalen Deposition, # 14 Exhibit 14 - Opening
                            Statement Hearing Transcript, # 15 Exhibit 15 - Reimers Hearing Transcript)
                            (TREVISANI, DANTE) (Entered: 04/11/2018)
  04/11/2018            249 MOTION for Leave to File Reply to Plaintiff's 248 Response in Opposition to 244
                            Motion for Protective Order by Ana Centurion of Florida, LLC. (Attachments: # 1
                            Exhibit A) (FRANCOLIN DOLNEY, ANA) Modified on 4/12/2018 to link related
                            documents (ckm). (Entered: 04/11/2018)
  04/11/2018            250 MOTION for Protective Order and to Intervene for Limited Purpose by Ayodeji Ladele.
                            (MAYFIELD, ROBERT) (Entered: 04/11/2018)
  04/11/2018                    Set Response Deadlines as to 249 MOTION for Leave to File and 250 MOTION for
                                Protective Order. (Internal deadline for referral to judge if response not filed earlier:
                                4/25/2018.) (ckm) (Entered: 04/12/2018)
  04/12/2018            251 RESPONSE in Opposition re 249 MOTION for Leave to File Reply to Plaintiff's
                            Response in Opposition to Motion for Protective Order filed by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) (Entered:
                            04/12/2018)
  04/12/2018            252 NOTICE of Telephonic Hearing on 244 MOTION for Protective Order regarding
                            Plaintiffs' Subpoena seeking personnel files and 250 MOTION for Protective Order and
                            to Intervene for Limited Purpose: Motion Hearing set for 4/18/2018 03:30 PM in U.S.
                            Courthouse Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 3:25 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 04/12/2018)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                     30/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                           101-1- U.S.Filed
                                                       District09/15/21
                                                                Court:flnd Page 31 of 62 PageID 696
  04/13/2018    253 ORDER DENYING 249 MOTION FOR LEAVE TO FILE REPLY. Signed by JUDGE
                     MARK E WALKER on 4/13/2018. (ckm) (Entered: 04/13/2018)
  04/13/2018            254 ORDER DENYING 246 MOTION TO TERMINATE COUNSEL. Signed by JUDGE
                            MARK E WALKER on 4/13/2018. (ckm) ***Copy mailed to McLeod*** (Entered:
                            04/13/2018)
  04/16/2018            255 RESPONSE in Opposition re 250 MOTION for Protective Order and to Intervene for
                            Limited Purpose filed by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 04/16/2018)
  04/18/2018            256 Minute Entry for proceedings held before JUDGE MARK E WALKER: Motion Hearing
                            held on 4/18/2018. Court hears 244 and 250 Motion for Protective Order. Court
                            GRANTS IN PART AND DENIES IN PART 244 and 250 Motion for Protective Order.
                            Counsel shall produce documents by May 8, 2018. (Court Reporter Judy Gagnon.) (pll)
                            (Entered: 04/18/2018)
  04/26/2018            257 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 04/26/2018)
  04/26/2018            258 NOTICE of Change of Address by STEVEN A. MCLEOD. (ckm) (Entered: 04/27/2018)
  04/26/2018            259 MOTION to Intervene by STEVEN A. MCLEOD. (Attachments: # 1 McLeod
                            Complaint) (ckm) (Entered: 04/27/2018)
  04/27/2018                    Reset Deadline re 16 Initial Scheduling Order: Joint Status Report due by 5/29/2018.
                                (ckm) (Entered: 04/27/2018)
  04/28/2018            260 ORDER DENYING 259 MOTION TO INTERVENE as to Steven A. McLeod. Signed
                            by JUDGE MARK E WALKER on 4/28/18. (pll) ***Copy mailed to McLeod at Dade
                            CI*** Modified on 5/29/2018 (ckm). (Entered: 04/28/2018)
  04/30/2018            261 STATUS REPORT May 2018 by JULIE L JONES. (Attachments: # 1 Exhibit)
                            (BOWDEN, ALBERT) (Entered: 04/30/2018)
  05/01/2018                    Reset Deadline re: 185 Order: FDC Status Report due by 6/1/2018. (ckm) (Entered:
                                05/01/2018)
  05/03/2018            262 MOTION for Protective Order Relating to Corporate Representative Deposition
                            Designations by Non-Party Centurion of Florida, LLC by Ana Centurion of Florida,
                            LLC. (Attachments: # 1 Exhibit A) (FRANCOLIN DOLNEY, ANA) (Entered:
                            05/03/2018)
  05/03/2018                    Set Response Deadline as to 262 MOTION for Protective Order. (Internal deadline for
                                referral to judge if response not filed earlier: 5/17/2018.) (ckm) (Entered: 05/04/2018)
  05/04/2018            263 ORDER REQUIRING EXPEDITED RESPONSE - Plaintiffs are directed to file an
                            expedited response to Centurion's motion, ECF No. 262 , no later than Friday, 5/11/2018.
                            The Clerk is directed to set this matter for a hearing after Plaintiffs response has been
                            filed and before the deposition scheduled for May 23, 2018. Signed by JUDGE MARK E
                            WALKER on 5/4/2018. (ckm) (Entered: 05/04/2018)
  05/04/2018            264 NOTICE of Telephonic Hearing on 262 MOTION for Protective Order Relating to
                            Corporate Representative Deposition Designations by Non-Party Centurion of Florida,
                            LLC :Telephonic Motion Hearing set for 5/18/2018 04:30 PM in U.S. Courthouse
                            Tallahassee before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 4:25 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                    31/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 32 of 62 PageID 697
                          security code, enter: 4565#. Say your name, when prompted. You are now in the
                          conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 05/04/2018)
  05/04/2018            265 MOTION to Supplement Motion to Intervene filed by STEVEN A MCLEOD. (ckm)
                            (Entered: 05/07/2018)
  05/04/2018            266 MOTION for Court Order for Movant to Communicate with Class Representatives filed
                            by STEVEN A MCLEOD. (ckm) (Entered: 05/07/2018)
  05/04/2018            267 MOTION for Reconsideration (re 254 Order Denying Motion to Terminate Counsel)
                            filed by STEVEN A MCLEOD. (ckm) (Entered: 05/07/2018)
  05/07/2018            268 ORDER DENYING STEVEN A. MCLEOD'S MOTIONS - Steven A. McLeod's motion
                            to supplement, ECF No. 265 , is DENIED. Steven A. McLeod's motion for court order
                            for movant to communicate with class representatives, ECF No. 266 , is DENIED. Steven
                            A. McLeod's motion for reconsideration, ECF No. 267 , is DENIED. ***PORTION
                            WITHDRAWN PER 301 ORDER: The Clerk is directed not to accept further filings
                            from Steven A. McLeod in this case.*** Signed by JUDGE MARK E WALKER on
                            5/7/2018. (ckm) ***Copy mailed to McLeod*** Modified on 5/18/2018 (vkm). (Entered:
                            05/07/2018)
  05/08/2018            269 NOTICE of Filing Additional Exhibits in Support of Dispositive Motions by JULIE L
                            JONES (Attachments: # 1 Exhibit, # 2 Exhibit) (BOWDEN, ALBERT) (Entered:
                            05/08/2018)
  05/08/2018            270 MOTION for Summary Judgment Defendant's Motion to Convert Preliminary Injunction
                            to a Permanent Injunction and For Summary Judgment by JULIE L JONES. (Internal
                            deadline for referral to judge if response to summary judgment not filed earlier:
                            5/29/2018). (BOWDEN, ALBERT) (Entered: 05/08/2018)
  05/08/2018            271 MOTION to Enforce Judgment (Preliminary Injunction Order) by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit 1 - Hoffer's
                            First Set of Interrogatories to FDC, # 2 Exhibit 2 - Defendant's Answers and Objections
                            to Hoffer's First Set of Interrogatories, # 3 Exhibit 3 - February 23rd Letter, # 4 Exhibit 4
                            - Emails Between Counsel) (TREVISANI, DANTE) Modified on 5/11/2018 - Hard
                            copies of this filing filed. (cle). (Entered: 05/08/2018)
  05/08/2018                    Set Response Deadline as to 271 MOTION to Enforce Judgment (Preliminary Injunction
                                Order). (Internal deadline for referral to judge if response not filed earlier: 5/22/2018.)
                                (ckm) (Entered: 05/09/2018)
  05/09/2018            272 NOTICE of Telephonic Hearing on 262 MOTION for Protective Order Relating to
                            Corporate Representative Deposition Designations by Non-Party Centurion of Florida,
                            LLC, 271 MOTION to Enforce Judgment (Preliminary Injunction Order) : Telephonic
                            Motion Hearing set for 5/18/2018 04:30 PM in U.S. Courthouse Tallahassee before
                            JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 4:25 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   32/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 33 of 62 PageID 698
                          security code, enter: 4565#. Say your name, when prompted. You are now in the
                          conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 05/09/2018)
  05/09/2018            273 MOTION for Protective Order As to Plaintiffs' Fourth Amended Notice of Taking a
                            Fed.R.Civ.P. 30(b)(6) Deposition Beginning on May 21, 2018 by JULIE L JONES.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 05/09/2018)
  05/09/2018            274 ORDER REQUIRING EXPEDITED RESPONSE re 271 Motion to Enforce Judgment
                            (Preliminary Injunction Order): Defendant response due by 5/16/2018. Signed by
                            JUDGE MARK E WALKER on 5/9/2018. (ckm) (Entered: 05/09/2018)
  05/09/2018            275 ORDER REQUIRING EXPEDITED RESPONSE re 273 Motion for Protective Order:
                            Plaintiffs response due by 5/16/2018. Signed by JUDGE MARK E WALKER on
                            5/9/2018. (ckm) (Entered: 05/09/2018)
  05/09/2018            276 RESPONSE in Opposition re 262 MOTION for Protective Order Relating to Corporate
                            Representative Deposition Designations by Non-Party Centurion of Florida, LLC filed by
                            CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1
                            Exhibit 1 - Emails Between Counsel) (TREVISANI, DANTE) (Entered: 05/09/2018)
  05/10/2018            278 MOTION for Enforcement of Civil Contempt Order Against Class Attorney's and Florida
                            Department of Corrections Secretary Julie Jones by SIDNEY MARTS. (tdl) (Entered:
                            05/11/2018)
  05/11/2018            277 NOTICE OF RESCHEDULED TELEPHONIC Hearing on 273 MOTION for Protective
                            Order As to Plaintiffs' Fourth Amended Notice of Taking a Fed.R.Civ.P. 30(b)(6)
                            Deposition Beginning on May 21, 2018, 262 MOTION for Protective Order Relating to
                            Corporate Representative Deposition Designations by Non-Party Centurion of Florida,
                            LLC, 271 MOTION to Enforce Judgment (Preliminary Injunction Order) : Motion
                            Hearing set for 5/18/2018 04:00 PM in U.S. Courthouse Tallahassee before JUDGE
                            MARK E WALKER.

                                You may dial into the conference call as early as 3:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 05/11/2018)
  05/11/2018            279 **This hearing is reset pursuant to Court instruction.** AMENDED NOTICE of
                            Telephonic Hearing on 273 MOTION for Protective Order As to Plaintiffs' Fourth
                            Amended Notice of Taking a Fed.R.Civ.P. 30(b)(6) Deposition Beginning on May 21,
                            2018, 262 MOTION for Protective Order Relating to Corporate Representative
                            Deposition Designations by Non-Party Centurion of Florida, LLC, 271 MOTION to
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   33/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF 101-1- U.S.Filed
                                                                 District09/15/21
                                                                          Court:flnd Page 34 of 62 PageID 699
                          Enforce Judgment (Preliminary Injunction Order) : Telephonic Motion Hearing set for
                          5/18/2018 02:00 PM in U.S. Courthouse Tallahassee before JUDGE MARK E
                          WALKER.

                                You may dial into the conference call as early as 1:55 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter: 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter: 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk

                                The quality of the audio connection is compromised by the use of cell phones or
                                speakerphones and counsel are requested not to use those devices during the call. (pll)
                                (Entered: 05/11/2018)
  05/11/2018            280 ORDER DENYING SIDNEY MARTS'S 278 MOTION. Signed by JUDGE MARK E
                            WALKER on 5/11/2018. (vkm) ***ORDER PROVIDED TO MARTS*** (Entered:
                            05/11/2018)
  05/11/2018            281 Joint MOTION to Continue Depositions by Ana Centurion of Florida, LLC, JULIE L
                            JONES. (FRANCOLIN DOLNEY, ANA) (Entered: 05/11/2018)
  05/11/2018            282 MOTION for Protective Order by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (SELIG, ERICA) (Entered: 05/11/2018)
  05/13/2018            283 ORDER GRANTING 281 MOTION FOR CONTINUANCE. The Rule 30(b)(6)
                            depositions at issue are rescheduled to take place on May 22-23, 2018. Signed by JUDGE
                            MARK E WALKER on 5/13/18. (pll) (Entered: 05/13/2018)
  05/14/2018            284 NOTICE of Correction To Defendant's Motion To Convert Preliminary Injunction to a
                            Permanent Injunction and for Summary Judgment by JULIE L JONES re 270 MOTION
                            for Summary Judgment Defendant's Motion to Convert Preliminary Injunction to a
                            Permanent Injunction and For Summary Judgment (BOWDEN, ALBERT) (Entered:
                            05/14/2018)
  05/14/2018            285 ORDER REQUIRING EXPEDITED RESPONSE re 282 MOTION for Protective Order.
                            (Internal deadline for referral to judge if response not filed earlier: 5/17/2018 at noon).
                            Signed by JUDGE MARK E WALKER on 5/14/2018. (erl) (Entered: 05/14/2018)
  05/14/2018            286 RESPONSE in Opposition re 273 MOTION for Protective Order As to Plaintiffs' Fourth
                            Amended Notice of Taking a Fed.R.Civ.P. 30(b)(6) Deposition Beginning on May 21,
                            2018 and Request for Attorneys' Fees filed by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA. (Attachments: # 1 Exhibit Hearing Transcript, # 2
                            Exhibit January 26 Email, # 3 Exhibit February 1 Email, # 4 Exhibit Draft Stipulation, #
                            5 Exhibit February 9 Email, # 6 Exhibit Defendant's Objections, # 7 Exhibit May 7
                            Email) (TREVISANI, DANTE) (Entered: 05/14/2018)
  05/14/2018            287 RESPONSE to Motion re 271 MOTION to Enforce Judgment (Preliminary Injunction
                            Order) Defendant's Response to Plaintiffs' Motion to Enforce Preliminary Injunction
                            Order filed by JULIE L JONES. (Attachments: # 1 Affidavit, # 2 Affidavit) (BOWDEN,
                            ALBERT) (Entered: 05/14/2018)
  05/14/2018            288 MOTION for Reconsideration re 283 Order on Motion to Continue by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) (Entered:
                            05/14/2018)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   34/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF     101-1- U.S.Filed
                                                                District09/15/21
                                                                         Court:flnd Page 35 of 62 PageID 700
  05/16/2018    289 MOTION For Clarification of Date For Filing Dispositive Motions or, in the alternative,
                     Plaintiffs' Motion for the Enlargement of Date to File Dispositive Motions by CARL
                     HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (BERG, RANDALL)
                     (Entered: 05/16/2018)
  05/17/2018            290 RESPONSE to Motion re 282 MOTION for Protective Order Defendant's Response to
                            Plaintiffs' Motion for Protective Order filed by JULIE L JONES. (BOWDEN, ALBERT)
                            (Entered: 05/17/2018)
  05/17/2018            291 ORDER GRANTING 289 MOTION FOR CLARIFICATION (Dispositive Motions to be
                            filed by 7/27/2018.) Signed by JUDGE MARK E WALKER on 5/17/2018. (tdl) (Entered:
                            05/17/2018)
  05/17/2018            292 RESPONSE in Opposition re 288 MOTION for Reconsideration re 283 Order on Motion
                            to Continue Joint Response in Opposition filed by Ana Centurion of Florida, LLC, JULIE
                            L JONES. (FRANCOLIN DOLNEY, ANA) (Entered: 05/17/2018)
  05/18/2018            293 MOTION to Continue the Hearing Scheduled for May 18, 2018 (Unopposed) by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (SELIG, ERICA) (Entered:
                            05/18/2018)
  05/18/2018            294 ORDER ON MOTION FOR PROTECTIVE ORDER - Defendant and Centurion's
                            motion for a protective order, ECF No. 262 , is GRANTED in part and DENIED in part.
                            Signed by JUDGE MARK E WALKER on 5/18/2018. (tdl) (Entered: 05/18/2018)
  05/18/2018            295 ORDER DENYING MOTION TO ENFORCE PRELIMINARY INJUNCTION -
                            Plaintiffs' motion to enforce the preliminary injunction, ECF No. 271 , is DENIED
                            without prejudice. Signed by JUDGE MARK E WALKER on 5/18/2018. (cle) (Entered:
                            05/18/2018)
  05/18/2018            296 ORDER ON MOTION FOR PROTECTIVE ORDER - Defendant's motion for a
                            protective order, ECF No. 273 , is GRANTED in part and DENIED in part. Signed by
                            JUDGE MARK E WALKER on 5/18/2018. (tdl) (Entered: 05/18/2018)
  05/18/2018            297 ORDER DENYING MOTION FOR RECONSIDERATION - Plaintiffs' motion for
                            reconsideration, ECF No. 288 , is DENIED without prejudice to renew. Signed by
                            JUDGE MARK E WALKER on 5/18/2018. (tdl) (Entered: 05/18/2018)
  05/18/2018            298 ORDER GRANTING MOTION TO CONTINUE - Plaintiffs' motion to continue, ECF
                            No. 293 , is GRANTED. Signed by JUDGE MARK E WALKER on 5/18/2018. (tdl)
                            (Entered: 05/18/2018)
  05/18/2018            299 NOTICE OF INTENT TO FILE JUDICIAL COMPLAINT TO THE ELEVENTH
                            CIRCUIT JUDICIAL COUNCIL by STEVEN A. MCLEOD (tdl) (Entered: 05/18/2018)
  05/18/2018            300 Letter from Steven McLeod (tdl) (Entered: 05/18/2018)
  05/18/2018            301 ORDER RESPONDING TO STEVEN MCLEOD'S 300 NOTICE - This Court
                            withdraws the portion of its prior order, ECF No. 268 , directing the Clerk not to accept
                            further filings from Steven A. McLeod in this case. The Clerk is directed to ensure that a
                            copy of this order and copies of ECF No. 254 , ECF No. 260 , and ECF No. 268 are
                            mailed to Mr. McLeod. Signed by JUDGE MARK E WALKER on 5/18/2018.
                            (vkm)***ORDERS MAILED TO MR. MCLEOD AS DIRECTED*** (Entered:
                            05/18/2018)
  05/21/2018            302 MOTION for Issuance of Third Preliminary Injunction by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) (Entered: 05/21/2018)
  05/21/2018            303 ORDER REQUIRING EXPEDITED RESPONSE re 302 MOTION.( Response to motion

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                             35/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF  101-1- U.S.Filed
                                                                  District09/15/21
                                                                           Court:flnd Page 36 of 62 PageID 701
                          due by by 5/23/2018.) Signed by JUDGE MARK E WALKER on 5/21/2018. (tdl)
                          (Entered: 05/21/2018)
  05/23/2018            304 RESPONSE to Motion re 302 MOTION for Issuance of Third Preliminary Injunction
                            Defendant's Response Opposing Plaintiffs' Motion for Issuance of a Third Preliminary
                            Injunction and Incorporated Memorandum of Law filed by JULIE L JONES.
                            (BOWDEN, ALBERT) (Entered: 05/23/2018)
  05/23/2018            305 MOTION pursuant to Rule 56(d) to Defer Ruling, or alternatively, for Enlargement of
                            Time to Respond re 270 MOTION for Summary Judgment Defendant's Motion to
                            Convert Preliminary Injunction to a Permanent Injunction and For Summary Judgment
                            by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1
                            Exhibit Declaration of Dante P. Trevisani) (TREVISANI, DANTE) (Entered:
                            05/23/2018)
  05/23/2018            306 MOTION to Alter/Amend Judgment at ECF 278 w/ Motion to Alter/Amend Class
                            Certification at ECF 152 by SIDNEY MARTS. (Internal deadline for referral to judge if
                            response not filed earlier: 6/6/2018). (tdl) (Entered: 05/24/2018)
  05/24/2018            307 ORDER RENEWING PRELIMINARY INJUNCTION - Plaintiffs' motion for issuance
                            of a third preliminary injunction, ECF No. 302 , is GRANTED. (Modified or Renewed
                            Motion as to 185 Motion due by 6/12/2018.) Signed by JUDGE MARK E WALKER on
                            5/24/2018. (tdl) (Entered: 05/24/2018)
  05/24/2018            308 ORDER GRANTING DEFERRAL / EXTENSION - Accordingly, whether considered
                            under Rule 56(d), or whether simply considered as a motion for extension of time,
                            Plaintiffs' motion is GRANTED. (Response to 270 Motion due by by 7/27/2018.) Signed
                            by JUDGE MARK E WALKER on 5/24/2018. (tdl) (Entered: 05/24/2018)
  05/24/2018            309 ORDER DENYING SIDNEY MARTS'S 306 MOTION (AGAIN). Signed by JUDGE
                            MARK E WALKER on 3/24/2018. (tdl) (Entered: 05/24/2018)
  05/25/2018            310 ORDER DENYING MOTION FOR PROTECTIVE ORDER - Plaintiff's motion for a
                            protective order, ECF No. 282 , is DENIED AS MOOT. Signed by JUDGE MARK E
                            WALKER on 5/25/2018. (ckm) (Entered: 05/25/2018)
  05/25/2018            311 Letter from JOHN CAREY (ckm) (Entered: 05/25/2018)
  05/28/2018            312 ORDER RESPONDING TO 311 JOHN CAREY'S LETTER. Signed by JUDGE MARK
                            E WALKER on 5/28/2018. (ckm) ***Copy mailed to John Carey*** (Entered:
                            05/29/2018)
  05/29/2018            313 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (SELIG, ERICA) (Entered: 05/29/2018)
  05/29/2018                    Reset Deadline re: 16 Initial Scheduling Order: Joint Status Report due by 6/28/2018.
                                (ckm) (Entered: 05/29/2018)
  05/29/2018            314 STATUS REPORT Defendant's June 2018 Status Report by JULIE L JONES.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 05/29/2018)
  05/29/2018            317 Letter (construed as NOTICE OF INTERLOCUTORY APPEAL as to 301 Order
                            Responding to Steven McLeod's 300 Notice) by STEVEN A MCLEOD. (ckm) Modified
                            on 6/4/2018 to reflect interlocutory (ckm). (Entered: 06/01/2018)
  05/29/2018            321 MOTION for Leave to Appeal in forma pauperis by STEVEN A MCLEOD.
                            (Attachments: # 1 Email from USCA) (ckm) ***Note: Motion was included within
                            Notice of Appeal received from USCA*** (Entered: 06/04/2018)
  05/29/2018            322 Expedited MOTION to Stay Proceedings in District Court Pending Appeal by STEVEN
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                 36/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF  101-1- U.S.Filed
                                                                  District09/15/21
                                                                           Court:flnd Page 37 of 62 PageID 702
                          A MCLEOD. (Attachments: # 1 Email from USCA) (ckm) ***Note: Motion was
                          included within Notice of Appeal received from USCA*** (Entered: 06/04/2018)
  05/29/2018            323 AMENDED NOTICE OF INTERLOCUTORY APPEAL as to 268 Order Denying
                            Steven A. McLeod's Motions, 260 Order Denying Motion to Intervene by STEVEN A
                            MCLEOD. (Attachments: # 1 Cover Letter, # 2 Email from USCA) (ckm) (Entered:
                            06/04/2018)
  05/30/2018                    Reset Deadline re: 185 Order: FDC Status Report due by 7/2/2018. (ckm) (Entered:
                                05/30/2018)
  05/30/2018            315 ORDER FOR PRETRIAL CONFERENCE - Pretrial Conference set for 7/6/2018 01:30
                            PM by telephone before JUDGE MARK E WALKER. Attorney Conference to take place
                            by 6/15/2018. Pretrial Stipulation due by 6/29/2018. Jury Trial set for 8/6/2018 08:15
                            AM in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER. Signed by
                            JUDGE MARK E WALKER on 5/30/2018. (ckm) (Entered: 05/30/2018)
  05/30/2018            316 NOTICE OF HEARING: Pretrial Conference set for 7/6/2018 01:30 PM by telephone
                            before JUDGE MARK E WALKER.

                                You may dial into the conference call as early as 1:25 PM EST. Call in number: 888-684-
                                8852. When prompted for an access code, enter 3853136#. If you are asked to join as the
                                host, just ignore and wait until you are asked for a security code. When asked for a
                                security code, enter 4565#. Say your name, when prompted. You are now in the
                                conference call. Remember to mute your phone when you are not speaking. The quality
                                of the audio connection is compromised by the use of cell phones or speakerphones, and
                                counsel are requested not to use those devices during the call.

                                s/ Cindy Markley
                                Courtroom Deputy Clerk

                                (ckm) (Entered: 05/30/2018)
  06/01/2018            318 Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re 317
                            Notice of Appeal. (ckm) (Entered: 06/01/2018)
  06/01/2018            319 Appeal Instructions re: 317 Notice of Appeal: The Transcript Request Form is available
                            on the Internet at
                            http://www.flnd.uscourts.gov/forms/Attorney/ECCA_transcript_form_fillable.pdf
                            **PLEASE NOTE** Separate forms must be filed for each court reporter. Transcript
                            Order Form due by 6/15/2018. (ckm) (Entered: 06/01/2018)
  06/01/2018                    Set Deadlines re 317 Notice of Appeal: Clerk to check status of Appeal on 8/30/2018.
                                Certificate of Readiness due by 8/30/2018. (ckm) (Entered: 06/01/2018)
  06/04/2018            320 USCA Case Number 18-12292-A for 317 Letter (construed as NOTICE OF APPEAL.
                            (ckm) (Entered: 06/04/2018)
  06/04/2018            324 Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re 317
                            Notice of Interlocutory Appeal and 323 Amended Notice of Interlocutory Appeal. (ckm)
                            (Entered: 06/04/2018)
  06/04/2018            325 Pursuant to F.R.A.P. 11(c), the Clerk of the District Court for the Northern District of
                            Florida certifies that the record is complete for purposes of this appeal re: 323 Amended
                            Notice of Interlocutory Appeal, 317 Notice of Interlocutory Appeal, Appeal No. 18-
                            12292-A. The entire record on appeal is available electronically. (ckm) (Entered:
                            06/04/2018)
  06/04/2018            326 ORDER DENYING 321 MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS.
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                37/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF 101-1- U.S.Filed
                                                                 District09/15/21
                                                                          Court:flnd Page 38 of 62 PageID 703
                          Signed by JUDGE MARK E WALKER on 6/4/2018. (ckm) ***Copy mailed to
                          McLeod*** (Entered: 06/04/2018)
  06/05/2018            327 ORDER DENYING 322 MOTION TO STAY. Signed by JUDGE MARK E WALKER
                            on 6/5/2018. (ckm) ***Copy mailed to McLeod*** (Entered: 06/05/2018)
  06/08/2018            328 Consent MOTION to Continue Trial Date and Be Relieved from Mediation Requirement
                            by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI,
                            DANTE) (Entered: 06/08/2018)
  06/08/2018            329 ORDER CONTINUING TRIAL DATE AND RELIEVING THE PARTIES OF THE
                            REQUIREMENT TO MEDIATE. Plaintiffs have filed their Unopposed Motion to
                            Continue Trial Date and Be Relieved from Mediation Requirement. ECF No. 328 . The
                            motion is GRANTED. This Court continues the jury trial to Monday, November 5, 2018.
                            Further, the parties are relieved of the requirement to mediate. The Clerk shall issue an
                            amended pretrial order. Signed by JUDGE MARK E WALKER on 6/8/2018. (kjw) Jury
                            Trial set for 11/5/2018 08:15 AM in U.S. Courthouse Tallahassee before JUDGE MARK
                            E WALKER. **Copy mailed to McLeod.** (Entered: 06/08/2018)
  06/11/2018            330 ORDER FOR PRETRIAL CONFERENCE (Pretrial Conference set for 10/12/2018 09:00
                            AM in U.S. Courthouse Tallahassee before JUDGE MARK E WALKER. Attorney
                            Conference to take place by 9/21/2018. Pretrial Stipulation due by 10/5/2018. Jury Trial
                            set for 11/5/2018 08:15 AM in U.S. Courthouse Tallahassee before JUDGE MARK E
                            WALKER.) Signed by JUDGE MARK E WALKER on 6/11/2018. (ckm) (Entered:
                            06/11/2018)
  06/11/2018            332 NOTICE OF INTERLOCUTORY APPEAL as to 260 Order Denying Motion to
                            Intervene and 268 Order Denying Steven A. McLeod's Motions (and Letter to Clerk) by
                            STEVEN A MCLEOD. (ckm) ***NOTE: This Notice is a duplicate of the 323 Amended
                            Notice of Interlocutory Appeal. No additional action required*** (Entered: 06/13/2018)
  06/12/2018            331 NOTICE OF HEARING: Bench Trial set for 11/5/2018 08:15 AM in U.S. Courthouse
                            Tallahassee before JUDGE MARK E WALKER. United States Courthouse, 111 North
                            Adams St., Tallahassee, Florida 32301.

                                NOTE: If you or any party, witness or attorney in this matter has a disability that
                                requires special accommodation, such as, a hearing impairment that requires a sign
                                language interpreter or a wheelchair restriction that requires ramp access, please
                                contact Pam Lourcey at 850-521-3501 in the Clerk's Office at least one week prior to the
                                hearing (or as soon as possible) so arrangements can be made.

                                s/ Pam Lourcey
                                Courtroom Deputy Clerk (pll) (Entered: 06/12/2018)
  06/14/2018            335 NOTICE OF INTERLOCUTORY APPEAL as to 309 Order Denying Sidney Marts's 306
                            Motion. (Attachments: # 1 Email from USCA) (ckm) (Entered: 06/19/2018)
  06/18/2018            333 Consent MOTION for Leave to File Excess Pages (Enlargement of the Word Limit) by
                            CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI,
                            DANTE) (Entered: 06/18/2018)
  06/19/2018            334 ORDER GRANTING 333 MOTION FOR ENLARGEMENT OF WORD LIMIT. Signed
                            by JUDGE MARK E WALKER on 6/19/2018. (ckm) (Entered: 06/19/2018)
  06/19/2018            336 Transmission of Notice of Interlocutory Appeal and Docket Sheet to US Court of
                            Appeals re 335 Notice of Interlocutory Appeal. (ckm) (Entered: 06/19/2018)
  06/19/2018            337 Appeal Instructions re: 335 Notice of Interlocutory Appeal: The Transcript Request Form

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                               38/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF      101-1- U.S.Filed
                                                                      District09/15/21
                                                                               Court:flnd Page 39 of 62 PageID 704
                          is available on the Internet at
                          http://www.flnd.uscourts.gov/forms/Attorney/ECCA_transcript_form_fillable.pdf
                          **PLEASE NOTE** Separate forms must be filed for each court reporter. Transcript
                          Order Form due by 7/3/2018. (ckm) (Entered: 06/19/2018)
  06/19/2018                    Set Deadlines re 335 Notice of Interlocutory Appeal: Clerk to check status of Appeal on
                                9/17/2018. Certificate of Readiness due by 9/17/2018. (ckm) (Entered: 06/19/2018)
  06/20/2018            338 TRANSCRIPT REQUEST by STEVEN A MCLEOD for Hearings on Motion for
                            Preliminary Injunctions (five days ending 11/1/17) before Judge Walker. (ckm) (Entered:
                            06/22/2018)
  06/22/2018            339 TRANSCRIPT Acknowledgment - Part II re 335 Notice of Interlocutory Appeal Court
                            Reporter:Megan A. Hague (mah) (Entered: 06/22/2018)
  06/22/2018            340 NOTICE of Filing Exhibits in Support of Motion for Summary Judgment by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA (Attachments: # 1 Exhibit
                            Beckman Article and Appendix, # 2 Exhibit Deposition Transcript for Albert Maier, # 3
                            Exhibit Deposition Transcript for Centurion 30(b)(6), # 4 Exhibit Deposition Transcript
                            for Daniel Cherry, # 5 Exhibit Deposition Transcript for Daniel Dewsnup, # 6 Exhibit
                            Deposition Transcript for FDC 30(b)(6), # 7 Exhibit Deposition Transcript for Long Do,
                            # 8 Exhibit Deposition Transcript for Olugbenga Ogunsanwo, # 9 Exhibit Deposition
                            Transcript for Stephen Whitfield, # 10 Exhibit Deposition Transcript for Thomas
                            Reimers, # 11 Exhibit Deposition Transcript for Timothy Whalen, # 12 Exhibit E-mails
                            1145 - 38581, # 13 Exhibit E-mails 38649 - 63035, # 14 Exhibit E-mails 63064 - 71969,
                            # 15 Exhibit E-mails 71987 - 104973, # 16 Exhibit HCV Testing and Treatment in
                            Correctional Settings, # 17 Exhibit Hearing Transcript - Opening Statement, # 18 Exhibit
                            Hearing Transcript for Albert Maier, # 19 Exhibit Hearing Transcript for Daniel
                            Dewsnup, # 20 Exhibit Hearing Transcript for Thomas Reimers 10/24/17, # 21 Exhibit
                            Hearing Transcript for Thomas Reimers and Timothy E. Whalen - 10/23/17, # 22 Exhibit
                            Hearing Transcript for Thomas Reimers 10/20/17, # 23 Exhibit HSB 15.03.09
                            Supplement #3 - Revised 4/16/18, # 24 Exhibit HSB - Prerelease Planning, # 25 Exhibit
                            HSB - Prerelease Planning (Mental Health), # 26 Exhibit Interventions to Increasing
                            Testing, Linkage to Care and Treatment of Hep C Infection Among People in Prisons, #
                            27 Exhibit Massachusetts DOC Hep C Policy, # 28 Exhibit Massachusetts DOC
                            Settlement Agreement, # 29 Exhibit Minnesota DOC Hep C Policy, # 30 Exhibit New
                            Mexico DOC Hep C Policy, # 31 Exhibit Stipulations Regarding Topics for Rule 30(b)(6)
                            Deposition of Defendant, Julie Jones, # 32 Exhibit Timeline of Events, # 33 Exhibit
                            Universal Opt-Out Screening for Hep C Within Correctional Facilities in an Effective
                            Intervention to Improve Public Health, # 34 Exhibit Unsworn Declaration of Margaret
                            Koziel, # 35 Exhibit Unsworn Declaration of OB, # 36 Exhibit Unsworn Declaration of
                            TB, # 37 Exhibit Unsworn Declaration of WS) (TREVISANI, DANTE) (Entered:
                            06/22/2018)
  06/22/2018            341 NOTICE of Filing Exhibit in Support of Motion for Summary Judgment by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA re 340 Notice (Other),,,,,,,,,
                            (Attachments: # 1 Exhibit BOP Hep C Policy January 2018) (TREVISANI, DANTE)
                            (Entered: 06/22/2018)
  06/22/2018            342 MOTION for Summary Judgment by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (Internal deadline for referral to judge if response to summary
                            judgment not filed earlier: 7/13/2018). (TREVISANI, DANTE) (Entered: 06/22/2018)
  06/22/2018            350 USCA Case Number 18-12571-A for 335 NOTICE OF INTERLOCUTORY APPEAL as
                            to Sidney Marts. (ckm) (Entered: 06/28/2018)
  06/25/2018            343 MOTION to Extend TimeDefendant's Unopposed Motion for Extension of Discovery as
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                               39/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF  101-1- U.S.Filed
                                                                  District09/15/21
                                                                           Court:flnd Page 40 of 62 PageID 705
                          to Four Previously Undisclosed Inmate Witnesses and to Take Their Depositions by
                          JULIE L JONES. (BOWDEN, ALBERT) (Entered: 06/25/2018)
  06/26/2018            344 MOTION to Extend TimeDefendant's Unopposed Motion for an Extension of Time to
                            Produce Centurion Email by JULIE L JONES. (BOWDEN, ALBERT) (Entered:
                            06/26/2018)
  06/26/2018            345 ORDER EXTENDING DISCOVERY AND GRANTING LEAVE TO TAKE
                            DEPOSITIONS - Defendant's motion, ECF No. 343 , is GRANTED. (Discovery deadline
                            extended to 8/3/2018 for limited purpose.) Signed by CHIEF JUDGE MARK E
                            WALKER on 6/26/2018. (ckm) (Entered: 06/26/2018)
  06/26/2018            346 MOTION to Extend TimeDefendant's Amended Unopposed Motion for an Extension of
                            Time to Produce Centurion Email by JULIE L JONES. (Attachments: # 1 Exhibit Email
                            From Dante Trevisani) (BOWDEN, ALBERT) (Entered: 06/26/2018)
  06/26/2018            347 ORDER EXTENDING TIME TO PRODUCE CENTURION EMAIL - Defendant's
                            motion, ECF No. 346 , is GRANTED. Signed by CHIEF JUDGE MARK E WALKER on
                            6/26/2018. (ckm) (Entered: 06/27/2018)
  06/26/2018            351 USCA PROCEDURAL LETTER and CONSENT to payment of appeal fee from prison
                            account re: 317 , 323 and 332 Notices of Interlocutory Appeal by Steven A. McLeod.
                            USCA Appeal # 18-12292-A (ckm) (Copy to Finance) (Entered: 06/28/2018)
  06/27/2018            348 Sealed Document - Unsworn Declaration of OB. (Unredacted copies of Exhibits 35, 36,
                            and 37 re 340 Notice of Filing Exhibits in Support of Motion for Summary Judgment.)
                            (Attachments: # 1 Unsworn Declaration of TB, # 2 Unsworn Declaration of WS, # 3
                            Cover Letter) (ckm) (Entered: 06/27/2018)
  06/27/2018            349 Sealed Document. (Unredacted copy of 342 Motion for Summary Judgment)
                            (Attachments: # 1 Cover Letter) (ckm) (Entered: 06/27/2018)
  07/02/2018            352 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (SELIG, ERICA) (Entered: 07/02/2018)
  07/02/2018                    Reset Deadline re 16 Initial Scheduling Order: Joint Status Report due by 8/1/2018.
                                (ckm) (Entered: 07/02/2018)
  07/02/2018            353 MOTION to Extend TimeDefendant's Unopposed Motion for Extension of Time to
                            Respond to Plaintiffs' Motion for Summary Judgment by JULIE L JONES. (BOWDEN,
                            ALBERT) (Entered: 07/02/2018)
  07/02/2018            354 STATUS REPORT Defendant's July 2018 Status Report by JULIE L JONES.
                            (Attachments: # 1 Exhibit A) (BOWDEN, ALBERT) (Entered: 07/02/2018)
  07/02/2018            355 ORDER GRANTING EXTENSION OF TIME TO RESPOND - Defendant's motion,
                            ECF No. 353 , is GRANTED. Defendant must respond to Plaintiffs' motion for summary
                            judgment, ECF No. 342 , no later than 8/10/2018. Signed by CHIEF JUDGE MARK E
                            WALKER on 7/2/2018. (ckm) (Entered: 07/03/2018)
  07/03/2018                    Reset Deadline re 185 Order: FDC Status Report due by 8/1/2018. (ckm) (Entered:
                                07/03/2018)
  07/18/2018            356 NOTICE of Supplemental Authority by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA (Attachments: # 1 Exhibit Chimenti Order) (TREVISANI, DANTE)
                            (Entered: 07/18/2018)
  07/23/2018            357 MANDATE of USCA as to 335 Notice of Interlocutory Appeal. USCA# 18-12571-A.
                            Mandate: this appeal is DISMISSED for want of prosecution because the Appellant
                            Sidney Marts failed to pay the filing and docketing fees (or file a motion in the district
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                  40/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF     101-1- U.S.Filed
                                                                     District09/15/21
                                                                              Court:flnd Page 41 of 62 PageID 706
                          court for relief from the obligation to pay in advance the full fee) to the district court
                          within the time fixed by the rules. (kdm) (Entered: 07/24/2018)
  07/23/2018            359 Letter from HARRY JAMES MARSHALL (vkm) (Entered: 07/25/2018)
  07/25/2018            358 UNOPPOSED MOTION to Extend Time to Respond to Plaintiffs' Motion for Summary
                            Judgment, and for Leave to File a Memorandum in Excess of the Word Limit by JULIE L
                            JONES. (BOWDEN, ALBERT) Modified on 7/26/2018 to reflect unopposed motion
                            (vkm). (Entered: 07/25/2018)
  07/26/2018            360 ORDER GRANTING 358 MOTION FOR EXTENSION OF TIME AND
                            ENLARGEMENT OF WORD LIMIT - Defendant must respond to Plaintiffs' motion for
                            summary judgment, ECF No. 342 , no later than 8/17/2018. Signed by CHIEF JUDGE
                            MARK E WALKER on 7/26/2018. (vkm) (Entered: 07/26/2018)
  07/26/2018            361 NOTICE of Filing Exhibits in Support of Response to Defendant's Motion to Convert
                            Preliminary Injunction to a Permanent Injunction and for Summary Judgment by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA (Attachments: # 1 Exhibit
                            Drug Utilization Report, # 2 Exhibit California Policy, # 3 Exhibit Dr. Margaret Koziel
                            Hearing Transcript, # 4 Exhibit Federal Register Excerpt, # 5 Exhibit ADA Amendments
                            Act Legislative History) (TREVISANI, DANTE) (Entered: 07/26/2018)
  07/26/2018            362 RESPONSE to Motion re 270 MOTION for Summary Judgment Defendant's Motion to
                            Convert Preliminary Injunction to a Permanent Injunction and For Summary Judgment
                            filed by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (TREVISANI, DANTE) (Entered: 07/26/2018)
  07/30/2018            363 STATUS REPORT (Joint) by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 07/30/2018)
  07/31/2018            364 STATUS REPORT Defendant's August 2018 Status Report by JULIE L JONES.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 07/31/2018)
  08/01/2018                    Reset Deadline re 185 Order: FDC Status Report due by 9/4/2018. (ckm) (Entered:
                                08/01/2018)
  08/02/2018            365 Emergency MOTION to Compel Defendant to Comply with 153 Preliminary Injunction
                            to Treat Inmate Jonathan Platts filed by JONATHAN PLATTS. (ckm) (Entered:
                            08/02/2018)
  08/02/2018                    Set Deadline as to 365 Emergency MOTION to Compel (Internal deadline for referral to
                                judge if response not filed earlier: 8/16/2018.) (ckm) (Entered: 08/02/2018)
  08/03/2018            366 ORDER REQUIRING DEFENDANT TO RESPOND TO JONATHAN PLATTS'S
                            MOTION - Defendant must file a response to Jonathan Platts's motion, ECF No. 365 , no
                            later than Friday, 8/10/2018. Signed by CHIEF JUDGE MARK E WALKER on
                            8/3/2018. (ckm) ***Order mailed to Jonathan Platt*** (Entered: 08/03/2018)
  08/09/2018            367 RESPONSE in Opposition to 365 Motion to Compel Defendant to Comply with
                            Preliminary Injunction to Treat Inmate Jonathan Platts (#K68853) filed by JULIE L
                            JONES. (Attachments: # 1 Exhibit Declaration of Dr. Nunez) (BOWDEN, ALBERT)
                            (Entered: 08/09/2018)
  08/16/2018            368 ORDER DENYING JONATHAN PLATTS'S MOTION - Mr. Platts's motion to compel,
                            ECF No. 365 , is DENIED without prejudice to refile in the future if new facts suggest
                            that Mr. Platts will not receive treatment within the deadlines imposedby this Court's
                            preliminary injunction. Signed by CHIEF JUDGE MARK E WALKER on 8/16/2018.
                            (ckm) ***Copy mailed to Platts*** (Entered: 08/16/2018)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                41/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                               District09/15/21
                                                                        Court:flnd Page 42 of 62 PageID 707
  08/17/2018    369 ***See 374 Notice for Amended Exhibit*** NOTICE of Filing Exhibits in Support of
                     Her 370 Opposition to Plaintiffs' Motion for Summary Judgment by JULIE L JONES re
                     342 MOTION for Summary Judgment (Attachments: # 1 Dr. Koziel, Deposition excerpt,
                     # 2 Cathy L. Loomis Declaration, # 3 Dr. Daniel Dewsnup Declaration, # 4 Doris Roberts
                     Declaration, # 5 Deanna Shepard Declaration, # 6 Dr. Alvia Varona Declaration, # 7
                     Margaret Ralls Declaration, # 8 Clarissa Cooper Declaration, # 9 Dorothy Stewart
                     Declaration, # 10 Dr. Jeffrey Keller Declaration, # 11 Victoria Love Declaration, # 12
                     Tennessee DOC Hepatitis C Policy, # 13 New Hampshire DOC Heptatis C Policy)
                     (BOWDEN, ALBERT) Modified on 8/28/2018 to link corresponding response and to
                     reference amended exhibit (ckm). (Entered: 08/17/2018)
  08/17/2018            370 RESPONSE to 342 Motion for Summary Judgment filed by JULIE L JONES.
                            (BOWDEN, ALBERT) (Entered: 08/17/2018)
  08/23/2018            371 MOTION for Extension of Time to File Response/Reply and for Enlargement of Word
                            Limit by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (TREVISANI, DANTE) (Entered: 08/23/2018)
  08/23/2018                    Set Deadline as to 371 MOTION for Extension of Time to File Response/Reply and for
                                Enlargement of Word Limit. (Internal deadline for referral to judge if response not filed
                                earlier: 9/6/2018.) (ckm) (Entered: 08/23/2018)
  08/23/2018            372 ORDER CANCELING PRETRIAL HEARING AND REMOVING CASE FROM
                            TRIAL DOCKET PENDING RULING ON 342 MOTION FOR SUMMARY
                            JUDGMENT. Signed by CHIEF JUDGE MARK E WALKER on 8/23/2018. (ckm)
                            (Entered: 08/23/2018)
  08/23/2018            373 ORDER GRANTING 371 MOTION FOR EXTENSION AND ENLARGEMENT -
                            Plaintiffs must file their reply to Defendant's response, ECF No. 370 , no later than
                            8/31/2018. Plaintiffs' reply must be no longer than 5,000 words. Signed by CHIEF
                            JUDGE MARK E WALKER on 8/23/2018. (ckm) (Entered: 08/23/2018)
  08/27/2018            374 NOTICE of Filing Amended Exhibit in Support of Her 370 Opposition to Plaintiffs'
                            Motion for Summary Judgment by JULIE L JONES (Attachments: # 1 Declaration of Dr.
                            Varona) (BOWDEN, ALBERT) Modified on 8/28/2018 to link corresponding response
                            (ckm). (Entered: 08/27/2018)
  08/27/2018            375 ORDER of USCA as to 317 & 323 Notices of Interlocutory Appeal - Appellant's June 1,
                            2018 and June 18, 2018 Motions to stay lower court proceedings filed by Appellant
                            Steven A. McLeod are DENIED. USCA # 18-12292-A (ckm) (Entered: 08/27/2018)
  08/29/2018            376 STATUS REPORT Defendant's September 2018 Status Report by JULIE L JONES.
                            (Attachments: # 1 Report) (BOWDEN, ALBERT) (Entered: 08/29/2018)
  08/30/2018                    Reset Deadline re 185 Order: FDC Status Report due by 10/1/2018. (ckm) (Entered:
                                08/30/2018)
  08/30/2018                    Reset Deadline re 317 Notice of Interlocutory Appeal and 323 Amended Notice of
                                Interlocutory Appeal (Clerk to check status of Appeal on 11/28/2018) (ckm) (Entered:
                                08/30/2018)
  08/31/2018            377 NOTICE of Filing Exhibits in Support of Reply by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA (Attachments: # 1 Exhibit 1 - Unsworn Declaration
                            of O.B., # 2 Exhibit 2 - Corris Settlement) (TREVISANI, DANTE) (Entered:
                            08/31/2018)
  08/31/2018            378 REPLY to Response to Motion re 342 MOTION for Summary Judgment filed by CARL
                            HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE)
                            (Entered: 08/31/2018)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                     42/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                               101-1- U.S.Filed
                                                           District09/15/21
                                                                    Court:flnd Page 43 of 62 PageID 708
  09/05/2018            379 MOTION for Issuance of Fourth Preliminary Injunction, or in alternative, to Issue a
                            Permanent Injunction by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) (Entered: 09/05/2018)
  09/05/2018                    Set Deadline as to 379 Motion for Issuance of Fourth Preliminary Injunction, or in
                                alternative, to Issue a Permanent Injunction. (Internal deadline for referral to judge if
                                response not filed earlier: 9/19/2018.) (ckm) (Entered: 09/05/2018)
  09/05/2018            380 ORDER RENEWING PRELIMINARY INJUNCTION - Plaintiffs' motion for issuance
                            of a fourth preliminary injunction, ECF No. 379 , is GRANTED. The preliminary
                            injunction entered in this case, ECF No. 185 , as subsequently modified and renewed,
                            shall reissue on September 11, 2018. Signed by CHIEF JUDGE MARK E WALKER on
                            9/5/2018. (ckm) (Entered: 09/05/2018)
  09/06/2018            381 MOTION to Enforce 185 Injunction by STEVEN A MCLEOD. (ckm) (Entered:
                            09/07/2018)
  09/07/2018            382 MANDATE of USCA as to 317 , 323 and 332 Notices of Interlocutory Appeal filed by
                            STEVEN A MCLEOD - The court DISMISSES the appeal in part, sua sponte, for lack of
                            jurisdiction. All pending motions are DENIED as MOOT. USCA #18-12292-A (ckm)
                            (Entered: 09/07/2018)
  09/07/2018            383 ORDER DENYING STEVEN MCLEOD'S MOTION - Steven A. McLeod's motion,
                            ECF No. 381 , is DENIED without prejudice to refile should new facts reveal that
                            Defendant is not complying with the preliminary injunction. Signed by CHIEF JUDGE
                            MARK E WALKER on 9/7/2018. (ckm) Modified on 9/11/2018 to reflect additional
                            mailing to McLeod pursuant to 384 Notice of Change of Address (ckm). (Entered:
                            09/10/2018)
  09/10/2018            384 NOTICE of Change of Address by STEVEN A MCLEOD. Address changed from Dade
                            Correctional Institution to Martin Correctional Institution, 1150 SW Allapattah Rd.,
                            Indiantown, FL 34956. (ckm) (Entered: 09/11/2018)
  09/12/2018            385 Second MOTION to Intervene by STEVEN A MCLEOD. (ckm) (Entered: 09/13/2018)
  09/14/2018            386 ORDER REQUIRING DEFENDANT TO RESPOND - Mr. McLeod's second motion to
                            intervene, ECF No. 385 , is DENIED. Defendant must respond to Mr. McLeod's motion,
                            ECF No. 385 , no later than 9/28/2018. Signed by CHIEF JUDGE MARK E WALKER
                            on 9/14/2018. (ckm) (Entered: 09/14/2018)
  09/27/2018            387 RESPONSE to Motion re 385 MOTION to Intervene Defendant's Response to Steven
                            McLeod's Second Motion to Intervene filed by JULIE L JONES. (Attachments: # 1
                            Exhibit A, # 2 Exhibit B) (BRODEEN, KAREN) (Entered: 09/27/2018)
  09/28/2018            388 STATUS REPORT Defendant's October 2018 Status Report by JULIE L JONES.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 09/28/2018)
  09/28/2018            389 Unopposed MOTION for a Case Management Conference by JULIE L JONES.
                            (BOWDEN, ALBERT) Modified on 10/1/2018 to reflect unopposed (ckm). (Entered:
                            09/28/2018)
  09/28/2018            390 ORDER REQUIRING DEFENDANT TO FILE RESPONSE UNDER SEAL - re: 387
                            Response to Motion. So that this Court can conduct a meaningful review of the issues,
                            Defendant is directed to file unredacted copies of her response and attachments, under
                            seal, no later than Friday, 10/5/2018. Signed by CHIEF JUDGE MARK E WALKER on
                            9/28/2018. (cle) (Entered: 09/28/2018)
  09/28/2018            391 Sealed. One Service Copy provided - also sealed. (cle) (Entered: 10/01/2018)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                     43/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                              District09/15/21
                                                                       Court:flnd Page 44 of 62 PageID 709
  10/01/2018         Reset Deadline re: 185 Order: FDC Status Report due by 11/1/2018. (ckm) (Entered:
                     10/01/2018)
  10/01/2018            392 ORDER GRANTING 389 MOTION FOR CASE-MANAGEMENT CONFERENCE -
                            The Clerk is directed to schedule a thirty-minute telephonic conference on Friday,
                            October 5, 2018, at some time between 1-4 p.m. Signed by CHIEF JUDGE MARK E
                            WALKER on 10/1/2018. (ckm) (Entered: 10/01/2018)
  10/02/2018            393 ORDER DENYING STEVEN A. MCLEOD'S 385 SECOND MOTION TO
                            INTERVENE (re 385 Motion, 387 Response to Motion, and 391 Sealed Document).
                            Signed by CHIEF JUDGE MARK E WALKER on 10/2/2018. (ckm) (Entered:
                            10/02/2018)
  10/02/2018            394 NOTICE OF TELEPHONIC HEARING: Telephonic Status Conference set for 10/5/2018
                            01:30 PM before CHIEF JUDGE MARK E WALKER. ALL PARTIES are directed to
                            call the AT&T Conference Line (see below)

                                Conference Call Information

                                You may dial into the conference call up to five minutes before start time. Call in
                                number: 888-684-8852 When prompted for an access code, enter: 3853136# If you are
                                asked to join as the host, just ignore and wait until you are asked for a security code.
                                When asked for a security code, enter: 4565# Say your name, when prompted. You are
                                now in the conference call. Remember to mute your phone when you are not speaking.
                                The Court also asks that counsel NOT use cell phones or speaker phones during the call
                                as the quality of the audioconnection is comprised by these devices.

                                Note: If you or any party, witness or attorney in this matter has a disability that requires
                                special accommodations, such as a hearing impairment that requires a sign-language
                                interpreter or a wheelchair restriction that requires ramp access, please contact the
                                Clerk's Office at least one week prior to the hearing (or as soon as possible) so
                                arrangements can be made.

                                s/ Victoria Milton McGee
                                Courtroom Deputy Clerk (vkm) (Entered: 10/02/2018)
  10/05/2018            395 Minute Entry for proceedings held before CHIEF JUDGE MARK E WALKER: Status
                            Conference held on 10/5/2018. Parties discuss protocol question raised by the defendant.
                            Ruling by Court: Continue to follow current protocol without prejudice for defendant to
                            raise the issue in the future (Court Reporter Dana Reeves). (vkm) (Entered: 10/05/2018)
  10/15/2018            396 Intervenor's Reply to Defendant's Response to Steven McLeod's Second Motion to
                            Intervene filed by STEVEN A MCLEOD. (ckm) (Entered: 10/17/2018)
  10/17/2018            397 ORDER DENYING SUCCESSIVE MOTION TO INTERVENE (re 396 Reply to
                            Defendant's Response to Steven McLeod's Second Motion to Intervene). Signed by
                            CHIEF JUDGE MARK E WALKER on 10/17/2018. (ckm) (Entered: 10/18/2018)
  10/26/2018            399 MOTION (styled as Request) to Construe Intervenor's 396 Reply as Motion for
                            Reconsideration by STEVEN A MCLEOD. (ckm) (Entered: 10/30/2018)
  10/29/2018            398 STATUS REPORT Defendant's November 2018 Status Report by JULIE L JONES.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 10/29/2018)
  10/30/2018                    Reset Deadline re: 185 Order: FDC Status Report due by 12/3/2018. (ckm) (Entered:
                                10/30/2018)
  10/30/2018            400 NOTICE of Intent to File Chapter 16 Complaint by STEVEN A MCLEOD (ckm)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                    44/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF  101-1- U.S.Filed
                                                                  District09/15/21
                                                                           Court:flnd Page 45 of 62 PageID 710
                          ***The Court acknowledges receipt of the notice of intent; no action necessary by the
                          Court.*** (Entered: 10/31/2018)
  10/31/2018            401 ORDER DENYING 399 MOTION TO CONSTRUE REPLY AS MOTION FOR
                            RECONSIDERATION. Signed by CHIEF JUDGE MARK E WALKER on 10/31/2018.
                            (ckm) (Entered: 10/31/2018)
  11/01/2018            402 Supplement to 400 Notice of Intent to File Chapter 16 Complaint (ckm) (Entered:
                            11/02/2018)
  11/01/2018            403 NOTICE OF SECOND SUPPLEMENTAL (INTERLOCUTORY) NOTICE OF
                            APPEAL as to 393 and 397 Orders by STEVEN A MCLEOD. (ckm) (Entered:
                            11/02/2018)
  11/02/2018            404 Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re 403
                            Notice of Second Supplemental (Interlocutory) Notice of Appeal. (ckm) (Entered:
                            11/02/2018)
  11/02/2018            405 Appeal Instructions re: 403 Notice of Interlocutory Appeal: The Transcript Request Form
                            is available on the Internet at
                            http://www.flnd.uscourts.gov/forms/Attorney/ECCA_transcript_form_fillable.pdf
                            **PLEASE NOTE** Separate forms must be filed for each court reporter. Transcript
                            Order Form due by 11/16/2018. (ckm) (Entered: 11/02/2018)
  11/02/2018                    Set Deadlines re 403 Notice of Interlocutory Appeal: Clerk to check status of Appeal on
                                1/31/2019. Certificate of Readiness due by 1/31/2019. (ckm) (Entered: 11/02/2018)
  11/02/2018            406 Letter from Michael Ellis. (kjw) (Entered: 11/02/2018)
  11/08/2018            407 USCA Case Number 18-14652-C for 403 NOTICE OF SECOND SUPPLEMENTAL
                            (INTERLOCUTORY) NOTICE OF APPEAL as to 393 and 397 Orders as to STEVEN A
                            MCLEOD. (kdm) (Entered: 11/13/2018)
  11/21/2018                    Appeal Deadlines Terminated re 403 Notice of Interlocutory Appeal filed by STEVEN A
                                MCLEOD. Transcript order form deadline has expired. (ckm) (Entered: 11/21/2018)
  11/26/2018            408 (Unopposed) MOTION for Issuance of Fifth Preliminary Injunction, or in alternative, to
                            Issue a Permanent Injunction by CARL HOFFER, RONALD MCPHERSON, ROLAND
                            MOLINA. (TREVISANI, DANTE) Modified on 11/27/2018 to reflect unopposed (ckm).
                            (Entered: 11/26/2018)
  11/26/2018            411 NOTICE of Change of Address by STEVEN A MCLEOD. Address changed from Martin
                            Correctional Institution to Hamilton Correctional Institution. (ckm) ***This is a courtesy
                            copy of document that was sent to USCA*** (Entered: 11/27/2018)
  11/27/2018            409 ORDER RENEWING PRELIMINARY INJUNCTION. Plaintiffs' motion for issuance of
                            a fifth preliminary injunction, ECF No. 408 , is GRANTED. The preliminary injunction
                            entered in this case, ECF No. 185 , as subsequently modified and renewed, shall reissue
                            on December 11, 2018. Signed by CHIEF JUDGE MARK E WALKER on 11/27/2018.
                            (kjw) (Entered: 11/27/2018)
  11/27/2018            410 ORDER REQUIRING DEFENDANT TO RESPOND. Defendant must respond to Mr.
                            Ellis's letter, ECF No. 406 , no later than 12/7/2018. Signed by CHIEF JUDGE MARK E
                            WALKER on 11/27/2018. (kjw) Modified on 11/27/2018 - a copy of this order was
                            mailed to Mr. Ellis. (kjw) (Entered: 11/27/2018)
  11/29/2018            412 STATUS REPORT Defendant's December 2018 Status Report by JULIE L JONES.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 11/29/2018)
  11/29/2018            413 RESPONSE by JULIE L JONES re 406 Letter Defendant's Response to the Letter to the
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                               45/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF 101-1- U.S.Filed
                                                                 District09/15/21
                                                                          Court:flnd Page 46 of 62 PageID 711
                          Court from Inmate Michael Ellis. (BOWDEN, ALBERT) (Entered: 11/29/2018)
  11/29/2018                    Reset Deadline re: 18 5 Order: FDC Status Report due by 1/2/2019. (amm) (Entered:
                                11/29/2018)
  11/29/2018            414 NOTICE RE: MICHAEL ELLIS. This Court finds that no further action needs to be
                            taken with respect to Mr. Ellis's letter 406 . Signed by CHIEF JUDGE MARK E
                            WALKER on 11/29/18. (amm) (Entered: 11/29/2018)
  12/07/2018            415 NOTICE of Supplemental Authority by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA (Attachments: # 1 Exhibit Buffkin v. Hooks Memorandum)
                            (SELIG, ERICA) (Entered: 12/07/2018)
  12/07/2018            418 USCA Notice Of Filing - Supplemental Authority, re USCA Appeal # 18-12292-A.
                            (kdm) (Entered: 12/12/2018)
  12/11/2018            416 ORDER of USCA as to 317 , 323 , 332 Notice of Interlocutory Appeal. USCA# 18-
                            12292-A. Order: Steven A. McLeod's motion tor rehearing, which we construe as a
                            motion tor reconsideration of our September 7, 2018 order dismissing this appeal for lack
                            of jurisdiction, is DENIED. (kdm) (Entered: 12/12/2018)
  12/11/2018            417 MANDATE of USCA as to 403 NOTICE OF SECOND SUPPLEMENTAL
                            (INTERLOCUTORY) NOTICE OF APPEAL. USCA# 18-14652-C. Mandate: this
                            appeal is DISMISSED for want of prosecution because the Appellant Steven A. McLeod
                            failed to pay the filing and docketing fees (or file a motion in the district court for relief
                            from the obligation to pay in advance the full fee) to the district court within the time
                            fixed by the rules. (kdm) (Entered: 12/12/2018)
  12/28/2018            419 STATUS REPORT Defendant's January 2019 Status Report by JULIE L JONES.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 12/28/2018)
  01/02/2019                    Set Deadlines/Hearings Status Report due by 2/2/2019. (blb) (Entered: 01/02/2019)
  01/14/2019            420 MOTION FOR FINDING OF CIVIL CONTEMPT by Donald Clumm. (blb) Modified as
                            to filer on 1/22/2019 (blb). (Entered: 01/14/2019)
  01/15/2019            421 ORDER REQUIRING DEFENDANT TO RESPOND re 420 MOTION FOR FINDING
                            OF CIVIL CONTEMPT filed by CARL HOFFER, (Internal deadline for referral to judge
                            if response not filed earlier: 1/22/2019). Signed by CHIEF JUDGE MARK E WALKER
                            on 1/15/19. (blb) (Entered: 01/15/2019)
  01/15/2019            422 NAME CHANGE ORDER. The Clerk is directed to substitute Mark S. Inch as the
                            Defendant in place of Ms. Jones. MARK S INCH added. JULIE L JONES (IN HER
                            OFFICIAL CAPACITY AS SECRETARY OF FLORIDA DEPARTMENT OF
                            CORRECTIONS) terminated. Signed by CHIEF JUDGE MARK E WALKER on
                            1/15/19. (blb) (Entered: 01/15/2019)
  01/18/2019            423 RESPONSE in Opposition re 420 MOTION FOR FINDING OF CIVIL CONTEMPT
                            Defendant's Opposition to Inmate Donald Clumm's Motion for Finding of Civil Contempt
                            filed by MARK S INCH. (Attachments: # 1 Affidavit) (BOWDEN, ALBERT) (Entered:
                            01/18/2019)
  01/22/2019            424 ORDER DENYING DONALD CLUMMS MOTION. Donald Clumm's motion, ECF No.
                            420 , is DENIED. Signed by CHIEF JUDGE MARK E WALKER on 1/22/19. (blb)
                            (Entered: 01/22/2019)
  01/30/2019            425 STATUS REPORT Defendant's February 2019 Status Report by MARK S INCH.
                            (Attachments: # 1 Exhibit) (BOWDEN, ALBERT) (Entered: 01/30/2019)
  02/05/2019            426 MOTION to Withdraw as Attorney by Randall C Berg Jr by CARL HOFFER, RONALD
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                 46/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                               101-1- U.S.Filed
                                                           District09/15/21
                                                                    Court:flnd Page 47 of 62 PageID 712
                          MCPHERSON, ROLAND MOLINA. (BERG, RANDALL) (Entered: 02/05/2019)
  02/05/2019            427 ORDER GRANTING 426 MOTION TO WITHDRAW AS COUNSEL. Attorney
                            RANDALL CHALLEN BERG terminated. Signed by CHIEF JUDGE MARK E
                            WALKER on 2/5/19. (blb) (Entered: 02/06/2019)
  02/08/2019            428 MOTION to Intervene styled as Petition to Intervene by GEORGE W KEENAN. (blb)
                            (Entered: 02/11/2019)
  02/08/2019            429 MOTION for Joinder of Additional Party Defendants by GEORGE W KEENAN. (blb)
                            (Entered: 02/11/2019)
  02/08/2019            430 MOTION for Relief From Judgment by GEORGE W KEENAN. (blb) (Entered:
                            02/11/2019)
  02/08/2019            431 AFFIDAVIT in Support re 428 MOTION to Intervene, 429 MOTION for Joinder, 430
                            MOTION filed by GEORGE W KEENAN. (blb) (Entered: 02/11/2019)
  02/08/2019            432 MEMORANDUM in Support re 428 MOTION to Intervene, 429 MOTION for Joinder,
                            430 MOTION filed by GEORGE W KEENAN. (blb) (Entered: 02/11/2019)
  02/12/2019            433 ORDER RE: GEORGE W. KEENAN. George W. Keenan's motion to intervene, ECF No.
                            428 , is DENIED. George W. Keenan's motion for joinder, ECF No. 429 , is DENIED.
                            This Court construes George W. Keenan's motion for relief from judgment, ECF No. 430
                            , as a motion to enforce this Courts preliminary injunction. Defendant shall respond to
                            Mr. Keenan's motion, no later than 2/26/2019. Signed by CHIEF JUDGE MARK E
                            WALKER on 2/12/19. (blb) (Entered: 02/12/2019)
  02/20/2019            434 MOTION for Extension of Time to RESPOND TO GEORGE W. KEENANS MOTION
                            TO ENFORCE PRELIMINARY INJUNCTION by MARK S INCH. (BOWDEN,
                            ALBERT) Modified on 2/21/2019 (blb). *To Match Title to Pleading** (Entered:
                            02/20/2019)
  02/20/2019            435 ORDER GRANTING 434 EXTENSION TO RESPOND TO GEORGE KEENAN
                            MOTION 430 (Internal deadline for referral to judge if response to 430 motion if not
                            filed earlier: 3/4/2019).)Signed by CHIEF JUDGE MARK E WALKER on 2/20/19. (blb)
                            (Entered: 02/21/2019)
  02/25/2019            436 MOTION for Issuance of Sixth Preliminary Injunction, or in the alternative, a Final
                            Injunction by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (TREVISANI, DANTE) (Entered: 02/25/2019)
  02/25/2019                    Set/Reset Deadlines as to 436 MOTION for Issuance of Sixth Preliminary Injunction, or
                                in the alternative, a Final Injunction . (Internal deadline for referral to judge if response
                                not filed earlier: 3/11/2019). (blb) (Entered: 02/26/2019)
  02/26/2019            437 **Dissolved pursuant to 465 ORDER ON CROSS-MOTIONS FOR SUMMARY
                            JUDGMENT** ORDER RENEWING PRELIMINARY INJUNCTION. Plaintiffs'
                            motion for issuance of a sixth preliminary injunction, ECF No. 436 , is GRANTED. The
                            preliminary injunction entered in this case, ECF No. 185 , as subsequently modified and
                            renewed, shall re-issue on March 11, 2019. Signed by CHIEF JUDGE MARK E
                            WALKER on 2/26/19. (blb) Modified on 4/18/2019 (kjw). (Entered: 02/26/2019)
  02/28/2019            438 STATUS REPORT Defendant's March 2019 Status Report by MARK S INCH.
                            (Attachments: # 1 Exhibit A) (BOWDEN, ALBERT) (Entered: 02/28/2019)
  03/01/2019                    Set Deadlines/Hearings Status Report due by 3/2/2020. (blb) (Entered: 03/01/2019)
  03/01/2019            439 RESPONSE in Opposition re 430 MOTION to Enforce the Preliminary Injunction filed
                            by MARK S INCH. (Attachments: # 1 Affidavit) (BOWDEN, ALBERT) (Entered:
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                     47/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                               101-1- U.S.Filed
                                                           District09/15/21
                                                                    Court:flnd Page 48 of 62 PageID 713
                          03/01/2019)
  03/05/2019            440 ORDER DENYING GEORGE W. KEENANS MOTION 430 TO ENFORCE THE
                            PRELIMINARY INJUNCTION. Signed by CHIEF JUDGE MARK E WALKER on
                            3/5/19. (blb) (Entered: 03/05/2019)
  03/06/2019            441 Letter from Alberto Sanchez. (blb) (Entered: 03/06/2019)
  03/06/2019            442 ORDER REQUIRING DEFENDANT TO RESPOND - Defendant must respond to Mr.
                            Sanchez's letter, ECF No. 441 , no later than 3/20/2019. Signed by CHIEF JUDGE
                            MARK E WALKER on 3/6/2019. (vkm) (Entered: 03/06/2019)
  03/12/2019            443 DEFENDANTS OPPOSITION TO INMATE ALBERTO SANCHEZS LETTER TO
                            THE COURT REGARDING PURPORTED VIOLATIONS OF THE COURT'S
                            PRELIMINARY INJUNCTION by MARK S INCH re 441 Letter . (Attachments: # 1
                            Exhibit A - Declaration of Juan Nunez, M.D.) (BOWDEN, ALBERT) Modified on
                            3/13/2019 (blb). *Match Pleading Title* (Entered: 03/12/2019)
  03/13/2019            444 ORDER RE: ALBERTO SANCHEZ 441 Letter. After reading Defendant's response, it
                            appears that Defendant has not violated this Court's preliminary injunction with respect to
                            Mr. Sanchez. See ECF No. 443 . Accordingly, no further action needs to be taken on Mr.
                            Sanchez's letter. Signed by CHIEF JUDGE MARK E WALKER on 3/13/19. (blb)
                            (Entered: 03/13/2019)
  03/18/2019            445 Letter from EUGENE JENKINS. (blb) (Entered: 03/19/2019)
  03/19/2019            446 ORDER REQUIRING DEFENDANT TO RESPOND. Defendant must respond to Mr.
                            Jenkins's motion, ECF No. 445 , no later than 3/26/2019). Signed by CHIEF JUDGE
                            MARK E WALKER on 3/19/19. (blb) (Entered: 03/19/2019)
  03/22/2019            447 MOTION for Leave to File Reply filed by GEORGE KEENAN. (blb) (Entered:
                            03/25/2019)
  03/22/2019            448 REPLY to Objection to Motion 430 for Relief from Judgment. (blb) (Entered:
                            03/25/2019)
  03/25/2019            449 NOTICE of Supplemental Authority by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA re 415 Notice (Other) (Attachments: # 1 Buffkin v. Hooks Order)
                            (SELIG, ERICA) (Entered: 03/25/2019)
  03/25/2019            450 Letter from Steven A. McLeod. (blb) (Entered: 03/26/2019)
  03/26/2019            451 RESPONSE by MARK S INCH re 445 Letter by Eugene Jenkins by MARK S INCH.
                            (Attachments: # 1 Exhibit Exhibit A) (BRODEEN, KAREN) (Entered: 03/26/2019)
  03/26/2019            452 ORDER DENYING RECONSIDERATION RE: GEORGE KEENAN. Mr. Keenan's
                            motion, ECF No. 447 , is DENIED. Signed by CHIEF JUDGE MARK E WALKER on
                            3/26/19. (blb) (Entered: 03/26/2019)
  03/27/2019            453 STATUS REPORT April 2019 by MARK S INCH. (Attachments: # 1 Exhibit A)
                            (BOWDEN, ALBERT) Modified on 3/27/2019 (blb). *Exhibit A sealed per order 455 *
                            (Entered: 03/27/2019)
  03/27/2019            454 MOTION to Seal Document 453-1 by MARK S INCH. (Attachments: # 1 Exhibit A)
                            (BOWDEN, ALBERT) (Entered: 03/27/2019)
  03/27/2019            455 ORDER GRANTING 454 MOTION TO SEAL. The Clerk is directed to SEAL ECF No.
                            453 -1. This Court accepts ECF No. 454 -1 as a replacement. Signed by CHIEF JUDGE
                            MARK E WALKER on 3/27/19. (blb) (Entered: 03/27/2019)
  03/27/2019            456 ORDER RE: EUGENE JENKINS. Plaintiffs' motion is still under consideration.
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                             48/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 49 of 62 PageID 714
                          Accordingly, no further action needs to be taken on Mr. Jenkins's letter 445 . Signed by
                          CHIEF JUDGE MARK E WALKER on 3/27/19. (blb) (Entered: 03/28/2019)
  04/01/2019            457 Letter from ALBERTO SANCHEZ titled REQUEST TO RECONSIDER. (blb) (Entered:
                            04/02/2019)
  04/03/2019            458 FOLLOW-UP ORDER RE: ALBERTO SANCHEZ. Mr. Sanchez's request for
                            reconsideration, ECF No. 457 , is DENIED. Signed by CHIEF JUDGE MARK E
                            WALKER on 4/3/19. (blb) (Entered: 04/03/2019)
  04/03/2019            459 Letter from Steven A. McLeod titled "Third Motion to Intervene". (blb) Modified on
                            4/8/2019 (blb). (Entered: 04/03/2019)
  04/04/2019            460 ORDER REQUIRING DEFENDANT TO RESPOND. Steven A. McLeod has filed a
                            third motion to intervene. ECF No. 459 . Defendant is ordered to respond to Mr.
                            McLeod's motion no later than 4/18/2019). Signed by CHIEF JUDGE MARK E
                            WALKER on 4/4/19. (blb) (Entered: 04/04/2019)
  04/11/2019            461 RESPONSE in Opposition re 459 MOTION to Intervene filed by MARK S INCH.
                            (Attachments: # 1 Attachment) (BOWDEN, ALBERT) (Entered: 04/11/2019)
  04/11/2019            462 REPLY to Defendant's Response Opposing Inmate Eugene Jenkins Motion for Finding of
                            Civil Contempt (Letter) 445 re MOTION for Leave to File Response 447 to 440 Order.
                            (blb) (Entered: 04/11/2019)
  04/12/2019            463 ORDER DENYING STEVEN A. MCLEOD'S 459 THIRD MOTION TO INTERVENE.
                            Signed by CHIEF JUDGE MARK E WALKER on 04/12/2019. (toy) (Entered:
                            04/12/2019)
  04/18/2019            464 MOTION for Preliminary Injunction. (filed as directed by MCR Chambers)
                            (Attachments: # 1 Order dated 4/18/2019) (sdw) (Entered: 04/18/2019)
  04/18/2019                    Set Deadlines re 464 MOTION for Preliminary Injunction. (Internal deadline for referral
                                to judge if response not filed earlier: 5/2/2019.) (sdw) (Entered: 04/18/2019)
  04/18/2019            465 VACATED per ORDER 556 :ORDER ON CROSS-MOTIONS FOR SUMMARY
                            JUDGMENT. The parties' cross-motions for summary judgment, ECF No. 270 and ECF
                            No. 342 , are GRANTED in part and DENIED in part, as described in this order. The
                            preliminary injunction entered in this case, ECF No. 185 , which was subsequently
                            modified and renewed, see, e.g., ECF No. 437 , is hereby dissolved. No later than
                            5/20/2019, the parties must confer and file a jointly proposed briefing schedule regarding
                            the entitlement to and determination of attorney's fees and costs. The Clerk is directed to
                            provide a copy of this order to inmate Steven A. McLeod. The Clerk is directed to enter
                            judgment stating: a. Defendant must ensure that the Florida Department of Corrections
                            ("FDC"), FDC's employees, and FDC's agents comply with FDC's Hepatitis C Virus
                            ("HCV") policy, HSB 15.03.09 Supplement #3, as it is revised. b. Defendant must ensure
                            that FDC's HCV policy, HSB 15.03.09 Supplement #3, is not modified absent this Court's
                            instruction. c. Defendant must ensure that, no later than May 20, 2019, FDC's HCV
                            policy, HSB 15.03.09 Supplement #3, is modified as follows: i. The policy must be
                            modified to reflect that treatment must be initiated for F0 and F1 inmates within two
                            years of staging. ii. A section must be added to the policy requiring an explanation to
                            anyone who refuses staging or treatment of, at least, (1) the consequences of HCV, (2) the
                            availability, lack of side effects, and efficacy of the new medications, (3) the staging
                            process, and (4) whether and when they will receive treatment. iii. The policy must be
                            modified to reflect that (1) patients must be initially staged using a FibroSure test within
                            30 days of confirming they have chronic HCV; (2) patients who need ultrasounds must
                            receive an ultrasound within 90 days of confirming they have chronic HCV; (3) if a
                            patient needs to be restaged as a result of an ultrasound, the restaging must take place
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                               49/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF       101-1- U.S.Filed
                                                                       District09/15/21
                                                                                Court:flnd Page 50 of 62 PageID 715
                          within 5 days of receiving the ultrasound results; and (4) staff must rely on the test, exam,
                          or study indicating the highest fibrosis level for staging. iv. The policy must be modified
                          to reflect that deadlines are mandatory. v. The policy must be modified to reflect that staff
                          have the discretion to restage inmates sooner than scheduled. vi. The exclusion for time
                          remaining on an inmate's sentence must be modified such that (1) it no longer refers to
                          "pre-treatment evaluation"; (2) it no longer refers to "post treatment SVR assessment";
                          (3) it no longer includes a "12-18 months" estimate; and (4) it reflects that an inmate-who
                          has already been staged and evaluated-simply needs to have "sufficient" time remaining
                          on their sentence to complete a course of treatment. vii. The exclusion for high-risk
                          behaviors must be modified to reflect that (1) high-risk behaviors only warrant a delay if
                          there is a "medical reason" to delay treatment and (2) it only provides for temporary
                          ineligibility, not permanent exclusion. viii. Section J.3., which refers to "chronic
                          disciplinary issues," must be amended to reflect that chronic disciplinary issues, in and of
                          themselves, are not sufficient to render an inmate ineligible for treatment; rather,
                          treatment may only be delayed for medical reasons. ix. Section P, which governs referrals
                          for liver transplants, must be modified as follows: (1) decompensation must be defined as
                          "the presence of encephalopathy, ascites, bleeding varices, or jaundice"; (2) it must be
                          clarified to reflect that patients will be referred if they have any one of the listed items;
                          (3) referrals must be initiated within 30 days of any one of the triggering events; (4) it
                          must provide that FDC must promptly comply with the transplant center's request for
                          records and other information, and to promptly transport the inmate to and from the
                          transplant center; and (5) it must be clarified that for individuals who have been
                          scheduled to receive DAA medication, are undergoing DAA treatment, or who have
                          finished DAA treatment, a referral must be made only if the post-treatment MELD score
                          is over 15. x. Section A.2., which refers to risk factors, must be modified to include
                          "being born between 1945 and 1965, previous incarceration, and HIV" as risk factors. d.
                          Defendant must ensure that FDC initiates treatment for all known chronic-HCV inmates
                          who are currently staged F0 or F1 within two years of the date of this order. e. Defendant
                          must ensure that FDC either (1) adopts a system of opt-out testing along with an
                          aggressive notice campaign or (2) adopts a system of opt-in testing paired with peer
                          education. FDC must make its choice and Defendant must inform this Court of FDC's
                          decision no later than 5/20/2019. f. Defendant must ensure that FDC forms a definite plan
                          to make elastography available to its medical staff within a reasonably immediate
                          timeframe. Defendant must file its proposed plan with this Court no later than 5/20/2019.
                          g. Defendant must ensure that-for inmates who were known to have chronic HCV in
                          December 2017, who have fibrosis stage 2, and who are eligible for treatment-FDC
                          initiates treatment no later than December 31, 2019. Beginning on 6/3/2019, and on the
                          first day of each month thereafter, Defendant must file with this Court a status report
                          reflecting FDC's progress in complying with this Court's injunction. That status report
                          must include: i. A certification regarding FDC's compliance with the applicable deadlines
                          for prisoners known to have chronic HCV in December 2017. ii. Information regarding
                          the total number of inmates who: 1. have been screened/tested for HCV, 2. have been
                          identified as having chronic HCV, 3. have been identified as having chronic HCV and
                          have been staged (which must be further broken down by stage, including F0, F1, F2, F3,
                          F4, decompensated cirrhosis, and those with HIV), 4. have been submitted to the
                          Hepatitis C Committee for evaluation (which must be further broken down by stage,
                          including F0, F1, F2, F3, F4, decompensated cirrhosis, and those with HIV), 5. have
                          begun treatment with DAAs, 6. have completed treatment with DAAs, 7. have achieved a
                          sustained virologic response (SVR), 8. have not achieved SVR, and 9. have been deemed
                          (temporarily or permanently) ineligible for treatment with DAAs along with the specific
                          reason for ineligibility. Signed by CHIEF JUDGE MARK E WALKER on 4/18/2019.
                          (kjw) **Order mailed to inmate McLeod as directed.** Modified on 11/4/2020 (blb).
                          (Entered: 04/18/2019)

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                             50/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                              District09/15/21
                                                                       Court:flnd Page 51 of 62 PageID 716
  04/18/2019    466 VACATED per ORDER 556 : CLERK'S JUDGMENT entered pursuant to 465 ORDER
                     ON CROSS-MOTIONS FOR SUMMARY JUDGMENT. (kjw) 90 Day Exhibit Return
                     Deadline set for 7/17/2019. Modified on 11/4/2020 (blb). (Entered: 04/18/2019)
  04/19/2019            467 ORDER DENYING STEPHEN COMBS'S MOTION. Inmate Stephen Combs filed a
                            motion for a preliminary injunction in a separate case within this district. See ECF No.
                            464 . His motion was transferred to this case. This Court has since entered a permanent
                            injunction and dissolved the preliminary injunction. ECF No. 465 . As such, Mr. Combs's
                            motion, ECF No. 464 , is DENIED as moot. Signed by CHIEF JUDGE MARK E
                            WALKER on 4/19/19. (blb) (Entered: 04/19/2019)
  04/26/2019            468 STATUS REPORT May 2019 by MARK S INCH. (Attachments: # 1 Exhibit)
                            (BOWDEN, ALBERT) (Entered: 04/26/2019)
  04/26/2019            469 NOTICE of Change of Address from Steven A. McLeod. New Address: Dade
                            Correctional Institution, 19000 SW 377th, Homestead, Fl 33034. (blb) (Entered:
                            04/26/2019)
  04/29/2019                    Set Deadlines/Hearings Status Report due by 5/29/2019. (blb) (Entered: 04/29/2019)
  04/30/2019            470 MOTION for Modification of Injunction by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA. (TREVISANI, DANTE) (Entered: 04/30/2019)
  05/01/2019            471 ORDER REQUIRING EXPEDITED RESPONSE. Defendant must file an expedited
                            response to Plaintiffs' motion, ECF No. 470 , no later than 5/10/2019). Signed by CHIEF
                            JUDGE MARK E WALKER on 5/1/19. (blb) (Entered: 05/01/2019)
  05/01/2019            472 Consent MOTION for Extension of Time to File Bill of Costs by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) (Entered:
                            05/01/2019)
  05/02/2019            473 ORDER GRANTING EXTENSION TO FILE BILL OF COSTS. This Court has
                            considered, without hearing, Plaintiffs' Unopposed Motion for Extension of Time to File
                            Bill of Costs. ECF No. 472 . The motion is GRANTED. Plaintiffs shall file their bill of
                            costs on or before 5/20/2019. Signed by CHIEF JUDGE MARK E WALKER on 5/2/19.
                            (blb) (Entered: 05/02/2019)
  05/02/2019                    Set/Reset Deadline - Miscellaneous (Bill of Costs) Deadline - by 5/20/2019. (blb)
                                (Entered: 05/07/2019)
  05/08/2019            474 MEMORANDUM in Opposition re 470 MOTION for Modification of Injunction filed by
                            MARK S INCH. (BOWDEN, ALBERT) (Entered: 05/08/2019)
  05/13/2019            475 ORDER DENYING MOTION FOR MODIFICATIONOF INJUNCTION. This Court has
                            considered, without hearing, Plaintiffs' Motion for Modification of Injunction. ECF No.
                            470 . That motion is DENIED. Signed by CHIEF JUDGE MARK E WALKER on
                            5/13/19. (blb) (Entered: 05/13/2019)
  05/16/2019            476 NOTICE OF APPEAL by MARK S INCH. ( Filing fee $505 Receipt Number AFLNDC-
                            4493446.) (Attachments: # 1 Order, # 2 Order, # 3 Order, # 4 Order, # 5 Order, # 6 Order,
                            # 7 Order, # 8 Order, # 9 Order, # 10 Order, # 11 Order, # 12 Order, # 13 Order, # 14
                            Order) (BOWDEN, ALBERT) (Entered: 05/16/2019)
  05/16/2019                    Set Deadlines re 476 Notice of Appeal : Clerk to check status of Appeal on 8/19/2019.
                                (blb) (Entered: 05/17/2019)
  05/17/2019            477 Appeal Instructions re: 476 Notice of Appeal : The Transcript Request Form is available
                            on the Internet at
                            http://www.flnd.uscourts.gov/forms/Attorney/ECCA_transcript_form_fillable.pdf

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                 51/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF 101-1- U.S.Filed
                                                                 District09/15/21
                                                                          Court:flnd Page 52 of 62 PageID 717
                          **PLEASE NOTE** Separate forms must be filed for each court reporter. Transcript
                          Order Form due by 5/31/2019. (blb) (Entered: 05/17/2019)
  05/17/2019            478 Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re 476
                            Notice of Appeal. (blb) (Entered: 05/17/2019)
  05/17/2019            479 Joint MOTION to Extend Timeto File a Motion for Attorney's Fees, Costs and Expenses,
                            and to File a Bill of Costs by MARK S INCH. (BOWDEN, ALBERT) (Entered:
                            05/17/2019)
  05/17/2019            482 USCA Acknowledgment 478 Transmission of Notice of Appeal 476 and Docket Sheet to
                            USCA, USCA Appeal # 19-11921-D. (blb) (Entered: 05/21/2019)
  05/20/2019            480 NOTICE of Filing a Statement of Intention, and an Elastography Plan by MARK S
                            INCH . (Attachments: # 1 Exhibit Elastography Plan) (BOWDEN, ALBERT) Modified
                            on 5/21/2019 (blb). *Edit Title* (Entered: 05/20/2019)
  05/21/2019            481 ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME TO FILE A
                            MOTION FOR ATTORNEY'S FEES, COSTS AND EXPENSES. This Court has
                            considered, without hearing, the parties' joint motion for an extension of time to file a
                            motion for attorney's fees, costs, and expenses, and to file a bill of costs. ECF No. 479 .
                            The motion is GRANTED. The deadline to file such a motion and a bill of costs is
                            extended to 30 days after any appeal or other appellate challenge is resolved. Signed by
                            CHIEF JUDGE MARK E WALKER on 5/21/19. (blb) (Entered: 05/21/2019)
  05/30/2019            483 STATUS REPORT For June 2019 by MARK S INCH. (Attachments: # 1 Exhibit)
                            (BOWDEN, ALBERT) (Entered: 05/30/2019)
  05/30/2019            484 TRANSCRIPT REQUEST by MARK S INCH for proceedings held on 10/19/17,
                            10/23/17, 10/25/17 before Judge Mark Walker.. (BOWDEN, ALBERT) (Entered:
                            05/30/2019)
  05/30/2019            485 TRANSCRIPT REQUEST by MARK S INCH for proceedings held on 10/20/17-
                            10/25/17, 11/1/17 before Judge Mark Walker.. (BOWDEN, ALBERT) (Entered:
                            05/30/2019)
  05/31/2019                    Set Deadlines/Hearings Status Report due by 7/1/2019. (blb) (Entered: 05/31/2019)
  05/31/2019            486 TRANSCRIPT Acknowledgment - Part II re 476 Notice of Appeal, Court
                            Reporter:Megan A. Hague Transcript due by 7/1/2019. (mah) (Entered: 05/31/2019)
  06/04/2019            487 Letter from Kenneth Krause. (blb) (Entered: 06/04/2019)
  06/04/2019            488 ORDER REQUIRING DEFENDANT TO RESPOND. Defendant must respond to Mr.
                            Krause's letter, ECF No. 487 , no later than 6/18/2019). The Clerk shall mail a copy of
                            this order to: Kenneth Krause, 746223 Calhoun Correctional Institution 19562 SE
                            Institution Drive Blountstown, FL 32424. Signed by CHIEF JUDGE MARK E
                            WALKER on 6/4/19. (blb) (Entered: 06/04/2019)
  06/07/2019            489 RESPONSE by MARK S INCH re 488 Order,, Set Deadlines, 487 Letter from inmate
                            Kenneth Krause. (Attachments: # 1 Appendix Declaration) (BOWDEN, ALBERT)
                            (Entered: 06/07/2019)
  06/07/2019            490 ORDER RE: KENNETH KRAUSE. Inmate Kenneth Krause filed a letter noting
                            purported violations of this Court's injunction. ECF No. 487 . This Court required
                            Defendant to respond. ECF No. 488 . After reading Defendant's response along with the
                            attached affidavit, ECF No. 489 , it appears that Defendant has not violated this Court's
                            injunction with respect to Mr. Krause. Defendant is receiving treatment consistent with
                            this Court's order. Accordingly, no further action needs to be taken on Mr. Krause's letter.

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                   52/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                                   District09/15/21
                                                                            Court:flnd Page 53 of 62 PageID 718
                          The Clerk shall provide Mr. Krause with a copy of this order. Signed by CHIEF JUDGE
                          MARK E WALKER on 6/7/19. (blb) (Entered: 06/07/2019)
  06/12/2019            491 MOTION for Leave to Appeal in forma pauperis on Appeal by STEVEN A. MCLEOD.
                            (blb) (Entered: 06/12/2019)
  06/13/2019            492 ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS. Steven A. Mcleod,
                            a non-party prisoner, has filed his Application to Proceed Without Prepayment of Fees.
                            ECF No. 491 . This Court finds that the appeal is not taken in good faith and that Mr.
                            McLeod is not otherwise entitled to proceed on appeal in forma pauperis. Accordingly,
                            Steven A. McLeod's motion for leave to proceed without pre-payment is DENIED.
                            Signed by CHIEF JUDGE MARK E WALKER on 6/13/19. (blb) (Entered: 06/13/2019)
  06/26/2019            493 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary Injunction
                            Proceedings - Volume I held on 10/19/2019, before Judge Mark E. Walker. Court
                            Reporter/Transcriber Judy Gagnon, Telephone number 8504220011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 7/3/2019. Release of Transcript Restriction set for 10/1/2019.
                                (mah) (Entered: 06/26/2019)
  06/26/2019            494 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary Injunction
                            Proceedings - Volume II held on 10/20/2017, before Judge Mark E. Walker. Court
                            Reporter/Transcriber Megan A. Hague, Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 7/3/2019. Release of Transcript Restriction set for 10/1/2019.
                                (mah) (Entered: 06/26/2019)
  06/26/2019            495 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary Injunction
                            Proceedings - Volume III held on 10/23/2017 AM, before Judge Mark E. Walker. Court
                            Reporter/Transcriber Judy Gagnon, Telephone number 8504220011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 7/3/2019. Release of Transcript Restriction set for 10/1/2019.
                                (mah) (Entered: 06/26/2019)
  06/26/2019            496 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary Injunction
                            Proceedings - Volume IV held on 10/23/2017 PM, before Judge Mark E. Walker. Court
                            Reporter/Transcriber Megan A. Hague, Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 7/3/2019. Release of Transcript Restriction set for 10/1/2019.
                                (mah) (Entered: 06/26/2019)
  06/26/2019            497 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary Injunction
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                53/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF  101-1- U.S.Filed
                                                                  District09/15/21
                                                                           Court:flnd Page 54 of 62 PageID 719
                          Proceedings - Volume V held on 10/24/2017, before Judge Mark E. Walker. Court
                          Reporter/Transcriber Megan A. Hague, Telephone number 8504220011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 7/3/2019. Release of Transcript Restriction set for 10/1/2019.
                                (mah) (Entered: 06/26/2019)
  06/26/2019            498 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary Injunction
                            Proceedings - Volume VI held on 10/25/2017, before Judge Mark E. Walker. Court
                            Reporter/Transcriber Megan A. Hague, Telephone number 8504220011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 7/3/2019. Release of Transcript Restriction set for 10/1/2019.
                                (mah) (Entered: 06/26/2019)
  06/26/2019            499 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary Injunction
                            Proceedings - Volume VII held on 11/1/2017, before Judge Mark E. Walker. Court
                            Reporter/Transcriber Megan A. Hague, Telephone number 850-422-0011.

                                        Transcript may be viewed at the court public terminal or purchased through
                                        the Court Reporter/Transcriber before the deadline for Release of Transcript
                                        Restriction. After that date it may be obtained through PACER.

                                Redaction Request due 7/3/2019. Release of Transcript Restriction set for 10/1/2019.
                                (mah) (Entered: 06/26/2019)
  06/26/2019            500 NOTICE of Filing Transcript (Part III) by Court Reporter in District Court - re: 476
                            Notice of Appeal, 486 Transcript Acknowledgment - Part II Court Reporter: Megan A.
                            Hague Certificate of Readiness due by 6/26/2019. (mah) (Entered: 06/26/2019)
  06/26/2019            501 STATUS REPORT For July 2019 by MARK S INCH. (Attachments: # 1 Exhibit A)
                            (BOWDEN, ALBERT) (Attachment 501-1 replaced w 504-1 on 7/8/2019) (blb).
                            (Entered: 06/26/2019)
  06/27/2019                    Set/Reset Deadlines: Status Report due by 7/29/2019. (blb) (Entered: 06/27/2019)
  06/27/2019            502 Pursuant to F.R.A.P. 11(c), the Clerk of the District Court for the Northern District of
                            Florida certifies that the record is complete for purposes of this appeal re: 476 Notice of
                            Appeal, Appeal No. 19-11921-D. The entire record on appeal is available electronically.
                            (blb) (Entered: 06/27/2019)
  06/27/2019            503 NOTICE of Filing Transcript (Part III) by Court Reporter in District Court - re: 476
                            Notice of Appeal. Court Reporter: Judy Gagnon. (kjw) (Entered: 06/27/2019)
  07/05/2019            504 MOTION for More Definite Statement To Seal ( (Internal deadline for referral to judge if
                            response not filed earlier: 7/19/2019).), MOTION to Seal Document by MARK S INCH.
                            (Attachments: # 1 Appendix) (BOWDEN, ALBERT) (Entered: 07/05/2019)
  07/08/2019            505 ORDER GRANTING MOTION TO SEAL. This Court has considered, without hearing,
                            Defendant's Unopposed Motion to Seal ECF No. 501 -1. ECF No. 504 . The motion is
                            GRANTED. The Clerk shall seal ECF No. 501 -1 and replace it with ECF No. 504 -1.
                            Signed by CHIEF JUDGE MARK E WALKER on 7/8/19. (blb) (Entered: 07/08/2019)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                54/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                            101-1- U.S.Filed
                                                        District09/15/21
                                                                 Court:flnd Page 55 of 62 PageID 720
  07/12/2019    506 NOTICE OF CONSTRUING SUPPLEMENTAL NOTICE OF APPEAL AS NOTICE
                     OF CROSS APPEAL Filed By STEVEN A MCLEOD. (blb) (Entered: 07/17/2019)
  07/17/2019            507 *WITHDRAWN*ORDER DENYING MOTION TO FILE CROSS-APPEAL. Steven A.
                            Mcleod, a non-party prisoner, has filed his pro se Notice of Construing Supplemental
                            Notice of Appeal as Cross-Appeal. ECF No. 506 . Construed by this Court as a motion to
                            file cross-appeal, the motion is DENIED. This Court finds there is no appeal pending in
                            this case for Mr. McLeod. Signed by CHIEF JUDGE MARK E WALKER on 7/17/19.
                            (blb) (Entered: 07/17/2019)
  07/18/2019            508 ORDER WITHDRAWING ORDER DENYING MOTION TO FILE CROSS-APPEAL.
                            This Court's July 17, 2019, Order Denying Motion to File Cross-Appeal, ECF No. 507 ,
                            is hereby WITHDRAWN. To the extent Mr. Mcleod seeks relief from this Court, his
                            motion is DENIED. Signed by CHIEF JUDGE MARK E WALKER on 7/18/19. (blb)
                            (Entered: 07/18/2019)
  07/22/2019            509 MOTION for Leave to Cross Appeal in forma pauperis filed by Steven A. McLeod. (blb)
                            (Entered: 07/23/2019)
  07/24/2019            510 STATUS REPORT by MARK S INCH. (Attachments: # 1 Exhibit) (BOWDEN,
                            ALBERT) (Entered: 07/24/2019)
  07/24/2019                    Set Deadlines/Hearings Status Report due by 8/23/2019. (rcb) (Entered: 07/25/2019)
  07/25/2019            511 ORDER Denying 509 Leave to Proceed In Forma Pauperis. Accordingly, Steven A.
                            McLeod's motion for leave to proceed in forma pauperis on cross-appeal is DENIED.
                            Signed by CHIEF JUDGE MARK E WALKER on 07/25/2019. (rcb) M (Entered:
                            07/25/2019)
  07/29/2019            512 NOTICE to Construe Supplemental Notice of Appeal as a Cross-Appeal by Steven A
                            McLeod. (blb) (Entered: 07/30/2019)
  08/12/2019            513 Letter requesting document from Steven A. McLeod. (blb) (Entered: 08/12/2019)
  08/19/2019            514 MOTION for Clarification, or, in the Alternative, for Indicative Ruling and Request for
                            Expedited Consideration re 465 Order Dismissing Case. Set Deadlines/Hearings by
                            CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA. (Attachments: # 1
                            Exhibit 1 - Appellant's Brief) (SELIG, ERICA) (Entered: 08/19/2019)
  08/20/2019            515 ORDER EXPEDITING CONSIDERATION OF PLAINTIFFS' MOTION FOR
                            CLARIFICATION. Defendant shall file his response, if any, to Plaintiffs' Motion for
                            Clarification, if any, not later than Friday, 8/23/2019). Not later than Monday, 8/26/2019,
                            Plaintiff shall file a proposed order detailing the proposed clarification and/or indicative
                            ruling. Not later than Monday, 8/26/2019, Defendant shall file a proposed order detailing
                            why this Court should not make additional findings of fact and why an indicative ruling
                            would not be appropriate. Signed by CHIEF JUDGE MARK E WALKER on 8/20/19.
                            (blb) (Entered: 08/20/2019)
  08/23/2019            516 RESPONSE in Opposition re 514 MOTION for Clarification, or, in the Alternative, for
                            Indicative Ruling and Request for Expedited Consideration re 465 Order Dismissing
                            Case. Set Deadlines/Hearings filed by MARK S INCH. (BOWDEN, ALBERT) (Entered:
                            08/23/2019)
  08/26/2019            517 NOTICE of Filing Proposed Orders Detailing Clarification and/or Indicative Ruling by
                            CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA (Attachments: # 1
                            Text of Proposed Order 1 - Proposed Order Granting Plaintiffs' Motion for Clarification
                            or, alternatively, for an Indicative Ruling, # 2 Text of Proposed Order 2 - Proposed Order
                            Detailing Clarification and/or Indicative Ruling with PLRA Findings) (TREVISANI,
                            DANTE) (Entered: 08/26/2019)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                               55/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                               101-1- U.S.Filed
                                                           District09/15/21
                                                                    Court:flnd Page 56 of 62 PageID 721
  08/26/2019            518 NOTICE Of Compliance With The Court's Order Expediting Consideration Of Plaintiffs'
                            Motion For Clarification by MARK S INCH (Attachments: # 1 Text of Proposed Order)
                            (BOWDEN, ALBERT) (Entered: 08/26/2019)
  08/27/2019            519 Pursuant to F.R.A.P. 11(c), the Clerk of the District Court for the Northern District of
                            Florida certifies that the record is complete for purposes of this appeal re: 476 Notice of
                            Appeal USCA No. 19-11921. The entire record on appeal is available electronically. (blb)
                            (Entered: 08/27/2019)
  08/27/2019                    Set Deadlines/Hearings Appeal Status Report due by 9/27/2019. (blb) (Entered:
                                08/27/2019)
  08/27/2019            520 STATUS REPORT by MARK S INCH. (Attachments: # 1 Exhibit) (BOWDEN,
                            ALBERT) (Entered: 08/27/2019)
  08/28/2019                    Set/Reset Deadlines: Status Report by Defendant due by 10/1/2019, re: 465 ORDER ON
                                CROSS-MOTIONS FOR SUMMARY JUDGMENT. (kjw) (Entered: 08/28/2019)
  08/28/2019            521 ORDER ON PLAINTIFFS' 514 MOTION FOR CLARIFICATION OR INDICATIVE
                            RULING. Plaintiffs' motion is DENIED. Signed by CHIEF JUDGE MARK E WALKER
                            on 8/28/2019. (rcb) (Entered: 08/28/2019)
  09/03/2019            522 AMENDED:Pursuant to F.R.A.P. 11(c), the Clerk of the District Court for the Northern
                            District of Florida certifies that the record is complete for purposes of this appeal re: 476
                            Notice of Appeal, Appeal No. 19-11921. The record on appeal is available electronically
                            with the exception of: 142-1 EXHIBITS. (blb) (Entered: 09/03/2019)
  09/12/2019                    Set Deadlines re 476 Notice of Appeal, : Clerk to check status of Appeal on 12/10/2019.
                                (rcb) (Entered: 09/12/2019)
  09/27/2019            523 STATUS REPORT by MARK S INCH. (Attachments: # 1 Exhibit) (BOWDEN,
                            ALBERT) (Entered: 09/27/2019)
  09/27/2019                    Set/Reset Deadlines: Status Report due by 10/30/2019. (blb) (Entered: 09/30/2019)
  10/03/2019                    Appeal Deadlines Reset re 476 Notice of Appeal filed by MARK S INCH : Clerk to
                                check status of Appeal on 1/3/2020. (blb) (Entered: 10/03/2019)
  10/28/2019            524 STATUS REPORT by MARK S INCH. (Attachments: # 1 Exhibit) (BOWDEN,
                            ALBERT) (Entered: 10/28/2019)
  10/29/2019                    Set/Reset Deadlines: Status Report due by 11/29/2019. (blb) (Entered: 10/29/2019)
  11/22/2019            525 STATUS REPORT by MARK S INCH. (Attachments: # 1 Exhibit November Eligibility
                            Log) (BRODEEN, KAREN) (Entered: 11/22/2019)
  11/25/2019                    Set Deadlines/Hearings Status Report due by 12/25/2019. (blb) (Entered: 11/25/2019)
  12/23/2019            526 STATUS REPORT by Defendant, due December 25, 2019 by MARK S INCH.
                            (BRODEEN, KAREN) (Entered: 12/23/2019)
  12/26/2019                    Set Deadlines/Hearings Status Report due by 1/26/2020. (blb) (Entered: 12/26/2019)
  01/16/2020                    ReSet Deadlines re 476 Notice of Appeal, : Clerk to check status of Appeal on 4/16/2020.
                                (blb) (Entered: 01/16/2020)
  01/28/2020                    ACTION REQUIRED BY DISTRICT JUDGE: Chambers of CHIEF JUDGE MARK E
                                WALKER notified that action is needed Re: Deadline : Status Report due by 1/26/2020,
                                none filed. (blb) (Entered: 01/28/2020)
  01/28/2020            527 NOTICE of Filing Monthly Status Report by MARK S INCH (Attachments: # 1
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                56/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                                   District09/15/21
                                                                            Court:flnd Page 57 of 62 PageID 722
                          Supplement Eligibility Log) (BRODEEN, KAREN) (Entered: 01/28/2020)
  01/28/2020                    Set Deadlines/Hearings Status Report due by 2/28/2020. (blb) (Entered: 01/28/2020)
  02/24/2020            529 MOTION TO ADD PETITIONER filed by CHRISTOPHER R COLON. (blb) (Entered:
                            02/26/2020)
  02/25/2020            528 STATUS REPORT due February 28, 2020 by MARK S INCH. (Attachments: # 1 Exhibit
                            Eligibility Log) (BRODEEN, KAREN) (Entered: 02/25/2020)
  02/26/2020                    Set/Reset Deadlines: Status Report due by 3/26/2020. (blb) (Entered: 02/26/2020)
  02/27/2020            530 ORDER DENYING MOTION TO ADD PETITIONER. Christopher R. Colon, a non-
                            party prisoner, has filed his pro se Motion to Add Petitioner. ECF No. 529 . This case is
                            closed and on appeal at the Eleventh Circuit Court of Appeals. Any motions for leave to
                            file in that case should be directed to the Eleventh Circuit. The Clerk shall TERMINATE
                            the motion. Even if this matter were properly before this Court, Mr. Colon has not shown
                            any proper basis for permissive joinder. To the extent it is properly before this Court,
                            therefore, the motion is DENIED. Signed by CHIEF JUDGE MARK E WALKER on
                            2/27/20. (blb) (Entered: 02/27/2020)
  03/24/2020            531 MOTION to Enforce or Amend the Injunction, or Alternatively, for Damages for Future
                            Treatment, filed by Weston Markey. (Attachments: # 1 Copy of Order directing motion to
                            be filed in this case.) (alb) (Entered: 03/24/2020)
  03/25/2020            532 ORDER REQUIRING DEFENDANT TO RESPOND. Defendant must respond to
                            Inmate Markey's motion as it relates to the enforcement of the injunction, (Amended
                            Complaint) ECF No. 531 , not later than 4/9/2020). Signed by CHIEF JUDGE MARK E
                            WALKER on 3/25/20. (blb) *Copy mailed to Weston Markey, R68492, Wakulla
                            Correctional Institution Annex, 110 Melaleuca Drive, Crawfordville, FL 32327-4963*
                            (Entered: 03/25/2020)
  03/26/2020            533 STATUS REPORT Due March 26, 2020 by MARK S INCH. (Attachments: # 1 Exhibit
                            Eligibility Log) (BRODEEN, KAREN) (Entered: 03/26/2020)
  03/27/2020                    Set/Reset Deadlines: Status Report due by 4/27/2020. (blb) (Entered: 03/27/2020)
  04/03/2020            534 NOTICE of Appearance by ERIN ELIZABETH OLIVER on behalf of MARK S INCH
                            (OLIVER, ERIN) (Entered: 04/03/2020)
  04/10/2020                    ACTION REQUIRED BY DISTRICT JUDGE: Chambers of CHIEF JUDGE MARK E
                                WALKER notified that action is needed Re: 532 Order. No Response Filed. (blb)
                                (Entered: 04/10/2020)
  04/10/2020            535 Consent MOTION for Leave to File re 532 Order,, Set Deadlines, After Deadline by
                            MARK S INCH. (Attachments: # 1 Exhibit Response) (OLIVER, ERIN) (Entered:
                            04/10/2020)
  04/10/2020            536 ORDER GRANTING MOTION TO FILE RESPONSE AFTER DEADLINE. This Court
                            has considered, without hearing, Defendant's Motion to File Response After Deadline.
                            ECF No. 535 . The motion is GRANTED and this Court considers the response attached
                            to the motion, ECF No. 535 -1 is accepted as timely filed. Signed by CHIEF JUDGE
                            MARK E WALKER on 4/10/20. (blb) (Entered: 04/13/2020)
  04/14/2020            537 ORDER DENYING MOTION TO ENFORCE OR AMEND INJUNCTION OR
                            ALTERNATIVELY FOR DAMAGES FOR FUTURE TREATMENT. This Court has
                            considered, without hearing, Inmate Weston Markey's Motion to Enforce or Amend the
                            Injunction, or Alternatively, for Damages for Future Treatment, along with Defendant's
                            Response to the motion. ECF Nos. 531 and 535 -1. Inmate Markey's Motion to Enforce

https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                              57/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 58 of 62 PageID 723
                          or Amend the Injunction, or Alternatively, for Damages for Future Treatment is DENIED
                          without prejudice. If Inmate Markey seeks to pursue a claim for damages, he must file a
                          separate action. Signed by CHIEF JUDGE MARK E WALKER on 4/14/20. (blb)
                          (Entered: 04/14/2020)
  04/23/2020            538 STATUS REPORT Due April 27, 2020 by MARK S INCH. (Attachments: # 1 Exhibit
                            Eligibility Log) (OLIVER, ERIN) (Entered: 04/23/2020)
  04/24/2020                    Set/Reset Deadlines: Status Report due by 5/24/2020. (blb) (Entered: 04/24/2020)
  04/27/2020                    Appeal Deadline Reset re 476 Notice of Appeal : Clerk to check status of Appeal on
                                7/27/2020. USCA #19-11921. (blb) (Entered: 04/27/2020)
  05/26/2020            539 STATUS REPORT Due May 26, 2020 by MARK S INCH. (Attachments: # 1 Exhibit
                            Eligibility Log) (OLIVER, ERIN) (Entered: 05/26/2020)
  05/26/2020                    Set/Reset Deadlines: Status Report due by 6/26/2020. (blb) (Entered: 05/26/2020)
  06/26/2020            540 NOTICE of Monthly Status Report (due June 26, 2020) by MARK S INCH (OLIVER,
                            ERIN) (Entered: 06/26/2020)
  06/28/2020                    Set/Reset Deadlines: Status Report due by 7/28/2020. (blb) (Entered: 06/28/2020)
  07/28/2020            541 NOTICE of Monthly Status Report (July 2020) by MARK S INCH (Attachments: # 1
                            Exhibit A) (OLIVER, ERIN) (Entered: 07/28/2020)
  07/29/2020                    Set/Reset Deadlines: Status Report due by 8/29/2020. (blb) (Entered: 07/29/2020)
  07/31/2020                    ReSet Deadlines re 476 Notice of Appeal, : Clerk to check status of Appeal on
                                10/31/2020. USCA #19-11921 still pending. (blb) (Entered: 07/31/2020)
  08/28/2020            542 NOTICE of Filing Monthly Status Report Due August 29, 2020 by MARK S INCH
                            (Attachments: # 1 Exhibit A) (OLIVER, ERIN) (Entered: 08/28/2020)
  08/31/2020                    Set Deadline - Status Report due by 9/29/2020. (cle) (Entered: 08/31/2020)
  08/31/2020            545 USCA OPINION as to 476 Notice of Appeal filed by MARK S INCH. USCA # 19-
                            11921-DD. (blb) (Entered: 09/22/2020)
  09/21/2020            543 NOTICE of Unavailability (Erin Oliver) by MARK S INCH (OLIVER, ERIN) (Entered:
                            09/21/2020)
  09/21/2020            544 NOTICE of Appearance by BILAL AHMED FARUQUI on behalf of MARK S INCH
                            (FARUQUI, BILAL) (Entered: 09/21/2020)
  09/25/2020            546 BILL OF COSTS by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (Attachments: # 1 Exhibit Documentation of Costs) (TREVISANI, DANTE) (Entered:
                            09/25/2020)
  09/28/2020                    Set 60 Day Bill of Costs Status Deadline - Deadline - by 11/28/2020. (blb) (Entered:
                                09/28/2020)
  09/29/2020            547 STATUS REPORT by MARK S INCH. (BRODEEN, KAREN) (Entered: 09/29/2020)
  09/29/2020                    Set/Reset Deadlines: Status Report due by 10/29/2020. (blb) (Entered: 09/29/2020)
  09/30/2020            548 Consent MOTION for Attorney Fees (to Determine Entitlement) by CARL HOFFER,
                            RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) (Entered:
                            09/30/2020)
  09/30/2020            549 ORDER GRANTING UNOPPOSED MOTION TO DETERMINE ENTITLEMENT TO
                            ATTORNEY'S FEES AND EXPENSES. This Court has considered, without hearing,
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                58/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF     101-1- U.S.Filed
                                                                     District09/15/21
                                                                              Court:flnd Page 59 of 62 PageID 724
                          Plaintiff's Unopposed Motion to Determine Entitlement to Attorney's Fees and Expenses,
                          ECF No. 548 . This Court finds that Plaintiffs are entitled to fees and the motion is
                          therefore GRANTED. The parties are directed to confer and file a proposed briefing
                          schedule for the issue of the amount fees to which Plaintiffs are entitled on or before
                          10/12/2020. Signed by CHIEF JUDGE MARK E WALKER on 9/30/20. (blb) (Entered:
                          09/30/2020)
  10/08/2020            550 JOINT NOTICE ON BRIEFING SCHEDULE FOR ATTORNEYS' FEES (TREVISANI,
                            DANTE) Modified to edit title on 10/8/2020 (rcb). (Entered: 10/08/2020)
  10/09/2020            551 ORDER ADOPTING PROPOSED BRIEFING SCHEDULE. The parties have filed a
                            joint notice proposing a briefing schedule on the issue of attorney's fees, costs, and
                            expenses. ECF No. 550 . In their notice, the parties propose the following: The parties
                            will continue to negotiate in good faith in an attempt to reach an agreement on the
                            amount of attorneys' fees, cost, and expenses. If they cannot reach an agreement,
                            Plaintiffs will file their motion to determine the amount of attorneys' fees, costs, and
                            expenses by 11/30/2020; Defendant's Response will be due 30 days after the motion is
                            filed; and Plaintiffs' Reply will be due 21 days after Defendant's Response is filed. This
                            Court hereby ADOPTS the parties' proposed schedule. Signed by CHIEF JUDGE MARK
                            E WALKER on 10/9/20. (blb) (Entered: 10/09/2020)
  10/29/2020            552 STATUS REPORT due October 29th by MARK S INCH. (BRODEEN, KAREN)
                            (Entered: 10/29/2020)
  10/30/2020                    Set/Reset Deadlines: Status Report due by 11/30/2020. (blb) (Entered: 10/30/2020)
  10/30/2020            553 JOINT MOTION TO AMEND PROPOSED BRIEFING SCHEDULE ON
                            DETERMINING AMOUNT OF FEES, COSTS AND EXPENSES by MARK S INCH.
                            (BRODEEN, KAREN) Modified Title on 11/2/2020 (blb). (Entered: 10/30/2020)
  11/02/2020            554 ORDER GRANTING MOTION TO AMEND BRIEFING SCHEDULE. The parties
                            have filed a joint motion to amend the proposed briefing schedule on determining fees,
                            costs, and expenses. ECF No. 553 . The motion is GRANTED. Plaintiffs shall file their
                            motion to determine the amount of fees, costs, and expenses on or before 12/30/2020.
                            Defendant shall file his response no later than 30 days after Plaintiffs file their motion,
                            and Plaintiffs shall file their reply no later than 21 days after Defendant files his response.
                            Signed by CHIEF JUDGE MARK E WALKER on 11/2/20. (blb) (Entered: 11/02/2020)
  11/02/2020            555 USCA JUDGMENT issued as MANDATE as to 476 Notice of Appeal. USCA #19-
                            11921-DD. (blb) (Entered: 11/03/2020)
  11/04/2020            556 ORDER VACATING JUDGMENT AND REQUIRING PARTIES TO SUBMIT
                            PROPOSED ORDERS. Pursuant to the Eleventh Circuit's Mandate, ECF No. 555 , the
                            Clerk is directed to vacate this Court's Order on Cross-Motions for Summary Judgment,
                            ECF No. 465 , and the Clerk's Judgment, ECF No. 466 . As it pertains to mandating DAA
                            treatment of all F0- and F1-level HCV-positive inmates, summary judgment is awarded to
                            Defendant on this issue. As to the balance of the order, both parties must provide this
                            Court with proposed orders on or before 11/23/2020. The proposed orders must contain
                            detailed findings of fact with citations to the record. Signed by CHIEF JUDGE MARK E
                            WALKER on 11/4/20. (blb) (Entered: 11/04/2020)
  11/22/2020            557 Joint MOTION to Extend Timeto File Proposed Orders by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA. (SELIG, ERICA) (Entered: 11/22/2020)
  11/23/2020            558 ORDER GRANTING EXTENSION. The parties have filed a joint motion for
                            enlargement of time to file proposed orders. ECF No. 557 . The motion is GRANTED.
                            Given the upcoming Thanksgiving holiday, the deadline to submit proposed orders is
                            extended to Friday, 12/4/2020. This is more time than the parties requested.
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                 59/62
        Case
9/15/2021       3:17-cv-00073-BJD-PDB DocumentCM/ECF    101-1- U.S.Filed
                                                                    District09/15/21
                                                                             Court:flnd Page 60 of 62 PageID 725
                          Consequently, this Court expects the parties to use the additional time to prepare the best
                          work product they can submit. Signed by CHIEF JUDGE MARK E WALKER on
                          11/23/20. (blb) (Entered: 11/23/2020)
  11/30/2020            559 STATUS REPORT for November 30th by MARK S INCH. (BRODEEN, KAREN)
                            (Entered: 11/30/2020)
  12/01/2020                    Set/Reset Deadlines: Status Report due by 1/1/2021. (blb) (Entered: 12/01/2020)
  12/04/2020            560 MOTION to Dismiss for Lack of Jurisdiction as Moot (in Part) by MARK S INCH.
                            (Internal deadline for referral to judge if response not filed earlier: 12/18/2020).
                            (Attachments: # 1 Exhibit 1. HSB 15.03.09 Supplement #3 - Revised 10-2017, # 2
                            Exhibit 2. Legislative Budget Request, # 3 Exhibit 3. Declaration of Thomas Reimers, # 4
                            Exhibit 4. HSB 15.03.09 Supplement #3 - Revised 5-2019, # 5 Exhibit 5. HSB 15.01.06 -
                            Revised 3-30-2020, # 6 Exhibit 6. HSB 15.03.04 - Revised 11-13-2020, # 7 Exhibit 7.
                            HSB 15.03.05 - Revised 7-31-19) (FARUQUI, BILAL) (Entered: 12/04/2020)
  12/04/2020            561 NOTICE OF FILING PROPOSED ORDER by MARK S INCH (Attachments: # 1 Text
                            of Proposed Order) (FARUQUI, BILAL) (Entered: 12/04/2020)
  12/04/2020            562 NOTICE of Filing Proposed Order by CARL HOFFER, RONALD MCPHERSON,
                            ROLAND MOLINA (Attachments: # 1 Text of Proposed Order Proposed Order on
                            Cross-Motions for Summary Judgment, # 2 Exhibit Health Service Bulletin)
                            (TREVISANI, DANTE) (Entered: 12/04/2020)
  12/07/2020            563 ORDER REQUIRING EXPEDITED RESPONSE. Defendant has filed a Motion to
                            Dismiss as Moot (in part), ECF No. 560 . Plaintiffs shall filed an expedited response on
                            or before Monday, 12/14/2020, and Defendant may file a reply (if he chooses to do so) on
                            or before Monday, 12/21/2020. Signed by CHIEF JUDGE MARK E WALKER on
                            12/7/20. (blb) (Entered: 12/07/2020)
  12/14/2020            564 RESPONSE in Opposition re 560 MOTION to Dismiss for Lack of Jurisdiction as Moot
                            (in Part) filed by CARL HOFFER, RONALD MCPHERSON, ROLAND MOLINA.
                            (Attachments: # 1 Exhibit Selig Declaration) (TREVISANI, DANTE) (Entered:
                            12/14/2020)
  12/15/2020            565 ORDER REQUIRING REPLY BRIEF. Defendant has filed a motion to dismiss the
                            complaint as moot in part. ECF No. 560 . Plaintiffs' response, ECF No. 564 , raises the
                            contention that Defendant's motion should be construed as a motion to terminate
                            injunction. Accordingly, Defendant shall file its reply on or before Tuesday, 12/22/2020.
                            Signed by CHIEF JUDGE MARK E WALKER on 12/15/20. (blb) (Entered: 12/15/2020)
  12/22/2020            566 REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AS MOOT (IN
                            PART) filed by MARK S INCH. (Attachments: # 1 Exhibit 1. 2020-08-26 Email and
                            Attachments, # 2 Exhibit 2. 2020-10-30 Email and Attachment, # 3 Exhibit 3. 2020-10-
                            09 Email, # 4 Exhibit 4. Elastography Service Agreement, # 5 Exhibit 5. 2020-10-22
                            Email, # 6 Exhibit 6. 2012 Spaulding Article, # 7 Exhibit 7. HCV Guidance Correctional
                            Settings Page, # 8 Exhibit 8. 2003 CDC Report, # 9 Exhibit 9. 2014 Varan Article, # 10
                            Exhibit 10. 2015 Edlin Article, # 11 Exhibit 11. 2015 ACA Study) (FARUQUI, BILAL)
                            Modified to edit title on 12/23/2020 (rcb). (Entered: 12/22/2020)
  12/22/2020            567 NOTICE OF UNAVAILABILITY OF COUNSEL by MARK S INCH (FARUQUI,
                            BILAL) Modified to edit title on 12/23/2020 (rcb). (Entered: 12/22/2020)
  12/23/2020            568 ORDER PERMITTING LIMITED DISCOVERY. On or before 1/6/2021 the parties shall
                            confer and submit a proposed discovery plan. If the parties can't agree, they shall submit
                            proposed alternatives by that same date. Signed by CHIEF JUDGE MARK E WALKER
                            on 12/23/2020. (kjw) (Entered: 12/23/2020)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                             60/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF
                                             101-1- U.S.Filed
                                                         District09/15/21
                                                                  Court:flnd Page 61 of 62 PageID 726
  12/29/2020    569 Consent MOTION to Stay Resolution of Attorneys' Fees and Costs by CARL HOFFER,
                     RONALD MCPHERSON, ROLAND MOLINA. (TREVISANI, DANTE) (Entered:
                     12/29/2020)
  12/29/2020            570 ORDER STAYING RESOLUTION OF ATTORNEY'S FEES AND COSTS. This Court
                            has considered, without hearing, Plaintiffs' unopposed motion to stay the resolution of
                            attorney's fees and costs. ECF No. 569 . The motion is GRANTED. The resolution of
                            attorney's fees and costs and all associated deadlines are STAYED. This Court retains
                            jurisdiction over this issue until the funds have been paid. Plaintiffs shall immediately
                            notify this Court once the funds are paid or the parties require further intervention by this
                            Court. Signed by CHIEF JUDGE MARK E WALKER on 12/29/20. (blb) (Entered:
                            12/29/2020)
  12/30/2020            571 STATUS REPORT by MARK S INCH. (BRODEEN, KAREN) (Entered: 12/30/2020)
  12/31/2020                    Set/Reset Deadlines: Status Report due by 1/31/2021. (blb) (Entered: 12/31/2020)
  01/06/2021            572 NOTICE of Filing Joint Proposed Discovery Plan by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA (TREVISANI, DANTE) (Entered: 01/06/2021)
  01/06/2021            573 ORDER ADOPTING JOINT DISCOVERY PLAN. In accordance with this Court's
                            order, ECF No. 568 , the parties have submitted a joint proposed discovery plan, ECF No.
                            572 , setting out specific deadlines for initial disclosures, written discovery, disclosure of
                            expert reports, depositions, etc. The parties propose that all discovery must be completed
                            by 5/14/2021. This order adopts the parties' joint discovery schedule as set out in ECF
                            No. 572 . The parties shall notify this Court on or before 5/14/2021, whether they believe
                            an evidentiary hearing is necessary to resolve Defendant's motion to dismiss, ECF No.
                            560 . Signed by CHIEF JUDGE MARK E WALKER on 1/6/21. (blb) (Entered:
                            01/06/2021)
  01/29/2021            574 STATUS REPORT for January 2021 by MARK S INCH. (Attachments: # 1 Exhibit A)
                            (OLIVER, ERIN) (Entered: 01/29/2021)
  02/01/2021                    Set /Reset Deadlines: Status Report due by 3/1/2021. (blb) (Entered: 02/01/2021)
  03/01/2021            575 NOTICE of Filing Monthly Status Report due March 1, 2021 by MARK S INCH
                            (Attachments: # 1 Exhibit A) (OLIVER, ERIN) (Entered: 03/01/2021)
  03/02/2021                    Set/Reset Deadlines: Status Report due by 4/2/2021. (blb) (Entered: 03/02/2021)
  03/05/2021            576 Joint MOTION for Extension of Time to Complete Discovery by MARK S INCH.
                            (FARUQUI, BILAL) (Entered: 03/05/2021)
  03/05/2021            577 ORDER EXTENDING DISCOVERY DEADLINE. This Court has considered, without
                            hearing, the parties' joint motion to extend the discovery deadline. ECF No. 576 . The
                            motion is GRANTED. The discovery deadline is extended to 6/28/2021. Signed by
                            CHIEF JUDGE MARK E WALKER on 3/5/21. (blb) (Entered: 03/05/2021)
  04/02/2021            578 NOTICE of Monthly Status Report by April 2, 2021 by MARK S INCH (Attachments: #
                            1 Exhibit A) (OLIVER, ERIN) (Entered: 04/02/2021)
  04/05/2021                    Set/Reset Deadlines: Status Report due by 5/5/2021. (blb) (Entered: 04/05/2021)
  05/04/2021            579 DEFENDANT'S STATUS REPORT FOR MAY 5, 2021 (Attachments: # 1 Exhibit A)
                            (OLIVER, ERIN) Modified to edit title on 5/5/2021 (rcb). (Entered: 05/04/2021)
  05/06/2021                    Set Deadlines/Hearings Status Report due by 6/7/2021. (rcb) (Entered: 05/06/2021)
  06/07/2021            580 DEFENDANT'S STATUS REPORT FOR JUNE 7, 2021 (Attachments: # 1 Exhibit A)
                            (OLIVER, ERIN) Modified to edit title on 6/8/2021 (rcb). (Entered: 06/07/2021)
https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                                61/62
        Case
9/15/2021  3:17-cv-00073-BJD-PDB DocumentCM/ECF   101-1- U.S.Filed
                                                              District09/15/21
                                                                       Court:flnd Page 62 of 62 PageID 727
  06/08/2021         Set Deadlines/Hearings Status Report due by 7/7/2021. (rcb) (Entered: 06/08/2021)
  06/10/2021            581 Consent MOTION to Withdraw as Attorney by Erin Oliver by MARK S INCH.
                            (OLIVER, ERIN) (Entered: 06/10/2021)
  06/11/2021            582 ORDER GRANTING 581 MOTION TO WITHDRAW AS COUNSEL. This 581 motion
                            is, therefore, GRANTED. The Clerk shall disconnect Ms. Oliver from CM/ECF on this
                            matter. Signed by CHIEF JUDGE MARK E WALKER on 06/11/2021. (rcb) (Entered:
                            06/11/2021)
  06/23/2021            583 Joint MOTION for Extension of Time to Complete Discovery by MARK S INCH.
                            (FARUQUI, BILAL) (Entered: 06/23/2021)
  06/24/2021            584 ORDER EXTENDING DISCOVERY DEADLINE. The 583 motion is GRANTED. The
                            discovery deadline is extended to 8/13/2021. Signed by CHIEF JUDGE MARK E
                            WALKER on 06/24/2021. (rcb) Modified to add ECF link on 6/28/2021 (rcb). (Entered:
                            06/24/2021)
  07/07/2021            585 DEFENDANT'S STATUS REPORT FOR JULY 7, 2021. (Attachments: # 1 Exhibit A)
                            (FARUQUI, BILAL) Modified to edit title on 7/7/2021 (rcb). (Entered: 07/07/2021)
  07/07/2021                    Set Deadlines/Hearings Status Report due by 8/6/2021. (rcb) (Entered: 07/07/2021)
  08/06/2021            586 DEFENDANT'S STATUS REPORT FOR AUGUST 6, 2021 (Attachments: # 1 Exhibit
                            A) (FARUQUI, BILAL) Modified to edit title on 8/9/2021 (rcb). (Entered: 08/06/2021)
  08/09/2021                    ACTION REQUIRED BY DISTRICT JUDGE: Chambers of CHIEF JUDGE MARK E
                                WALKER notified that action is needed Re: 586 STATUS REPORT DUE AUGUST 6,
                                2021 (rcb)**PLAINTIFFS STATUS REPORT NOT FILED BY 8/6/2021** (Entered:
                                08/09/2021)
  08/09/2021                    Set Deadlines/Hearings Status Report due by 9/8/2021. (rcb) (Entered: 08/09/2021)
  08/11/2021            587 NOTICE (Joint) Regarding Need for Hearing by CARL HOFFER, RONALD
                            MCPHERSON, ROLAND MOLINA (TREVISANI, DANTE) (Entered: 08/11/2021)
  08/11/2021            588 ORDER FOR DISMISSAL: The parties must comply with their settlement agreement.
                            All claims other than for enforcement of the settlement agreement are voluntarily
                            dismissed with prejudice under Federal Rule of Civil Procedure 41. Jurisdiction is
                            retained to enforce the order to comply with the settlement agreement. The Clerk must
                            enter judgment, terminate ECF No. 560 ,and close the file. Signed by CHIEF JUDGE
                            MARK E WALKER on 8/11/2021. (amm) (Entered: 08/12/2021)
  08/12/2021            589 CLERK'S JUDGMENT entered pursuant to 588 ORDER FOR DISMISSAL. 90 Day
                            Exhibit Return Deadline set for 11/10/2021 (amm) (Entered: 08/12/2021)



                                                          PACER Service Center
                                                              Transaction Receipt
                                                                 09/15/2021 09:07:50
                                    PACER
                                                     jbhanson         Client Code:     0C0000-301021-01428
                                    Login:
                                                     Docket           Search           4:17-cv-00214-MW-
                                    Description:
                                                     Report           Criteria:        CAS
                                    Billable
                                                     30               Cost:            3.00
                                    Pages:


https://ecf.flnd.uscourts.gov/cgi-bin/DktRpt.pl?489256180311468-L_1_0-1                                             62/62
